Exhibit 10.1

***CONFIDENTIAL TREATMENT REQUESTED

Convenience Translation

AMENDMENT AGREEMENT

to the

TERM LOAN FACILITY AGREEMENT

dated 21 April 2004

for

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

as Borrower

AMD FAB 36 HOLDING GMBH

ADVANCED MICRO DEVICES, INC.

ABN AMRO BANK N.V.,

COMMERZBANK AKTIENGESELLSCHAFT, DEUTSCHE BANK

LUXEMBOURG S.A., DRESDNER KLEINWORT, KFW, LANDESBANK HESSEN-

THÜRINGEN GIROZENTRALE

and

LANDESBANK SACHSEN GIROZENTRALE

as Mandated Lead Arrangers

and other Financial Institutions named herein and

DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG

as Facility Agent

with

DRESDNER BANK AG in Berlin

as Security Agent and Reporting Agent

 

--------------------------------------------------------------------------------

*** Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities and Exchange Act of 1934,
as amended, and the Commission’s rules and regulations promulgated under the
Freedom of Information Act, pursuant to a request for confidential treatment.

Milbank, Tweed, Hadley & McCloy LLP

Frankfurt



--------------------------------------------------------------------------------

THIS AMENDMENT AGREEMENT is dated 10 October 2006 and made between:

 

(1) AMD Fab 36 Limited Liability Company & Co. KG, a German limited partnership
with its business address at Wilschdorfer Landstrasse 101, 01109 Dresden,
Germany, registered at the commercial register (Handelsregister) of the local
court (Amtsgericht) in Dresden under HRA 5255 (the “Borrower”);

 

(2) AMD Fab 36 Holding GmbH, a German limited liability company (Gesellschaft
mit beschränkter Haftung) with its business address at Wilschdorfer Landstrasse
101, 01109 Dresden, Germany, registered at the commercial register
(Handelsregister) of the local court (Amtsgericht) in Dresden under HRB 21270;

 

(3) Advanced Micro Devices, Inc., a corporation organized under the laws of the
State of Delaware, United States of America, having its principal place of
business in Sunnyvale, California, United States of America;

 

(4) ABN AMRO Bank N.V., Commerzbank Aktiengesellschaft, Deutsche Bank Luxembourg
S.A., Dresdner Kleinwort, the investment banking division of Dresdner Bank AG,
KfW, Landesbank Hessen-Thüringen Girozentrale and Landesbank Sachsen
Girozentrale, as Mandated Lead Arrangers (the “Mandated Lead Arrangers”);

 

(5) The financial institutions listed in Schedule 1 as lenders (the “Lenders”);

 

(6) Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent for the Lenders
(the “Facility Agent”); and

 

(7) Dresdner Bank AG in Berlin as Security Agent for the Lenders (the “Security
Agent”) and as Reporting Agent for the Lenders (the “Reporting Agent”).

WHEREAS

The Borrower, the Mandated Lead Arrangers, the Lenders, the Facility Agent, the
Security Agent and the Reporting Agent are parties to a EUR 700,000,000 Term
Loan Facility Agreement dated 21 April 2004 (the “Facility Agreement”), and have
agreed amongst themselves and with the Guarantor to make amendments to the
Facility Agreement, and certain other agreements referred to in and defined as
“Finance Documents” in the Facility Agreement, by way of this Amendment
Agreement.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 All capitalised terms used in this Amendment Agreement and not defined
otherwise herein shall have the meanings ascribed to such terms in the Facility
Agreement.

 

1.2 Unless specifically provided otherwise herein, references to Clauses shall
be references to the relevant clauses of the Facility Agreement.

 

2



--------------------------------------------------------------------------------

2. AMENDMENTS

 

2.1 Facility Agreement

The Facility Agreement shall be amended and restated as set out in Schedule 2
hereto (provided that all Schedules to the Facility Agreement dated 21 April
2004 – or parts thereof - which are not appended to the restated text set out in
Schedule 2 shall remain unchanged, except that all references therein to
Dresdner Bank Luxembourg S.A. shall be references to Dresdner Bank, AG,
Niederlassung Luxemburg).

 

2.2 Guarantee Agreement

The Guarantee Agreement shall be amended and restated as set out in Schedule 3
hereto.

 

2.3 License Agreement

In the definition of “Affiliate” in Section 1 (a) of the License Agreement, “,
provided that FASL shall be deemed to be an Affiliate of AMD Inc. for purposes
of this Agreement” shall be deleted.

 

2.4 Security Assignment

The Agreement entitled “Security Transfer of Fixed Assets”
(Sicherungsübereignung Anlagevermögen) dated 20 April 2004 and referred to in
the Facility Agreement as “Security Assignment” (Sicherungsübereignung) between
the Borrower and the Security Agent is hereby amended as set out in Schedule 4
hereto.

 

3. CONDITIONS PRECEDENT

This Amendment Agreement shall come into effect upon confirmation in writing by
the Facility Agent that the following documents and other evidence have been
delivered to the Facility Agent in form and substance satisfactory to the
Facility Agent:

 

3.1 Amendment Agreement setting out changes to the Revolving Credit Agreement;

 

3.2 Amendment Agreement setting out changes to the Cost Plus Reimbursement
Agreement; and

 

3.3 Amendment Agreement setting out changes to the Management Service Agreement.

 

4. MISCELLANEOUS

 

4.1 This Amendment Agreement is hereby designated a “Finance Document” within
the meaning of the Facility Agreement.

 

4.2 All terms and conditions of the Facility Agreement or any Finance Documents
other than those amended pursuant to Clause 2 hereof remain unchanged.

 

4.3 Should any provision of this Amendment Agreement be or become wholly or in
part invalid or unenforceable, the remaining parts of this Agreement shall not
be affected. The invalid or unenforceable provision shall be replaced by a valid
and enforceable provision which approximates as closely as possible to the
economic purpose of the invalid or unenforceable provision.

 

4.4 Any amendments to this Amendment Agreement (including this subsection) must
be made in writing.

 

4.5 This Amendment Agreement is governed by German law.

 

4.6 The courts of Frankfurt am Main shall have exclusive jurisdiction in respect
of any disputes arising out of or in connection with this Amendment Agreement
provided that any Finance Party shall be entitled to bring proceedings in any
other courts of competent jurisdiction.

 

3



--------------------------------------------------------------------------------

Schedule 1

The Lenders

ABN AMRO BANK N.V., NIEDERLASSUNG DEUTSCHLAND

ALLIED IRISH BANK PLC

BAYERISCHE LANDESBANK

BHF-BANK AKTIENGESELLSCHAFT

COMMERZBANK AKTIENGESELLSCHAFT

DEUTSCHE BANK AG, LONDON

DEUTSCHE BANK LUXEMBOURG S.A.

DRESDNER BANK AG in BERLIN

DZ BANK AG

HVB BANQUE LUXEMBOURG SOCIETE ANONYME

IKB INTERNATIONAL S.A.

KBC BANK DEUTSCHLAND AG

KFW

LANDESBANK BADEN-WÜRTTEMBERG

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE

LANDESBANK RHEINLAND-PFALZ

LANDESBANK SACHSEN GIROZENTRALE

NATEXIS BANQUES POPULAIRES, ZWEIGNIEDERLASSUNG DEUTSCHLAND

NRW BANK

 



--------------------------------------------------------------------------------

Schedule 2

Amended Facility Agreement



--------------------------------------------------------------------------------

Convenience Translation

 

--------------------------------------------------------------------------------

EUR700,000,000

TERM LOAN FACILITY

AGREEMENT

 

--------------------------------------------------------------------------------

dated 21 April 2004

as amended by Amendment Agreement dated 10 October 2006

for

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

the Borrower

ABN AMRO BANK N.V.,

COMMERZBANK AKTIENGESELLSCHAFT, DEUTSCHE BANK

LUXEMBOURG S.A., DRESDNER KLEINWORT, KFW, LANDESBANK HESSEN-

THÜRINGEN GIROZENTRALE

and

LANDESBANK SACHSEN GIROZENTRALE

as Mandated Lead Arrangers

DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG

as Facility Agent

with

DRESDNER BANK AG in Berlin

as Security Agent and Reporting Agent

Milbank, Tweed, Hadley & McCloy LLP

Frankfurt



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page

SECTION 1 INTERPRETATION

   1 1.    DEFINITIONS AND INTERPRETATION    1

SECTION 2 THE FACILITY

   29 2.    THE FACILITY    29 3.    PURPOSE    29 4.    CONDITIONS OF
UTILISATION    29

SECTION 3 UTILISATION

   31 5.    UTILISATION    31

SECTION 4 REPAYMENT, PREPAYMENT AND CANCELLATION

   34 6.    REPAYMENT    34 7.    PREPAYMENT AND CANCELLATION    36

SECTION 5 COSTS OF UTILISATION

   44 8.    INTEREST    44 9.    INTEREST PERIODS    47 10.    CHANGES TO THE
CALCULATION OF INTEREST    48 11.    FEES    49

SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS

   51 12.    TAX GROSS UP AND INDEMNITIES    51 13.    INCREASED COSTS    54 14.
   OTHER INDEMNITIES    55 15.    MITIGATION BY THE LENDERS    56 16.    COSTS
AND EXPENSES    57

SECTION 7 REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

   59 17.    REPRESENTATIONS    59 18.    INFORMATION UNDERTAKINGS    67 19.   
FINANCIAL COVENANTS    72 20.    GENERAL UNDERTAKINGS    76 21.    EVENTS OF
DEFAULT    88

SECTION 8 CHANGES TO PARTIES

   95 22.    CHANGES TO THE LENDERS    95 23.    CHANGES TO THE BORROWER    99

SECTION 9 THE FINANCE PARTIES

   100 24.    ROLE OF THE AGENTS AND THE MANDATED LEAD ARRANGERS    100 25.   
CONDUCT OF BUSINESS BY THE FINANCE PARTIES    108 26.    SHARING AMONG THE
FINANCE PARTIES    108

SECTION 10 ADMINISTRATION

   110 27.    PAYMENT MECHANICS    110 28.    SET-OFF    112 29.    NOTICES   
112

 

II



--------------------------------------------------------------------------------

30.    CALCULATIONS AND CERTIFICATES    114 31.    PARTIAL INVALIDITY    114 32.
   REMEDIES AND WAIVERS    115 33.    AMENDMENTS AND WAIVERS    115 34.   
COUNTERPARTS    116

SECTION 11 THE FEDERAL/STATE GUARANTEE, GOVERNING LAW AND JURISDICTION

   117 35.    THE FEDERAL/STATE GUARANTEE    117 36.    GOVERNING LAW    117 37.
   JURISDICTION    117 38.    CONFIRMATION    117

 

SCHEDULE 2   Conditions Precedent SCHEDULE 3   Requests SCHEDULE 6   Form of
Compliance Certificate SCHEDULE 9   Timetables SCHEDULE 14   Form of Statement
of Sources and Uses SCHEDULE 17   Required Insurance SCHEDULE 19   English
non-binding translation

 

III



--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

 

(1) AMD Fab 36 Limited Liability Company & Co. KG, a German limited partnership
with its business address at Wilschdorfer Landstrasse 101, 01109 Dresden,
Germany, registered at the commercial register (Handelsregister) of the local
court (Amtsgericht) in Dresden under HRA 5255 (the “Borrower”);

 

(2) ABN AMRO Bank N.V., Commerzbank Aktiengesellschaft, Deutsche Bank Luxembourg
S.A., Dresdner Kleinwort, the investment banking division of Dresdner Bank AG,
KfW, Landesbank Hessen-Thüringen Girozentrale and Landesbank Sachsen
Girozentrale, as Mandated Lead Arrangers (the “Mandated Lead Arrangers”);

 

(3) The financial institutions listed on the signature pages hereof;

 

(4) Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent for the Lenders
(the “Facility Agent”); and

 

(5) Dresdner Bank AG in Berlin as Security Agent for the Lenders (the “Security
Agent”) and as Reporting Agent for the Lenders (the “Reporting Agent”).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Account Pledges” means the following agreements providing for first ranking
pledges over:

 

  (a) all bank accounts of the Borrower dated 20 April 2004;

 

  (b) all bank accounts of AMD Fab 36 Holding GmbH dated 20 April 2004;

 

  (c) all bank accounts of AMD Fab 36 Admin GmbH dated 20 April 2004;

 

  (d) the Escrow Account; and

 

  (e) the Cash Reserve Account.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Agent” means the Facility Agent, the Security Agent and/or the Reporting Agent,
as the context requires.

 

1



--------------------------------------------------------------------------------

“AMD Fab 36 Admin GmbH” means a German limited liability company (Gesellschaft
mit beschränkter Haftung) with its business address at Wilschdorfer Landstrasse
101, 01109 Dresden, Germany, registered at the commercial register
(Handelsregister) of the local court (Amtsgericht) in Dresden under HRB 22350.

“AMD Fab 36 Holding GmbH” means a German limited liability company (Gesellschaft
mit beschränkter Haftung) with its business address at Wilschdorfer Landstrasse
101, 01109 Dresden, Germany, registered at the commercial register
(Handelsregister) of the local court (Amtsgericht) in Dresden under HRB 21270.

“AMD Fab 36 Holding’s Assignment of Receivables” means the assignment agreement
dated 20 April 2004 providing for the assignment to the Security Agent of the
claims of AMD Fab 36 Holding GmbH under the Cost Plus Reimbursement Agreement.

“AMD Fab 36 LLC” means a Delaware limited liability company with its business
address at One AMD Place, Sunnyvale, CA 94088, United States, registered with
the State of Delaware on 18 July 2003 and having its registered business address
at 1209 Orange Street, Wilmington, 19801 Delaware, United States, of which the
organizational identification number in the State of Delaware assigned by the
Division of Corporations, as of the date hereof, is 3683217.

“Assignment of the AMD Call Options” means the assignment agreement dated
20 April 2004 providing for the assignment to the Security Agent of rights under
the Purchase Agreements over all the partner or equity interests
(Gesellschaftsanteile) in the partnership of the Borrower or in the
Participations held by Limited Partners who are not members of the Group.

“Assignment of Insurance Claims” means the assignment agreement dated 20 April
2004 providing for the assignment to the Security Agent of all of the Borrower’s
claims under any insurance policies (with the exception of personal liability
insurances and contractors’ all risks insurances until completion of the
building phase) it has taken out in relation to the Project.

“Assignment of Material German Contracts” means the assignment agreement dated
20 April 2004 providing for the assignment to the Security Agent of all the
Material Contracts governed by German law entered into by the Borrower (but
excluding the Partnership Agreement).

“Assignment of Material US Contracts” means the assignment agreement dated
20 April 2004 providing for the assignment to the Security Agent of claims and
contractual rights under all the Material Contracts governed by the law of a
state of the United States of America entered into by the Borrower.

“Assignment of Warranties” means the assignment agreement dated 20 April 2004
providing for the assignment to the Security Agent of warranty claims (including
any underlying Security) under the warranty provided by the Project Engineer.

“Assignments of Claims” means the following assignment agreements providing for
the assignment to the Security Agent of all the claims against the Borrower of:

 

  (a) the Guarantor dated 20 April 2004;

 

  (b) AMD Fab 36 Holding GmbH dated 20 April 2004;

 

2



--------------------------------------------------------------------------------

  (c) AMD Fab 36 Admin GmbH dated 20 April 2004;

 

  (d) the General Partner dated 20 April 2004; and

 

  (e) the Second General Partner dated 20 April 2004.

“Assignments of Receivables” means the Borrower’s Assignment of Receivables and
AMD Fab 36 Holding’s Assignment of Receivables, and “Assignment of Receivables”
shall mean any of them.

“Auditors” means Ernst & Young or another international auditing firm of similar
repute and standing.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing or registration.

“Availability Period” means the period from and including the Signing Date to
and including 28 September 2007.

“Available Commitment” means a Lender’s Commitment minus:

 

  (a) the amount of its participation in any Outstandings; and

 

  (b) in relation to any proposed Utilisation, the amount of its participation
in any Loans that are due to be made on or before the proposed Utilisation Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

“Base Currency” means EUR.

“Base Currency Amount” means in relation to a Loan, the amount specified in the
Utilisation Request delivered by the Borrower for that Utilisation (or, if the
amount requested is denominated in USD, the amount converted into the Base
Currency at the Facility Agent’s Spot Rate of Exchange on the date which is four
(4) Business Days before the Utilisation Date or, if later, the date the
Facility Agent receives the Utilisation Request), as adjusted to reflect any
repayment, prepayment, consolidation or division of such Loan.

“Base Financial Statements” means:

 

  (a) the audited financial statements of the Borrower for the financial year
ended 31 December 2003 audited by Ernst & Young AG; and

 

  (b) the audited consolidated financial statements of the Guarantor for the
financial year ended 28 December 2003 audited by Ernst & Young LLP.

“Borrower’s Assignment of Receivables” means the assignment agreement dated
20 April 2004 providing for the assignment to the Security Agent of the
Borrower’s claims under the Cost Plus Reimbursement Agreement.

“Break Costs” means the amount (if any) by which:

 

  (a) the interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day

 

3



--------------------------------------------------------------------------------

of the current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period,

exceeds:

 

  (b) the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the European interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Frankfurt am Main, Berlin, Dresden, London,
Luxembourg, and

 

  (a) (in relation to any date for payment or purchase of Euro) any Target Day;
or

 

  (b) (in relation to any date for payment or purchase of Dollar) a day (other
than a Saturday or Sunday) on which banks are open for general business in New
York.

“Business Plan” means the financial model dated 4 November 2003 for the period
beginning on 1 January 2003 and ending on 31 December 2012, including profit and
loss accounts, balance sheets and cash flow projections relating to the Project,
in the agreed form set out in Schedule 7 (The Business Plan), together with a
favourable opinion of Arthur D. Little dated 4 November 2003.

“Call Option” means an agreement providing for call options in favour of the
Security Agent in respect of the partner or equity interests
(Gesellschaftsanteile) in the partnership of the Borrower or in the
Participations held by the Limited Partners who are not members of the Group and
the Second General Partner.

“Cash” has the meaning ascribed to such term in paragraph (a) of Clause 19.1
(Financial Definitions).

“Cash Equivalents” has the meaning ascribed to such term in paragraph (a) of
Clause 19.1 (Financial Definitions).

“Cash Reserve Account” means an interest-bearing escrow account maintained by
the Borrower with the Security Agent into which amounts are to be paid pursuant
to Clause 20.35 (Balancing Payments to and from Cash Reserve Account) in the
currency and in the amounts set out therein which are to be utilized exclusively
for the purpose described therein.

“Cash Reserve Account Pledge” means an agreement providing for a first ranking
pledge over the Cash Reserve Account.

“Cash Shortfall” means a Cash shortfall of the Borrower (whether in respect of
operating or non-operating costs), including without limitation a Cash shortfall
from cost overruns from capital expenditures or arising from reclamations of
public allowances or grants (Investitionszulagen / Investitionszuschüsse) by the
Federal/State Guarantor.

 

4



--------------------------------------------------------------------------------

“Change of Control” means the direct or indirect acquisition by any person (as
such term is used in Section 13 (d) and Section 14 (d) (2) of the Exchange Act)
or related persons constituting a group (as such term is used in Rule 13d-5
under the Exchange Act), of:

 

  (a) beneficial ownership of issued and outstanding shares of voting stock of
the Guarantor, the result of which acquisition is that such person or such group
possesses in excess of [***] per cent. of the combined voting power of all
then-issued and outstanding voting stock of the Guarantor; or

 

  (b) the power to elect, appoint or cause the election or appointment of at
least a majority of the members of the board of directors of the Guarantor.

“Charged Assets” means any assets of the Borrower that are secured in favour of
the Security Agent pursuant to the Security Documents or any of them.

“Closing” means the date on which all of the initial conditions precedent set
forth in Part I (Initial Conditions Precedent) of Schedule 2 (Conditions
Precedent) are satisfied, or waived, in accordance with Clause 4.1 (Initial
Conditions Precedent).

“Commitment” means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “Commitment” in Schedule 1 (The Original Lenders) and the amount of
any other such Commitment transferred to it under this Agreement; and

 

  (b) in relation to any other Lender, the amount of any Commitment transferred
to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 6 (Form of Compliance Certificate).

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 8 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrower
and the Facility Agent.

“Cooperation Agreement” means the agreement (Kooperationsvertrag) dated
20 November 2003 entered into between Free State of Saxony, the Guarantor and
Fab 36 Beteiligungs GmbH.

“Cost Plus Reimbursement Agreement” means the following agreements:

 

  (a) Cost Plus Reimbursement Agreement dated 21 April 2004 entered into between
the Borrower and AMD Fab 36 Holding GmbH, as amended by amendment agreement
dated 28 September 2006; and

 

  (b) Cost Plus Reimbursement Agreement dated 21 April 2004 entered into between
AMD Fab 36 Holding GmbH and the Guarantor, as amended by amendment agreement
dated 28 September 2006.

“Credit Rating” means any corporate credit rating/corporate family rating
assigned to the Guarantor by Standard & Poor’s or Moody’s, respectively.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to a Confidential Treatment Request dated
October 19, 2006.

 

5



--------------------------------------------------------------------------------

“Dangerous Substance” means any radioactive emissions and any natural or
artificial substance (in whatever form) the generation, transportation, storage,
treatment, use or disposal of which (whether alone or in combination with any
other substance) gives rise to a risk of causing substantial harm to man or any
other living organism or damaging the Environment or public health or welfare,
including (without limitation) any controlled, special, hazardous, toxic,
radioactive or dangerous waste.

“Debt Issue” means any issue after the Signing Date of public or privately
placed debt securities of the Borrower.

“Default” means an Event of Default or any event or circumstance specified in
Clause 21 (Events of Default) that would (with the expiry of a grace period, the
giving of notice, the making of any determination under the Finance Documents or
any combination of any of the foregoing) be an Event of Default.

“EPC Contract” means the agreement (Generalübernehmervertrag) dated 20 November
2003 made between the Borrower and the Project Engineer pertaining to the design
and construction of the Project.

“Environment” means the media of air, water and land (wherever occurring) and in
relation to the media of air and water includes, without limitation, the air and
water within buildings and the air and water within other natural or man-made
structures above or below ground and any water contained in any underground
strata.

“Environmental Claim” means any claim by any person:

 

  (a) in respect of any loss or liability suffered or incurred by that person as
a result of or in connection with any violation of Environmental Law; or

 

  (b) that arises as a result of or in connection with Environmental
Contamination and that could give rise to any remedy or penalty (whether interim
or final) that may be enforced or assessed by private legal action or public
legal action or administrative order or proceedings including, without
limitation, any such claim that arises from injury to persons or property.

“Environmental Contamination” means each of the following and their
consequences:

 

  (a) any release, discharge, emission, leakage or spillage of any Dangerous
Substance at or from any site owned, leased, occupied or used by the Borrower
into any part of the Environment; or

 

  (b) any accident, fire, explosion or sudden event at any site owned, leased,
occupied or used by the Borrower which is directly or indirectly caused by or
attributable to any Dangerous Substance; or

 

  (c) any other pollution of the Environment arising at or from any site owned
or occupied by the Borrower.

“Environmental Law” means all laws, regulations, directives, codes of practice,
circulars, guidance notices, instructions and the like issued by a governmental
authority and having legal effect concerning the protection of human health, the
Environment, the conditions of the work place or the generation, transportation,
storage, treatment or disposal of Dangerous Substances.

 

6



--------------------------------------------------------------------------------

“Environmental Licence” means any permit, licence, authorisation, consent or
other approval required by any Environmental Law.

“Equipment” means any equipment and tools (including any information technology
software or hardware which is embedded or installed in, or essential for the
working of, that equipment) to be owned by the Borrower and to be installed on
the Site for the development and production of microprocessors on silicon wafers
and which is required by the Borrower to implement the Project in accordance
with the Business Plan.

“Equity Issue” means any issue of partnership interests or shares by the
Borrower or any issue or grant of rights to subscribe for, or to convert any
security into, partnership interests or shares in the Borrower.

“Escrow Account” means an interest-bearing escrow account (with two sub-accounts
denominated in EUR and USD, respectively) to be maintained by the Borrower with
the Security Agent (alternatively Cash Equivalents may be invested into a
non-interest-bearing deposit account with the Security Agent), funded by
Utilisations and utilised solely for the purpose set out in Clause 3 (Purpose)
and Clause 7.4 (Mandatory Prepayment from the Escrow Account).

“EU Notification Approval” means the unconditional approval of the European
Union in respect of the Federal/State Guarantee and in connection with any
public allowances or grants (Investitionszulagen/Investitionszuschüsse) provided
to the Borrower pursuant to a Subsidy Agreement.

“EURIBOR” means, in relation to any Loan:

 

  (a) the Screen Rate; or

 

  (b) (if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request quoted by the Reference Banks to
leading banks in the European interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
Euro for a period comparable to the Interest Period of the relevant Loan.

“EUR Outstandings” means, at any time, the aggregate of the amounts of the
outstanding Loans denominated in EUR.

“Event of Default” has the meaning ascribed to such term in Clause 21.1
(Acceleration).

“Excess Contributed Capital Amount” means the amount, from time to time, of
capital in the Borrower contributed by the Guarantor or its Affiliates in excess
of the amount required to be contributed by the Guarantor prior to first
Utilisation pursuant to Part II (Conditions Precedent to first Utilisation) of
Schedule 2 (Conditions Precedent).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Securities and Exchange Commission
from time to time promulgated thereunder.

“Existing Indebtedness” means the Financial Indebtedness or other indebtedness
of the Borrower outstanding prior to the date of initial Utilisation, but does
not include Financial Indebtedness arising under the Revolving Credit Agreement
or a Subordinated Loan Agreement.

 

7



--------------------------------------------------------------------------------

“Existing Security” means the Security granted or existing over the assets of
the Obligors that is existing prior to the date of initial Utilisation.

“Extended Termination Date” means a date up to three (3) years after the
Termination Date proposed by the Borrower and approved by each Lender and the
Federal/State Guarantors as the date by which all Loans must be repaid following
an extension of the Termination Date for the Loans pursuant to Clause 6.3
(Extension of Termination Date) but not later than the date which is the tenth
(10th) anniversary of the Signing Date or, if that is not a Business Day, the
immediately preceding Business Day.

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

“Facility Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
European foreign exchange market at or about 12.00 noon on a particular day.

“Facility Amount” means the higher of (i) seven hundred million
(700,000,000) EUR and (ii) the amount of the Outstandings.

“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) Business Days’ written notice) as
the office or offices through which it will perform its obligations under this
Agreement.

“Federal/State Guarantee” means the guarantees granted by the Federal/State
Guarantors for the benefit of the Lenders and the Agents (after realisation of
all Transaction Security, subject however to a limited right of advance
appropriation in favour of the Finance Parties in relation to the Security
constituted by the Cash Reserve Account Pledge) in respect of eighty (80) per
cent. of all losses (except certain currency-related losses) sustained by the
Lenders and the Agents in respect of the Finance Documents in accordance with
the terms set out in the Federal/State Guarantors Decision.

“Federal/State Guarantors” means:

 

  (a) the Federal Republic of Germany; and

 

  (b) the Free State of Saxony (Freistaat Sachsen).

“Federal/State Guarantors Decision” means the decision of the Federal/State
Guarantors and of PwC Deutsche Revision Aktiengesellschaft
Wirtschaftsprüfungsgesellschaft (“PWC”) based on the inter-ministerial committee
meetings (interministerielle Sitzungen) dated 6/17 November 2003 and based on
the letters of PwC in connection therewith dated 17 March 2004, 7 April 2004 and
8 April 2004 (Bürgschaftsentscheidung), as set out in Schedule 12 (Federal/State
Guarantors Decision), as further amended by the letters of PwC dated 3 and
20 January 2005, 20 and 22 December 2005 and 6 February 2006.

“Fee Letters” means the letter dated 28 November 2003 made between the Mandated
Lead Arrangers, the Borrower and the Guarantor and the letter dated 16 April
2004 made between the Facility Agent and the Borrower setting out any of the
fees referred to in Clause 11 (Fees) and “Fee Letter” means any of them.

 

8



--------------------------------------------------------------------------------

“Finance Documents” means this Agreement, any Fee Letter, any Security Document
and any other document designated as such by the Facility Agent and the Borrower
and “Finance Document” means any of them.

“Finance Parties” means the Facility Agent, the Security Agent, the Reporting
Agent, the Mandated Lead Arrangers and the Lenders and “Finance Party” means any
of them.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with the German GAAP, be treated as a
finance or capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing; however, for
the avoidance of doubt, this does not include any deferred payment arrangements
with trade creditors as customary in the industry or endorsement of negotiable
instruments for deposit or collection;

 

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (h) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution; and

 

  (i) (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(h) above.

“Fiscal Quarter” means each of those periods of approximately thirteen weeks
ending on 31 March, 30 June, 30 September and 31 December in each financial
year.

“General Partner” means AMD Fab 36 LLC or, upon substitution of the former by
AMD Fab 36 Admin GmbH as general partner of the Borrower, the latter.

“German GAAP” means generally accepted accounting principles generally used by
the accounting profession and in effect in Germany from time to time (Grundsätze
ordnungsmässiger Buchführung).

 

9



--------------------------------------------------------------------------------

“German Qualifying Lender” means:

 

  (a) a Lender which is:

 

  (i) a company resident in Germany for German tax purposes;

 

  (ii) a partnership each member of which is a company resident in Germany for
German tax purposes; or

 

  (iii) a company not so resident in Germany which carries on a trade or
business in Germany through a branch or agency and which brings into account
interest payable in respect of any relevant Loan in computing its chargeable
profits (within the meaning given by Section 49(1) No. 2(a) of the German Income
Tax Code),

but only if the Lender described in this paragraph (a) (and further, (A) in the
case of a partnership, each member of the partnership, and (B) in the case of a
company which carries on a trade or business in Germany through a branch or
agency, the branch or agency) is entitled to receive any and all payments under
the Finance Documents (subject to completion of any procedural formalities)
without a Tax Deduction; or

 

  (b) a German Treaty Lender.

“German Treaty” means a double taxation agreement with Germany which makes
provision for full exemption of tax imposed by Germany on interest.

“German Treaty Lender” means a Lender which:

 

  (a) is treated as a resident of a German Treaty State for the purposes of the
German Treaty;

 

  (b) does not carry on business in Germany through a permanent establishment
with which that Lender’s participation in a Loan is effectively connected; and

 

  (c) is entitled under the German Treaty (subject to the completion of any
necessary procedural formalities) to receive any and all payments under the
Finance Documents without a Tax Deduction (as defined in Clause 12.1
(Definitions).

“German Treaty State” means a jurisdiction to which a German Treaty applies.

“Germany” means the Federal Republic of Germany.

“Global Assignment of Receivables” means the assignment agreement dated 20 April
2004 providing for the assignment to the Security Agent of all existing and
future claims of the Borrower for goods and services provided, or based on other
legal grounds, that it holds against all of its debtors with the exception of
such claims which have been assigned under the other Security Documents.

“Group” means the Guarantor and its Subsidiaries from time to time and “member
of the Group” shall be construed accordingly.

“Group Consolidated Cash” means for any fiscal month of the Guarantor the amount
of all cash, cash equivalents and short-term investments of the Guarantor and of
all of its

 

10



--------------------------------------------------------------------------------

Subsidiaries (other than amounts which are “restricted cash” within the meaning
of US GAAP, including cash and cash equivalents which are the subject of
Security in favour of any party (other than Transaction Security); this
exclusion shall however not apply to Security in favour of any relevant account
bank constituted by (i) application of standard terms and conditions of
financial institutions, (ii) other standard and customary terms and conditions
or (iii) operation of law, in each case in respect of accounts which are not
subject to any requirement to maintain a minimum balance on such accounts),
calculated employing the same method applied in calculating the annual audited
and quarterly unaudited consolidated financial statements of the Guarantor in
accordance with the terms of the Guarantee Agreement, less the aggregate amount
of all outstandings under any third-party revolving credit facility agreement
(or third party term loan agreement for borrowed money with an original maturity
of up to one (1) year) of the Guarantor and any member of the Group.

“Guarantee Agreement” means a guarantee agreement of even date herewith
containing the irrevocable and unconditional guarantee granted by the Guarantor
for the benefit of each Finance Party in respect of the punctual performance by
the Borrower of all its payment obligations under the Finance Documents (up to
the Facility Amount and all interest and other amounts payable under the Finance
Documents to which the Borrower is a party), including an indemnity in relation
to repayment claims made in connection with any public allowances or grants
(Investitionszulagen/Investitionszuschüsse).

“Guarantor” means Advanced Micro Devices, Inc.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Information Memorandum” means the information memorandum dated 10 February 2004
concerning the Borrower and certain members of the Group, prepared by Dresdner
Kleinwort Wasserstein using information provided by the Borrower and the
Guarantor in relation to the Project, agreed between the Mandated Lead Arrangers
and the Borrower, approved by the Borrower and distributed by Dresdner Kleinwort
Wasserstein on behalf of the Mandated Lead Arrangers and the Borrower prior to
the Signing Date to the Original Lenders.

“Initial Margin” means [***] per cent. per annum.

“Insurance Adviser” means Willis Limited, Aon Risk Services Inc. of Northern
California Insurance Services or any person who replaces them as Insurance
Adviser from time to time with the consent of the Majority Lenders and the
Borrower.

“Insurance Proceeds” means the total cash proceeds of any insurance claim
intended to compensate for damage to any asset of the Borrower (excluding
proceeds received in respect of insurance claims for (i) interruption of
business or (ii) loss of inventory) received by it in EUR (or if not received in
EUR, it’s equivalent in EUR based on the Facility Agent’s Spot Rate of Exchange
on the date of receipt), after deducting:

 

  (a) any reasonable out of pocket costs and expenses incurred by the Borrower
or any other member of the Group acting on behalf of the Borrower in relation to
such a claim;

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to a Confidential Treatment Request dated
October 19, 2006.

 

11



--------------------------------------------------------------------------------

  (b) any reasonable costs incurred by the Borrower or any other member of the
Group acting on behalf of the Borrower in connection with the adjustment or
settlement of any such claim;

 

  (c) the unpaid balance of any Permitted Indebtedness which must be repaid by
the seller on such loss (together with any premium, interest, penalties or fees
required to be paid in connection therewith);

 

  (d) proceeds relating to third party claims which are applied towards meeting
such claims; and

 

  (e) Taxes paid (or reasonably estimated to be payable) by the Borrower or any
other member of the Group acting on behalf of the Borrower in respect of such
claims.

“Insurance Report” means the report referred to in paragraph (c) of the
definition of “Report”.

“Intellectual Property” means any and all rights and interests existing now or
in the future in any part of the world in or relating to registered and
unregistered trade marks and service marks, domain names, patents, registered
designs, utility models, trade names, business names, registered or unregistered
copyrights in published works, inventions registered or unregistered, data base
rights, know-how, any other intellectual property rights and any applications
for any of the foregoing and any goodwill therein.

“Intellectual Property Rights” means any rights of an Obligor to Intellectual
Property.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.6 (Default Interest and
Penalty).

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“Land Charge” means all documents to be executed by the Borrower required for
the creation of a first ranking land charge in chapter III over all real
property of the Borrower located at Wilschdorfer Landstrasse, 01109 Dresden,
partial area of approximately 199,000 square meters of the parcel (Flurstück)
121/5 in the communal district Wilschdorf, currently file 851 of the land
register at the land registry Dresden for Wilschdorf and the security purpose
agreement (Zweckbestimmungserklärung) in relation to such land charge.

“Lender” means:

 

  (a) any Original Lender; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 22 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“LIBOR” means, in relation to any Loan:

 

  (a) the applicable Screen Rate; or

 

12



--------------------------------------------------------------------------------

  (b) (if no Screen Rate is available for the currency or Interest Period of
that Loan) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Facility Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

as of the Specified Time on the Quotation Date for the offering of deposits in
Dollar for a period comparable to the Interest Period of the Relevant Loan.

“Licence Agreement” means the perpetual licence agreement dated on or about the
date hereof made amongst the Borrower, the Guarantor and AMD Fab 36 Holding GmbH
and listed in Schedule 13 (Project Documents).

“Limited Partners” means:

 

  (a) AMD Fab 36 Holding GmbH (a wholly-owned, direct Subsidiary of the
Guarantor) with a minimum holding of at least fifty point one (50.1) per cent.
of the capital in the Borrower;

 

  (b) AMD Fab 36 Admin GmbH (a wholly-owned, direct Subsidiary of AMD Fab 36
Holding GmbH);

 

  (c) Leipziger Messe GmbH; and

 

  (d) Fab 36 Beteiligungs GmbH.

“LMA” means the Loan Market Association.

“Loan” means a loan made or to be made by way of a cash advance under the
Facility or the principal amount outstanding for the time being of that loan.

“Majority Lenders” means:

 

  (a) if there are no Outstandings, a Lender or Lenders whose Commitments
aggregate more than 66 2/3% of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 66 2/3% of the Total
Commitments immediately prior to the reduction); or

 

  (b) at any other time, a Lender or Lenders whose participations in the
Outstandings aggregate more than 66 2/3% of all the Outstandings.

“Management Plan” means each management plan delivered by the Borrower to the
Facility Agent pursuant to paragraph (c) of Clause 18.1 (Financial Statements).

“Management Service Agreement” means the agreement dated 31 October 2003 made
amongst the Borrower, the Guarantor, AMD Saxony Limited Liability Company & Co.
KG and AMD Fab 36 Holding GmbH and listed in Schedule 13 (Project Documents).

“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost Formula).

“Margin” means the percentage rate per annum determined in accordance with
Clause 8.2 (Margin Ratchets) to Clause 8.4 (No Margin Ratchets in Events of
Default).

 

13



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, assets, condition (financial or otherwise) or operation of
any Obligor;

 

  (b) the ability of any Obligor to perform or comply with its obligations under
the Finance Documents; or

 

  (c) the validity, legality or enforceability of the Finance Documents or any
rights or remedies of any Finance Party under the Finance Documents (including
the perfection or priority of any material part of any Security created pursuant
to the Security Documents).

“Material Contracts” means the documents listed in Schedule 16 (The Material
Contracts) as at the date of this Agreement, and any other documents designated
as such by the Majority Lenders (acting through the Facility Agent) and the
Borrower, and “Material Contract” means any of them.

“Minimum Cash” has the meaning ascribed to such term in Clause 20.18 (Minimum
Cash Balances).

“Minimum Reserve Cost” means, in respect of a Lender, any Mandatory Cost,
including the cost (if any) of its complying with any reserve asset, liquidity
or other regulatory requirements affecting it, expressed as a percentage rate
per annum.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

 

  (c) for the purpose of determining the last day of an Interest Period, if an
Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules (a) to (c) will only apply to the last Month of any period.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Proceeds” means, in relation to:

 

  (a) any disposal of an asset by the Borrower, the total Cash or Cash
Equivalent proceeds of such disposal in EUR (or if not received in EUR, its
equivalent in EUR based on the Facility Agent’s Spot Rate of Exchange on the
date of receipt) received by the Borrower, after deducting:

 

  (i) any reasonable out of pocket costs and expenses incurred by the Borrower
in respect of such disposal;

 

14



--------------------------------------------------------------------------------

  (ii) the unpaid balance on the date of such disposal of any Permitted
Indebtedness which must be repaid by the Borrower on such disposal (together
with any premium, interest, penalties or fees required to be paid in connection
therewith); and

 

  (iii) Taxes paid (or reasonably estimated to be payable) in connection with
such disposal; and/or

 

  (b) any Debt Issue or any Equity Issue, the total Cash or Cash Equivalent
proceeds of such Debt Issue or any Equity Issue received by the Borrower, after
deducting:

 

  (i) any reasonable out of pocket costs and expenses incurred by the Borrower
in respect of such issue (including underwriting discounts and commissions and
other reasonable costs and expenses associated therewith, including reasonable
legal fees and expenses); and

 

  (ii) Taxes paid (or reasonably estimated to be payable) by the Borrower in
connection with such issue.

“Net Profits” means the annual profits, net of Tax paid as permitted by
paragraph (a) of the definition of “Permitted Distributions”, of the Limited
Partners who are not members of the Group on their partner or equity interests
(Gesellschaftsanteile) in the partnership of the Borrower or in the
Participations.

“Obligor” means the Borrower or the Guarantor.

“Original Lender” means any of the financial institutions listed in Schedule 1
(The Original Lenders).

“Outstandings” means, at any time, the sum of the EUR Outstandings and,
converted for that purpose into EUR at the Facility Agent’s Spot Rate of
Exchange at the relevant time, the USD Outstandings (which amounts will also
include, without double-counting, any sums deposited into the Escrow Account).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the EUR as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union.

“Participation” means each of the interests of the silent partners in the silent
participation (stille Gesellschaft) between the Borrower and the Limited
Partners who are not members of the Group.

“Participation Agreement” means the agreement (Vertrag über die Errichtung einer
stillen Gesellschaft) dated on or about the date hereof made between the
Borrower and Limited Partners who are not members of the Group establishing the
Participation.

“Partnership Agreement” means the partnership agreement
(Kommanditgesellschaftsvertrag) of the Borrower dated on or about the date
hereof.

“Partnership Interest Pledges” means the agreements providing for first ranking
pledges over the partner or equity interests (Gesellschaftsanteile) in the
partnership of the Borrower granted by:

 

  (a) AMD Fab 36 Holding GmbH dated 20 April 2004;

 

15



--------------------------------------------------------------------------------

  (b) AMD Fab 36 Admin GmbH dated 20 April 2004;

 

  (c) the General Partner dated 20 April 2004; and

 

  (d) the Second General Partner dated 20 April 2004,

relating to all present and future partnership interests held by such partners.

“Party” means a party to this Agreement and includes its successors in title,
permitted assigns and permitted transferees.

“Permitted Business” means, in relation to the Borrower, the development,
implementation and operation of the Project, together with any activity which is
ancillary or incidental to any of the above.

“Permitted Disposal” means:

 

  (a) disposals made on arm’s length terms in the ordinary course of trading of
the disposing entity;

 

  (b) disposals of assets exchanged for or replaced by other assets comparable
or superior as to type, value and quality;

 

  (c) disposals on arm’s length terms of any surplus or obsolete or worn-out
assets which in the reasonable opinion of the Borrower are not required for the
efficient operation of the business of the Borrower;

 

  (d) use of cash where such use is not otherwise prohibited by the Finance
Documents;

 

  (e) disposals constituted by the creation of any Permitted Security;

 

  (f) disposals where the proceeds are applied in accordance with the terms of
Clause 7.2 (Mandatory Prepayment from Asset Disposals); or

 

  (g) disposals, other than any permitted under paragraphs (a) to (f) above,
where the higher of the book value or the consideration received (when
aggregated with the higher of the book value or the consideration received for
any other sale, lease, transfer or other disposal falling within this paragraph
(g)) does not exceed twenty-five million (25,000,000) EUR (or its equivalent in
another currency or currencies at the date of such disposal) in any financial
year.

“Permitted Distributions” means:

 

  (a) provided that no:

 

  (i) Default has occurred (only to the extent that the occurrence of such
Default is not dependent on a determination under any of the Finance Documents);
or

 

  (ii) Event of Default has occurred,

and is continuing (unless otherwise determined by the Majority Lenders),
(A) distributions by the Borrower in amounts necessary to permit the Limited
Partners, or any Holding Company of the Limited Partners on their behalf, to pay
when due

 

16



--------------------------------------------------------------------------------

and payable any amount of German income taxes required to be paid by the Limited
Partners on their income on the annual profits of the partnership as partners of
the Borrower and on the annual profits from the Participations and (B) provided
that the Credit Rating at the date of such distribution is B3 or better by
Moody’s and B- or better by Standard & Poor’s, distributions (by way of
dividends, repurchase, redemption or otherwise) by the Borrower to AMD Fab 36
Holding GmbH or any Holding Company or Affiliate thereof on its behalf, in
amounts not exceeding, in the aggregate, the Excess Contributed Capital Amount
other than Excess Contributed Capital Amounts which have been made available
pursuant to paragraph (b) (iv) below;

 

  (b) provided that no Default or Event of Default has occurred and is
continuing (unless otherwise determined by the Majority Lenders):

 

  (iii) distributions to Limited Partners who are not members of the Group of:

 

  (A) annual profits from their partner or equity interests
(Gesellschaftsanteile) in the partnership of the Borrower; and

 

  (B) annual profits or interest on the Participations,

in an amount not exceeding thirteen (13) per cent. per annum of their respective
capital shares (Pflichtkapital) or capital contributions made in respect of the
Participations, respectively; provided that, the Credit Rating is Caa1 or better
by Moody’s and CCC+ or better by Standard & Poor’s;

 

  (iv) payments of principal under the Revolving Credit Agreement made in
compliance with the provisions of the Subordination Agreement, any payment in
accordance therewith being subject to a Credit Rating at the date of such
payment of B3 or better by Moody’s and B- or better by Standard & Poor’s, or
other relevant payments permitted under the Subordination Agreement;

 

  (v) payments made to the General Partner and the Second General Partner in an
aggregate amount of up to the equivalent of USD75,000 per annum (plus applicable
VAT); and

 

  (vi) repayments of partner or equity interests (Gesellschaftsanteile) in the
partnership of the Borrower or in the Participations, and distribution of Net
Profits converted into equity, made in accordance with the Partnership
Agreement, the Participation Agreement, the Purchase Agreements and the
Federal/State Guarantor Decision to Leipziger Messe GmbH and/or Fab 36
Beteiligungs GmbH

 

  (aa) in any amount up to the excess, if any, of Cash and Cash Equivalents over
the sum of:

 

  (aaa) the Minimum Cash (if and to the extent required);

 

  (bbb) amounts held in the Escrow Account;

 

  (ccc) outstandings under the Revolving Credit Agreement, if any;

 

17



--------------------------------------------------------------------------------

  (ddd) prepayments made under the Cost Plus Reimbursement Agreement (this does
not apply to prepayments made when due under the Cost Plus Reimbursement
Agreement); and

 

  (eee) EUR100,000,000,

provided that, the Outstandings and Total Commitments under this Agreement are
EUR250,000,000 or less; or

 

  (bb) after 31 December 2005, in amounts provided concurrently by the Guarantor
under a Subordinated Loan Agreement or contributed by means of Excess
Contributed Capital Amounts.

“Permitted Indebtedness” means any Financial Indebtedness:

 

  (a) arising under or permitted pursuant to the Finance Documents or Project
Documents;

 

  (b) to the extent that such Financial Indebtedness is subordinated on terms
acceptable to the Majority Lenders (acting reasonably) or pursuant to the
Subordination Agreement;

 

  (c) other indebtedness arising under any Existing Indebtedness, provided that
such Financial Indebtedness and/or indebtedness is repaid or prepaid before the
date of initial Utilisation;

 

  (d) arising under the Revolving Credit Agreement or a Subordinated Loan
Agreement;

 

  (e) arising under and permitted by Clause 20.25 (Treasury Transactions);

 

  (f) to which the Majority Lenders shall have given their prior written
consent;

 

  (g) in respect of current accounts payable and accrued expenses incurred in
the ordinary course of business;

 

  (h) from the first Utilisation Date, incurred for leasing arrangements over
assets in the ordinary course of business in an aggregate amount not exceeding
in each case:

 

  (i) twenty-five million (25,000,000) EUR up to and including 31 December 2007;

 

  (ii) fifty million (50,000,000) EUR up to and including 31 December 2008; and

 

  (iii) seventy-five million (75,000,000) EUR thereafter;

 

  (i) without double counting, arising under any guarantee or indemnity referred
to in paragraph (b) of the definition of “Permitted Loans and Guarantees”; or

 

  (j) not falling within paragraphs (a) to (i) above provided that the aggregate
amount of Financial Indebtedness, performance bonds, surety bonds and contingent
obligations incurred in the ordinary course of business by the Borrower falling
within this paragraph (j) does not exceed ten million (10,000,000) EUR (or its
equivalent in another currency or currencies on the date it was incurred) at any
time.

 

18



--------------------------------------------------------------------------------

“Permitted Loans and Guarantees” means:

 

  (a) any loan, credit or other financial accommodation arising under or
permitted pursuant to the Transaction Documents; and

 

  (b) any guarantee or indemnity given by the Borrower in the ordinary course of
business in respect of indebtedness or Financial Indebtedness pursuant to
paragraphs (c), (e) (to the extent not exceeding the ten million
(10,000,000) EUR limit set out in paragraph (j), of the definition of “Permitted
Indebtedness”) or (g), or any performance bonds, surety bonds or contingent
obligations pursuant to paragraph (j), of the definition of “Permitted
Indebtedness” with a term not exceeding the due date of any such indebtedness or
Financial Indebtedness, performance bonds, surety bonds or contingent
obligations, as applicable.

“Permitted Security” means:

 

  (a) any of the Security created pursuant to the Security Documents together
with such other Security as the Facility Agent may by notice to the Borrower
pursuant to this Agreement or a Security Document demand that the Borrower
provides for all or any part of its obligations under the Finance Documents;

 

  (b) any Existing Security, provided that such Security is released before the
date of initial Utilisation;

 

  (c) any Security arising by operation of law and in the ordinary course of
trading, provided that any such Security is discharged within twenty (20) days
after having arisen;

 

  (d) any Security imposed by court order, other than one applied for by the
Borrower, provided that the amounts secured thereunder relate to:

 

  (i) overdue amounts; and

 

  (ii) for which the Borrower contests in good faith;

 

  (e) any retention of title arrangement entered into by the Borrower in the
normal course of its trading activities on the counterparty’s standard or usual
terms to the extent that such terms are customary;

 

  (f) any Security over or affecting any asset acquired by the Borrower after
the date of this Agreement if:

 

  (i) the Security was not created in contemplation of the acquisition of that
asset by it;

 

  (ii) the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by it; and

 

  (iii) the Security is removed or discharged within two (2) months of the date
of acquisition of such asset;

 

  (g) any pledge over a deposit or any guarantee (up to an aggregate amount not
exceeding five (5) per cent. of the guaranteed maximum price under the EPC
Contract) to collateralise the Borrower’s obligations under the EPC Contract;
provided that, the Security Agent benefits from a second-ranking pledge over
such deposit or from a similar second ranking security interest; and

 

19



--------------------------------------------------------------------------------

  (h) any Security created in relation to any indebtedness permitted pursuant to
paragraph (j) of the definition of “Permitted Indebtedness”.

“Prime Bank” means a financial institution with a rating of not lower than A3
(Moody’s Investor Services, Inc.) or A- (Standard & Poor’s Corporation).

“Project” means the construction and operation of a 300mm silicon wafer
microprocessor fabrication facility located at Wilschdorfer Landstrasse, 01109
Dresden to be owned and operated by the Borrower with a planned total capital
expenditure (including, without limitation, construction costs) by 31 December
2007 of approximately two billion, four hundred million (2,400,000,000) EUR.

“Project Documents” means the documents listed in Schedule 13 (The Project
Documents) as at the Signing Date, and any other documents entered into by
either Obligor that are not Finance Documents, are required in relation to the
Project and are designated as such by the Facility Agent and the Borrower, and
“Project Document” means any of them.

“Project Engineer” means M+W Zander Facility Engineering GmbH or any person who
replaces them as Project Engineer from time to time with the consent of the
Majority Lenders and the Borrower.

“Project Works” means the design, development and construction of the Project at
the Site and any other works contemplated in the Project Documents in relation
to the Project.

“Purchase Agreements” means the purchase agreement dated on or about the date
hereof made between Leipziger Messe GmbH, Fab 36 Beteiligungs GmbH, AMD Fab 36
Holding GmbH, AMD Fab 36 Admin GmbH and Advanced Micro Devices, Inc., concerning
the partner or equity interests (Gesellschaftsanteile) in the partnership of the
Borrower (“Kaufvertrag über Kommanditgesellschaftsanteile”) and the purchase
agreement dated on or about the date hereof made between Leipziger Messe GmbH,
Fab 36 Beteiligungs GmbH, AMD Fab 36 Holding GmbH, AMD Fab 36 Admin GmbH,
Advanced Micro Devices, Inc. and the Borrower concerning the Participations of
the Limited Partners who are not members of the Group (“Kaufvertrag über stille
Beteiligungen”).

“Qualifying Lender” means in respect of any payment by the Borrower or the
Guarantor which is capable of attracting a Tax Deduction (as defined in Clause
12.1 (Definitions)), a Lender which is beneficially entitled to a payment of
interest under a Finance Document and which is both a German Qualifying Lender
and a US Qualifying Lender.

“Quarter Date” means the last day of each Fiscal Quarter.

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined, (i) (if the currency is Euro) two TARGET Days before the first
day of that period and (ii) (if the currency is Dollar) two Business Days before
the first day of that period, in each case unless market practice differs in the
European interbank market (or if the currency is Dollar, in the London interbank
market), in which case the Quotation Day will be determined by the Facility
Agent in accordance with market practice in the relevant interbank market (and
if quotations would normally be given by leading banks in the relevant interbank
market on more than one day, the Quotation Day will be the last of those days).

 

20



--------------------------------------------------------------------------------

“Real Estate Appraiser” means Angermann & Lüders GmbH & Co. KG or any person who
replaces them as Real Estate Appraiser from time to time with the consent of the
Majority Lenders and the Borrower.

“Reference Banks” means Commerzbank Aktiengesellschaft, Deutsche Bank Luxembourg
S.A. and Dresdner Bank AG and the principal offices of such other banks as may
be appointed by the Facility Agent in consultation with the Borrower.

“Relevant Invoice” means, in relation to a Utilisation Request, each invoice in
relation to which that Utilisation Request has been given, as identified in such
Utilisation Request and relating to the purchase of Equipment and the payment of
costs for Services incurred by the Borrower for the purposes of implementing the
Project (in accordance with the Business Plan).

“Relevant Period” has the meaning given to it in Clause 19.1 (Financial
Definitions).

“Repayment Date” means each of the dates specified in the table in Clause 6.1
(Repayment of the Loans).

“Repayment Instalment” means, in relation to each Repayment Date, the amount by
which the aggregate principal amount of the EUR Outstandings and the USD
Outstandings is to be reduced on that Repayment Date in accordance with
paragraph (a) of Clause 6.1 (Repayment of the Loans), as reduced, if applicable,
in accordance with Clause 7.1 (Illegality) to Clause 7.4 (Mandatory Prepayment
from the Escrow Account) (inclusive), or Clause 7.7 (Voluntary Prepayment of the
Loans) to 7.10 (Right of Repayment and Cancellation in Particular Circumstances)
(inclusive).

“Repeating Representations” means each of the representations set out in Clause
17.2 (Status) to Clause 17.8 (Governing Law and Enforcement) (inclusive), Clause
17.11 (No Default) to Clause 17.23 (No Security) (inclusive) and Clause 17.27
(Management Plans) to Clause 17.31 (Compliance with Laws and Regulations)
(inclusive).

“Reports” means:

 

  (a) the report of the Technical Appraiser dated 26 September 2003 concerning
the projected fair market value of the Equipment;

 

  (b) the report of Arthur D. Little dated 4 November 2003 concerning Project
costs, feasibility, state of technology and realisation;

 

  (c) the report of Willis Limited dated 5 April 2004 confirming that the
contemplated insurance cover for the business and assets of the Borrower is
sufficient, and the report of Aon Risk Services Inc. of Northern California
Insurance Services dated 21 August 2006 setting out the insurance cover for the
business and assets of the Borrower in accordance with the requirements of
Schedule 17 (Required Insurance);

 

  (d) the market research report from Gartner Dataquest, Inc. dated 8 August
2003; and

 

  (e) the report of the Real Estate Appraiser dated 10 September 2003 concerning
the real estate/property and site of the Borrower,

 

21



--------------------------------------------------------------------------------

each such Report, other than that set out in paragraph (d) above, being
addressed to, or permitted to be relied upon by, the Finance Parties, and
“Report” shall be construed accordingly.

“Required Insurance” means the insurance cover under the policies taken out
pursuant to the contracts set out in Schedule 17 (Required Insurance).

“Revolving Credit Agreement” means the revolving credit agreement in an amount
of EUR 750,000,000 dated 21 April 2004 made between the Guarantor and the
Borrower.

“Screen Rate” means:

 

  (a) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period, and

 

  (b) in relation to LIBOR, the British Bankers’ Association Interest Settlement
Rate for the relevant currency and period,

displayed on the appropriate page of the Telerate screen. If the agreed page is
replaced or service ceases to be available, the Facility Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower and the Lenders.

“Second General Partner” means LM Beteiligungsgesellschaft mbH.

“SEC” means the United States Securities and Exchange Commission or other
successor United States governmental authority.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Agency Agreement” means the security agency agreement to be made
between the Borrower, the Guarantor, the General Partner, the Second General
Partner, AMD Fab 36 Admin GmbH, AMD Fab 36 Holding GmbH and the Finance Parties,
in the form set out in Schedule 10 (Form of Security Agency Agreement).

“Security Assignment” means the assignment agreements dated 20 April 2004
providing for the assignment to the Security Agent of the fixed and current
assets of the Borrower.

 

  “Security Documents” means:

 

  (a) the Guarantee Agreement;

 

  (b) the Federal/State Guarantee;

 

  (c) the Partnership Interest Pledges;

 

  (d) the Share Pledges;

 

  (e) the Land Charge;

 

  (f) the Security Assignment;

 

  (g) the Assignments of Receivables;

 

22



--------------------------------------------------------------------------------

  (h) the Global Assignment of Receivables;

 

  (i) the Assignment of Warranties;

 

  (j) the Assignment of Material German Contracts;

 

  (k) the Assignment of Material US Contracts;

 

  (l) the Assignment of Insurance Claims;

 

  (m) the Account Pledges;

 

  (n) the Assignments of Claims;

 

  (o) the Call Option;

 

  (p) the Assignment of the AMD Call Options;

 

  (q) the Subordination Agreement;

 

  (r) the Security Agency Agreement; and

 

  (s) any other document evidencing or creating Security over any asset of the
Borrower to secure any obligation of the Borrower to a Finance Party under the
Finance Documents or any of them.

“Security Providers” means the Federal/State Guarantors and the Obligors (or
Subsidiaries of the Obligors), and “Security Provider” means any of them.

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 9 (Interest Periods).

“Services” means the installation and commissioning of the Equipment and any
additional building and installation services associated therewith.

“Share Pledges” means the following agreements providing for first ranking
pledges over:

 

  (a) the shares of AMD Fab 36 Holding GmbH dated 20 April 2004;

 

  (b) the shares of AMD Fab 36 Admin GmbH dated 20 April 2004;

 

  (c) the limited liability interests of the General Partner dated 20 April
2004; and

 

  (d) the shares of the Second General Partner dated 20 April 2004,

relating to all present and future shares held by such partners.

“Signing Date” means the date of this Agreement.

“Site” means the real property purchased and buildings to be erected at
Wilschdorfer Landstrasse, 01109 Dresden in relation to the Project.

“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

 

23



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s Corporation.

“Subordinated Loan” means any loan made to, or debt instrument issued by, the
Borrower, under a Subordinated Loan Agreement, the Revolving Credit Agreement or
any other document or instrument, which is subordinated to the rights and claims
of the Finance Parties in accordance with the Subordination Agreement.

“Subordinated Loan Agreement” means any agreement pursuant to which the
Guarantor provides a subordinated loan to the Borrower, which subordinated loan
will be subject to the restrictions imposed by Clause 20.20 (Subordinated Loans)
and Clause 20.21 (Distributions).

“Subordination Agreement” means the subordination agreement made amongst, inter
alia, the Borrower, the Guarantor, the General Partner, the Second General
Partner, the Limited Partners and the Finance Parties in relation to the equity
and subordinated debt of the Borrower and other claims of the Affiliates of the
Borrower in the form set out in Schedule 11 (Form of Subordination Agreement).

“Subsidiary” means, in relation to any company, corporation or partnership:

 

  (a) a company, corporation or partnership which is “controlled”, directly or
indirectly, by and therefore is a “dependent enterprise”(abhängiges Unternehmen)
of the first mentioned company, partnership or corporation, in the case of the
latter, within the meaning of Sec. 17 Stock Corporation Act (Aktiengesetz), or
which is a “subsidiary” (Tochterunternehmen) within the meaning of Sec. 290
Commercial Code (Handelsgesetzbuch) of such company, corporation or partnership;

 

  (b) a company, corporation or partnership more than half of the issued share
capital of which is beneficially owned, directly or indirectly, by the first
mentioned company, corporation or partnership or more than half of the dividend
of which is declared from time to time by the first mentioned company;

 

  (c) a partnership in which:

 

  (i) there is a participation of more than fifty (50) per cent. in the assets
of such partnership by the first mentioned company, corporation or partnership;
or

 

  (ii) the first mentioned company, corporation or partnership has the power to
(A) cast, or control the casting of, more than fifty (50) per cent. of the
maximum number of votes that might be cast at a general meeting, (B) appoint or
remove all, or the majority of, the directors or other equivalent officers, or
(C) give directions with respect to the operating and financial policies which
the directors or other equivalent officers thereof are obliged to comply with;
or

 

  (d) in the case of a limited partnership, a partnership in which the general
partner has control and the first mentioned company, corporation or partnership
has control of the general partner,

and, for this purpose, a company, corporation or partnership shall be treated as
being controlled by another if that other company, corporation or partnership is
able to direct its affairs and/or to control the composition of its board of
directors or equivalent body.

 

24



--------------------------------------------------------------------------------

“Subsidy Agreement” means any agreement made by the Borrower or any
administrative decision (Bescheid) addressed to the Borrower in relation to
grants and/or allowances (Investitionszulagen/Investitionszuschüsse) in
connection with the Project and any statutory or other obligations imposed on
the Borrower associated therewith.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in EUR.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Technical Adviser” means Fraunhofer Institut Siliziumtechnologie (ISIT),
Fraunhoferstraße 1, 25524 Itzehoe, or any person who replaces them as Technical
Adviser from time to time with the consent of the Majority Lenders and the
Borrower.

“Technical Appraiser” means Emerald Technology Valuations LLC or any person who
replaces them as Technical Appraiser from time to time with the consent of the
Majority Lenders and the Borrower.

“Technical Completion” means attainment of the following:

 

  (a) a certificate issued by the Technical Adviser confirming that the Borrower
has in place a wafer fabrication process that is suitable for 300mm, high volume
production of advanced, competitive microprocessors;

 

  (b) a certificate issued by the Technical Adviser confirming that the Borrower
has achieved a minimum of 325 wafer starts per week on average over a period of
four (4) consecutive weeks (the “Average WSPW”), and a seventy-five (75) per
cent. average process yield over the same period of four (4) consecutive weeks
(the “Average Yield”); and

 

  (c) cumulative capital expenditures (less write-offs for technically obsolete
or unsuitable equipment) of the Borrower greater or equal to one billion
(1,000,000,000) EUR, as confirmed by the Auditors.

“Termination Date” means 31 March 2011.

“Total Commitments” means the aggregate of the Commitments, being seven hundred
million (700,000,000) EUR at the Signing Date.

“Transaction Documents” means the Finance Documents and the Project Documents
and any other document designated as such by the Facility Agent and the Borrower
and “Transaction Document” means any of them.

“Transaction Security” means any Security for all or any part of the obligations
of the Borrower under the Finance Documents or any of them expressed to be
created by or pursuant to, or to be evidenced in, the Security Documents or any
of them.

 

25



--------------------------------------------------------------------------------

“Transfer Certificate” means a certificate substantially in one of the forms set
out in Schedule 5 (Form of Transfer Certificates) or any other form agreed
between the Facility Agent and the Borrower.

“Transfer Date” means, in relation to a transfer, the later of:

 

  (a) the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b) the date on which the Facility Agent executes the Transfer Certificate.

“Treasury Transaction” means any currency or interest purchase, cap or collar
agreement, forward rate agreement, interest rate or currency future or option
contract, foreign exchange or currency purchase or sale agreement, interest rate
swap, currency swap or combined interest rate and currency swap agreement and
any other similar agreement.

“Treaties” means the German Treaty and the US Treaty, and “Treaty” means any of
them.

“Treaty State” means a jurisdiction having both a German Treaty and a US Treaty.

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

“US GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), as applicable.

“USD Outstandings” means, at any time, the aggregate of the outstanding Loans
denominated in USD.

“US Qualifying Lender” means:

 

  (a) a Lender incorporated under the laws of the United States or any political
sub-division thereof, but only if the Lender is entitled to receive any and all
payments under the Finance Documents (subject to completion of any procedural
formalities) without a Tax Deduction; or

 

  (b) a US Treaty Lender.

“US Treaty” means a double taxation agreement with the United States which makes
provision for full exemption of tax imposed by the United States on interest.

“US Treaty Lender” means a Lender which:

 

  (a) is treated as a resident of a US Treaty State for the purposes of the US
Treaty;

 

  (b) does not carry on business in the United States through a permanent
establishment with which that Lender’s participation in a Loan is effectively
connected; and

 

  (c) is entitled under the US Treaty (subject to the completion of any
necessary procedural formalities) to receive any and all payments under the
Finance Documents without a Tax Deduction (as defined in Clause 12.1
(Definitions).

 

26



--------------------------------------------------------------------------------

“US Treaty State” means a jurisdiction to which a US Treaty applies.

“Utilisation” means a utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is made or to be made.

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).

“VAT” means value added tax and any other tax of a similar nature.

 

1.2 Interpretation

 

  (a) Any reference in this Agreement to:

 

  (i) assets” includes present and future properties, revenues and rights of
every description;

 

  (ii) the “Facility Agent”, any “Mandated Lead Arranger”, the “Reporting
Agent”, the “Security Agent”, any “Finance Party”, any “Lender”, any “Obligor”
or any “Party” shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

 

  (iii) “Dresdner Kleinwort “ is a reference to Dresdner Kleinwort, the
investment banking division of Dresdner Bank AG;

 

  (iv) the “European interbank market” means the interbank market for EUR
operating in Participating Member States;

 

  (v) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended,
supplemented, modified, renewed, extended, restated or novated;

 

  (vi) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (vii) a “person” includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) or two or more of the foregoing;

 

  (viii) a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

 

  (ix) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (x) unless a contrary indication appears, a time of day is a reference to
Frankfurt am Main time.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

27



--------------------------------------------------------------------------------

  (c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  (d) If there is any conflict between this Agreement and any other Finance
Document, the provisions of this Agreement will prevail.

 

  (e) A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been remedied or waived.

 

1.3 Currency definitions

In this Agreement:

 

  (a) “EUR” and “Euro” denote the single currency of the Participating Member
States;

 

  (b) “USD” and “Dollar” denote the lawful currency of the United States; and

 

  (c) “GBP” and “Sterling” denote the lawful currency of the United Kingdom.

 

28



--------------------------------------------------------------------------------

SECTION 2

THE FACILITY

 

2. THE FACILITY

 

2.1 The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility to be utilised in either EUR or USD in an
aggregate amount the Base Currency Amount of which is equal to the Total
Commitments.

 

2.2 Finance Parties’ Rights and Obligations

 

  (a) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  (b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt. The creation of jointly held assets (Gesamthandsvermögen) is
excluded.

 

  (c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3. PURPOSE

The Borrower shall:

 

  (a) by way of Utilisations during the Availability Period; and/or

 

  (b) for up to a twelve (12) Month period after the expiry of the Availability
Period, by way of cash withdrawals from the Escrow Account,

apply all amounts borrowed by it under the Facility in or towards the payment of
the Relevant Invoices (unless the Utilisation(s) are made for the purposes of
being deposited into the Escrow Account).

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial Conditions Precedent

The Borrower will ensure that within five (5) Business Days of the Signing Date,
the Facility Agent will have received all of the documents and other evidence
listed in Part I (Initial Conditions Precedent) of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Facility Agent. The
Facility Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.

 

29



--------------------------------------------------------------------------------

4.2 Conditions Precedent to First Utilisation

 

  (a) The Borrower may not deliver the first Utilisation Request unless the
Facility Agent has received all of the documents and other evidence listed in
Part II (Conditions Precedent to First Utilisation) of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Facility Agent. The
Facility Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.

 

  (b) Unless the Borrower is also able to satisfy the requirements of paragraph
(a) of Part III (Further Conditions Precedent) of Schedule 2 (Conditions
Precedent), it may only deliver the first Utilisation Request in respect of a
Base Currency Amount of no more than four hundred million (400,000,000) EUR.

 

4.3 Further Conditions Precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
Participation) if on the date of any further Utilisation Request and on the
proposed Utilisation Date, and the Facility Agent will only be obliged to permit
a withdrawal from the Escrow Account (other than as required for investments in
permitted Cash Equivalents) if on the date of a request for such withdrawal and
on the date of such withdrawal:

 

  (a) the Facility Agent has received all of the documents and other evidence
required by Part III (Further Conditions Precedent) of Schedule 2 (Conditions
Precedent), to the extent applicable, in form and substance satisfactory to the
Facility Agent;

 

  (b) the sum of the (i) Base Currency Amount of the proposed Utilisation,
(ii) the total EUR Outstandings and (iii) the total USD Outstandings (converted
for that purpose into EUR at the Facility Agent’s Spot Rate of Exchange on the
date falling four (4) Business Days before the proposed Utilisation Date or, if
later, the date on which the relevant Utilisation Request is submitted to the
Facility Agent) of all prior Utilisations does not exceed seven hundred million
(700,000,000) EUR (less the amount of any prepayments or cancellations);

 

  (c) no Default is continuing or would result from the proposed Loan; and

 

  (d) the Repeating Representations made or deemed to be made are true, accurate
and correct in all material respects as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, accurate and
correct in all material respects on the date originally made or deemed to be
made.

 

4.4 Maximum Number of Loans

 

  (a) The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than twenty (20) Loans would be outstanding.

 

  (b) The Borrower may not deliver more than two (2) Utilisation Request in any
single Month.

 

  (c) The Borrower may not request that a Loan be divided if, as a result of the
proposed division, there would be outstanding more Loans than provided for in
paragraph (a) above.

 

30



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5. UTILISATION

 

5.1 Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Facility Agent of a
duly completed Utilisation Request not later than at the Specified Time.

 

5.2 Completion of a Utilisation Request

 

  (a) Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 

  (i) the proposed Utilisation Date is a Business Day within the Availability
Period; however, on or before the expiry of the Availability Period, any portion
or all of the undrawn Commitments may, at the option of the Borrower, either be:

 

  (A) drawn down and deposited into the Escrow Account for future application
solely towards the purpose set out in Clause 3 (Purpose); or

 

  (B) cancelled;

 

  (ii) the currency and amount of the Utilisation comply with Clause 5.3
(Currency and Amount);

 

  (iii) the proposed Interest Period complies with Clause 9 (Interest Periods);
and

 

  (iv) it provides payment instructions.

 

  (b) Only one Loan may be requested in each Utilisation Request.

 

5.3 Currency and Amount

 

  (a) The currency specified in a Utilisation Request must be EUR or USD.

 

  (b) The amount of the proposed Loan must be an amount that is not more than
that of the Available Facility and which is a minimum of seven and one half
million (7,500,000) EUR (or ten million (10,000,000) USD if the currency
selected is USD) and is an integral multiple of two and one half million
(2,500,000) EUR (or five million (5,000,000) USD if the currency selected is
USD) or, if less, the Available Facility (in case the currency specified in the
Utilisation Request is USD, to be determined on the basis of the Facility
Agent’s Spot Rate of Exchange on the date falling four (4) Business Days before
the proposed Utilisation Date), and in any event such that its Base Currency
Amount is less or equal to the Available Facility.

 

31



--------------------------------------------------------------------------------

5.4 Lenders’ Participation

 

  (a) If the conditions set out in this Agreement have been met each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.

 

  (b) The amount of each Lender’s participation in each Loan will be equal to
the proportion borne by its Available Commitment to the Available Facility
immediately prior to the making of such Loan.

 

  (c) The Facility Agent shall determine the Base Currency Amount of each Loan
which is to be made in USD and notify each Lender of the amount, currency and
the Base Currency Amount of each Loan and the amount of its participation in
that Loan, in each case by the Specified Time.

 

5.5 Cancellation of the Facility

If, prior to the date on which it receives a Utilisation Request, the Facility
Agent receives a notice of cancellation of the whole or part of the Available
Facility which is to take effect under Clause 7.8 (Voluntary Cancellation) on a
date falling on or after such date (but before the Loan requested in that
Utilisation Request has been made), such Available Facility shall be treated,
for the purpose of Clause 5.3 (Currency and Amount), as if it had already been
reduced by the amount of such cancellation (as specified in such notice).
Nothing in this Clause 5.5 shall be treated as reducing any Lender’s Available
Commitment under the Facility for the purposes of Clause 11.1 (Commitment Fee)
prior to the date on which such cancellation would otherwise take effect
pursuant to such cancellation notice.

 

5.6 Cancellation of a Lender’s Commitment

If a Lender’s Commitment is cancelled under Clause 7.1 (Illegality) or Clause
7.10 (Right of Repayment and Cancellation in Particular Circumstances) after the
Facility Agent has received a Utilisation Request but before the Loan requested
in that Utilisation Request has been made, then, unless the commitment to
advance an amount equal to the proportion which such Lender’s Commitment bore to
the Total Commitments immediately prior to such cancellation taking effect (the
“Affected/Subject Lender’s Proportion”) is assumed by, either:

 

  (a) another Lender or other Lenders, to the extent not exceeding such Lender’s
or Lenders’ Available Commitment; or

 

  (b) an Eligible Transferee (as defined in and in accordance with Clause 7.1
(Illegality) or Clause 7.10 (Right of Repayment and Cancellation in Particular
Circumstances), as the case may be) procured by the Borrower,

within one (1) day of receipt of such Utilisation Request, that Loan shall be
reduced by the amount of the Affected/Subject Lender’s Proportion.

 

32



--------------------------------------------------------------------------------

5.7 Selection of Currency

The Borrower shall select the currency of a Loan in a Utilisation Request. A
selection of USD as the currency for a Loan is not possible when

 

  (a) at the time of the selection, the Group Consolidated Cash, as shown in the
most recent financial statements and certificates to be provided to the Facility
Agent pursuant to the terms of the Guarantee Agreement amounts to less than five
hundred million (500,000,000) USD; or

 

  (b) if the requirements for disapplying paragraph (a) of Clause 20.35
(Balancing Payments to and from Cash Reserve Account) pursuant to paragraph
(b) of Clause 20.35 are not fulfilled, an amount of less than the equivalent (in
USD) of 5 per cent of total USD Outstandings after the proposed Utilisation has
been paid into and is standing to the credit of the Cash Reserve Account.

 

5.8 Unavailability of Currency

If before any Quotation Day:

 

  (a) a Lender notifies the Facility Agent that USD is not readily available to
it in the amount required; or

 

  (b) a Lender notifies the Facility Agent that compliance with its obligation
to participate in a Loan in USD would contravene a law or regulation applicable
to it,

the Facility Agent will give notice to the Borrower and the Guarantor to that
effect by 11 a.m. on that Quotation Day. In this event, any Lender that gives
notice pursuant to this Clause 5.8 will be required to participate in the Loan
in the Base Currency (in an amount equal to that Lender’s proportion of the Base
Currency Amount) and its participation will be treated as a separate Loan
denominated in the Base Currency during that Interest Period.

 

5.9 No Re-conversion

Loans denominated in USD cannot be reconverted to EUR, except as provided in
Clause 20.36 (Reconversion of USD Outstandings).

 

5.10 Facility Agent’s Calculations

Each Lender’s participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders’ participation).

 

33



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6. REPAYMENT

 

6.1 Repayment of the Loans

 

  (a) Subject to the other provisions of this Agreement, the Borrower shall
repay on each Repayment Date an amount or amounts such that the amount of all
the EUR Outstandings and all the USD Outstandings is reduced by an amount equal
to the percentage of the aggregate amount of all such Loans as calculated in
paragraph (b) below.

 

  (b) The Borrower shall reduce the amount of all the EUR Outstandings and USD
Outstandings by an amount equal to the percentage of the aggregate amount of all
such Loans on 29 September 2007 which is specified in Column B and appears
opposite the relevant Repayment Date in the table below:

 

Column A

Repayment Date

  

Column B

Percentage Repaid

(from the aggregate amount of

all Loans as at the end of the

Availability Period)

  30 September 2007    3.00 % 30 December 2007    3.00 % 31 March 2008    5.00 %
30 June 2008    5.00 % 30 September 2008    5.00 % 30 December 2008    5.00 %
31 March 2009    7.50 % 30 June 2009    7.50 % 30 September 2009    7.50 %
30 December 2009    7.50 % 31 March 2010    8.00 % 30 June 2010    8.00 %
30 September 2010    9.00 % 30 December 2010    9.00 % 31 March 2011    10.00 %
   100.00 %

 

34



--------------------------------------------------------------------------------

  (c) Each repayment which is to be made under paragraph (b) above on a
Repayment Date shall be made:

 

  (i) firstly, by repaying on such Repayment Date EUR Outstandings and USD
Outstandings having Interest Periods ending on such Repayment Date in accordance
with paragraph (d) below, if applicable; and

 

  (ii) secondly, by repaying the other Loans in accordance with paragraph
(d) below, if applicable.

 

  (d) If the aggregate amount of all the Outstandings having an Interest Period
ending on a Repayment Date exceeds the Repayment Instalment due on that date,
then the Borrower may, by not less than four (4) Business Days’ prior notice to
the Facility Agent, select which of those Loans will be wholly or partially
repaid to enable the repayment required under paragraph (b) above to occur;
provided that, if the Borrower fails to give such notice, the Facility Agent
shall select the Loans to be wholly or partially repaid as aforesaid.

 

  (e) The Borrower may not reborrow any part of the Facility which is repaid.

 

  (f) EUR Outstandings shall be repaid in EUR. USD Outstandings shall be repaid
in USD. The same applies to prepayments and payments of interest.

 

6.2 Supplemental Cash Reserves

If on any scheduled Repayment Date the Credit Rating is Caa2 or lower by Moody’s
or CCC or lower by Standard & Poor’s, the Borrower shall, in accordance with the
directions of the Facility Agent (acting on the instructions of the Majority
Lenders), ensure that the Cash reserves to be held in accordance with Clause
20.18 (Minimum Cash Balances) shall be increased as provided in paragraphs
(a) and (b) of that Clause.

 

6.3 Extension of Termination Date

 

  (a) The Borrower may at any time after the end of the Availability Period,
provided that the aggregate value of all Outstandings is no more than
EUR420,000,000, by written notice (the “Renewal Request”) request that the
Termination Date be extended to the Extended Termination Date in accordance with
a new proposed repayment schedule (“the New Repayment Schedule”) replacing the
table set out in paragraph (b) of Clause 6.1 (Repayment of the Loans) (the
“Extension”), provided such Renewal Request is received by the Facility Agent no
earlier than one hundred and twenty (120) days and no later than ninety
(90) days prior to the date on which the Borrower wants the Extension to take
effect (the “Effective Date”).

 

  (b) The Facility Agent shall promptly notify each Lender and the Federal/State
Guarantors of its receipt of a Renewal Request. Each Lender shall have the
right, in its absolute discretion, to accept or decline any Renewal Request and
the Federal/State Guarantors shall have the right to veto the Extension. A
Lender and

 

35



--------------------------------------------------------------------------------

the Federal/State Guarantors which agree(s) to the Extension as requested by a
Renewal Request shall notify the Facility Agent of its agreement within sixty
(60) days after the date on which the Facility Agent has notified the Lenders
and the Federal/State Guarantors (the “Renewal Decision Date”). If a Lender or
the Federal/State Guarantors do not so notify the Facility Agent, it/they will
be deemed to have declined or vetoed the Extension.

 

  (c) If all the Lenders, together with the Federal/State Guarantors, agree to
the Extension, then:

 

  (i) on the Effective Date, the date for the repayment of the participations in
the Loans of the Lenders as at the Termination Date will be extended to the
Extended Termination Date in accordance with the New Repayment Schedule; and

 

  (ii) the Borrower shall, on the first (1st) Business Day after the Effective
Date, pay to the Facility Agent for each Lender an extension fee in an amount
which shall have been agreed amongst the Borrower and the Lenders prior to the
Renewal Decision Date.

 

  (d) If any Lender or the Federal/State Guarantors decline to agree to or
vetoes the Extension, the Borrower shall, on the Termination Date, repay in full
the Loans.

 

  (e) A Renewal Request is irrevocable and may not be withdrawn.

 

7. PREPAYMENT AND CANCELLATION

 

7.1 Illegality

 

  (a) A Lender must notify the Facility Agent promptly if it becomes aware that
it is unlawful in any applicable jurisdiction for that Lender (an “Affected
Lender”) to perform any of its obligations under a Finance Document or to fund
or maintain its share in any Loan to the Borrower.

 

  (b) After notification under paragraph (a) above and upon the Facility Agent
promptly notifying the Borrower:

 

  (i) the Borrower must repay or prepay the share of the Affected Lender in each
Loan made to it on the date specified in paragraph (c) below; and

 

  (ii) the Commitment of the Affected Lender in the relevant Facility will be
immediately cancelled.

 

  (c) The date for repayment or prepayment of an Affected Lender’s share in a
Loan will be the earliest of the following dates:

 

  (i) the last day of the Interest Period for that Loan occurring after the
Facility Agent has notified the Borrower;

 

  (ii) the date specified by the Affected Lender in the notice delivered to the
Facility Agent (being no earlier than the last day of any applicable grace
period permitted by law); and

 

  (iii) the next Repayment Date.

 

36



--------------------------------------------------------------------------------

  (d) Upon the occurrence of the events set out in paragraphs (a) and (b) above,
so long as:

 

  (i) no Event of Default shall have occurred and be continuing; and

 

  (ii) the Borrower has obtained a commitment from another Lender or bank,
financial institution, trust, fund or other entity which intends to become a
Party in accordance with Clause 22 (Changes to the Lenders) that is a Qualifying
Lender (an “Eligible Transferee”) to purchase at par the Affected Lender’s Loans
and assume the Affected Lender’s Commitments and all other obligations of the
Affected Lender under the relevant Finance Documents,

the Borrower may request of the Affected Lender, and the Affected Lender shall
in good faith consider such request, that it transfer all of its Loans and
Commitments to such Eligible Transferee in accordance with Clause 22.5
(Procedure for Transfer); provided that, prior to or concurrently with such
replacement:

 

  (iii) the Borrower or the Eligible Transferee shall have paid to the Affected
Lender all amounts due to it under this Agreement;

 

  (iv) the Borrower or the Eligible Transferee shall have paid to the Facility
Agent the transfer fee of two thousand (2,000) EUR required under Clause 22.3
(Assignment and Transfer Fee); and

 

  (v) all the requirements for such transfer set out in Clause 22.5 (Procedure
for Transfer) shall have been fulfilled.

 

7.2 Mandatory Prepayment from Asset Disposals

 

  (a) Subject to paragraphs (b) and (c) below, the Borrower shall ensure that
the Net Proceeds arising from the disposal of any asset (including Equipment) by
the Borrower are paid to the Facility Agent promptly upon the receipt and
applied in prepayment of the EUR Outstandings and the USD Outstandings in
accordance with Clause 7.5 (Application of Prepayments).

 

  (b) Paragraph (a) shall not apply to Net Proceeds arising from any disposal
referred to in paragraph (a) above:

 

  (i) to the extent that such Net Proceeds are promptly upon receipt re-invested
in:

 

  (A) similar or like assets (including Equipment) of a comparable or superior
quality, type or value in the ordinary course of business; or

 

  (B) other capital expenditure provided in the Business Plan (as modified by
subsequent Management Plans),

within a period of one hundred and eighty (180) days from the date of receipt of
such Net Proceeds by the Borrower; provided however, that the Borrower shall be
deemed to have applied Net Proceeds in accordance with this Clause 7.2 prior to
the expiration of such one hundred and eighty (180) days if and to the extent it
has presented to the Facility Agent one or more bona fide purchase orders for
property or assets to be used in connection with the Project;

 

37



--------------------------------------------------------------------------------

  (ii) to the extent arising from Permitted Disposals; or

 

  (iii) if the Net Proceeds per disposal do not exceed ten million
(10,000,000) EUR (or its equivalent in another currency on the date of such
disposal) or, when aggregated with the Net Proceeds received from any other
disposals of assets made in the immediately preceding twelve (12) calendar month
period (excluding the Net Proceeds from disposals falling within sub-paragraphs
(i) or (ii) above), do not exceed thirty million (30,000,000) EUR (or its
equivalent in another currency on date of such disposals).

 

  (c) The Borrower shall be entitled, during the period of one hundred and
eighty (180) days from the date of receipt of such Net Proceeds, to apply such
Net Proceeds in accordance with paragraph (b)(i) above. Any amounts not so
applied during such one hundred and eighty (180) day period shall thereafter be
paid to the Facility Agent and applied in prepayment of the EUR Outstandings and
the USD Outstandings in accordance with Clause 7.5 (Application of Prepayments).

 

7.3 Mandatory Prepayment from Insurance Proceeds

 

  (a) Subject to paragraphs (b) and (c) below, the Borrower shall ensure that
any Insurance Proceeds received by it are paid to the Facility Agent promptly
upon the receipt of such Insurance Proceeds and applied in prepayment of the EUR
Outstandings and the USD Outstandings in accordance with Clause 7.5 (Application
of Prepayments).

 

  (b) Paragraph (a) shall not apply to any Insurance Proceeds unless the
Insurance Proceeds exceed five million (5,000,000) EUR (or its equivalent in
another currency upon the date of their receipt) or, when aggregated with the
Insurance Proceeds received by it from claims made in the immediately preceding
twelve (12) calendar month period (excluding the Insurance Proceeds from
disposals falling within paragraphs (c) below), exceed twenty-five million
(25,000,000) EUR (or its equivalent in another currency upon the date of their
receipt).

 

  (c) Paragraph (a) shall not apply to any Insurance Proceeds to the extent that
such Insurance Proceeds are applied towards:

 

  (i) the replacement and/or reinstatement of the assets with similar or like
assets (including Equipment) of a comparable or superior quality, type or value
and/or repair of the assets in respect of which the relevant insurance claim was
made (or to refinance any expenditure incurred in the replacement, reinstatement
and/or repair of such assets); or

 

  (ii) other capital expenditure provided in the Business Plan (as modified by
subsequent Management Plans),

in either case, within a period of one hundred and eighty (180) days from the
date of receipt of such Insurance Proceeds by the Borrower (or the Borrower has
entered into binding agreements to apply such Insurance Proceeds within such one
hundred and eighty (180) day period).

 

38



--------------------------------------------------------------------------------

  (d) The Borrower shall be entitled, during the period of one hundred and
eighty (180) days from the date of its receipt of such Insurance Proceeds, to
apply such Insurance Proceeds in accordance with paragraph (c) above. Any sums
not so applied during the one hundred and eighty (180) day period shall
thereafter be paid to the Facility Agent and applied in prepayment of the EUR
Outstandings and the USD Outstandings in accordance with Clause 7.5 (Application
of Prepayments).

 

7.4 Mandatory Prepayment from the Escrow Account

On the date falling twelve (12) Months after the end of the Availability Period,
any and all sums remaining in the Escrow Account shall be immediately applied in
prepayment of the EUR Outstandings and the USD Outstandings in accordance with
Clause 7.5 (Application of Prepayments), and the Facility Agent shall be
entitled to take all action necessary to effect such application.

 

7.5 Application of Prepayments

 

  (a) Any amounts paid to the Facility Agent in accordance with Clause 7.2
(Mandatory Prepayment from Asset Disposals), Clause 7.3 (Mandatory Prepayment
from Insurance Proceeds) and Clause 7.4 (Mandatory Prepayment from the Escrow
Account) shall be applied in prepayment of the EUR Outstandings and the USD
Outstandings and reduce the Borrower’s repayment obligations in inverse order of
maturity, and pro rata (the relevant ratio to be calculated on the basis of the
Facility Agent’s Spot Rate of Exchange) in respect of EUR Outstandings and USD
Outstandings in each case.

 

  (b) Any mandatory prepayment of the Loans in accordance with this Clause 7
shall:

 

  (i) firstly, be applied to outstanding Loans in the order provided therefor in
the applicable provision of this Clause 7; and

 

  (ii) secondly, reduce (and there shall be a corresponding cancellation in) the
Available Facility.

 

  (c) For the purpose of determining the Lenders’ Available Commitments and for
determining the Current Limit (as that term is defined in Clause 20.35
(Balancing Payments to and from Cash Reserve Account) at any relevant time,
prepayments as applied to USD Outstandings shall be taken into account with the
EUR equivalent of the relevant amount to be prepaid converted into USD on the
basis of the Facility Agent’s Spot Rate of Exchange on the date of prepayment.

Any cancellation, except in the case of a cancellation pursuant to Clause 7.1
(Illegality) or Clause 7.10 (Right of Repayment and Cancellation in Particular
Circumstances), shall reduce the Commitments of the Lenders rateably. No amount
so cancelled may be reborrowed.

 

7.6 Date for Prepayment

If the provisions of Clause 7.1 (Illegality) (subject to the limitations of
paragraph (c) of Clause 7.1) to Clause 7.3 (Mandatory Prepayment from Insurance
Proceeds) (inclusive) would require the prepayment of a Loan otherwise than on
the last day of an Interest Period relating to that Loan, the Borrower may, by
written notice to the Facility Agent (to be received not less than five
(5) Business Days prior to the date on which such prepayment

 

39



--------------------------------------------------------------------------------

would be required to be made (but for this Clause 7.6)), request that the amount
of such prepayment be applied by the Facility Agent in prepayment of the
relevant Loan on the last day of the then current Interest Period relating to
that Loan.

 

7.7 Voluntary Prepayment of the Loans

 

  (a) Effective from and after the date of Closing, the Borrower may prepay the
whole or any part of any Loan (but, if in part, being an amount that reduces the
amount of the relevant Loan by a minimum amount of seven and one half million
(7,500,000) EUR (or ten million (10,000,000) USD in case of Loans denominated in
USD) and represents an integral multiple of two and one half million
(2,500,000) EUR (or five million (5,000,000) USD in case of Loans denominated in
USD), or, if less, the remaining amount of that Loan) on the last day of any
Interest Period applicable to such Loan, upon at least ten (10) Business Days’
irrevocable written notice to the Facility Agent and specifying the principal
amount of such prepayment and the Business Day on which such prepayment shall
occur, upon:

 

  (i) the payment of the prepayment fee set out in Clause 7.8 (Prepayment Fee);
and

 

  (ii) the payment of all accrued but unpaid interest in respect of the
principal amount of the Loan prepaid.

 

  (b) Any prepayment under this Clause 7.7 made in EUR shall be immediately
applied in satisfaction of the EUR Outstandings, and any prepayment made in USD
shall be immediately applied in satisfaction of the USD Outstandings, in each
case on a pro rata basis across all scheduled repayment amounts in the relevant
currency.

 

  (c) For the purpose of determining the Lenders’ Available Commitments and for
determining the Current Limit (as that term is defined in Clause 20.35
(Balancing Payments to and from Cash Reserve Account) at any relevant time,
prepayments in respect of USD Outstandings shall be taken into account with the
EUR equivalent of the relevant amount to be prepaid converted into USD on the
basis of the Facility Agent’s Spot Rate of Exchange on the date of prepayment.

 

7.8 Prepayment Fee

 

  (a) If the Borrower prepays for any reason (whether voluntarily or otherwise)
any of the outstanding Loans prior to the scheduled date on which such principal
amount falls due, the Borrower shall pay to the Facility Agent, for the account
of the Lenders, a prepayment fee determined in accordance with the following
table; provided that, no such prepayment fee will be required in respect of a
prepayment pursuant to Clause 7.1 (Illegality):

 

40



--------------------------------------------------------------------------------

Period during which prepayment occurs

  

Prepayment fee

On or prior to the first anniversary of the Utilisation Date of the applicable
Loan    [***] per cent. of the principal amount of the Loan(s) prepaid after the
first but on or prior to the second anniversary of the Utilisation Date of the
applicable Loan    [***] per cent. of the principal amount of the Loan(s)
prepaid after the second anniversary of the Utilisation Date of the applicable
Loan    [***] per cent. of the principal amount of the Loan(s) prepaid

 

  (b) For the purposes of paragraph (a) above, the Utilisation Date of any Loans
drawn under the Facility and paid into the Escrow Account shall be the date on
which such funds are withdrawn from the Escrow Account; provided that, the total
prepayment fee due in respect of any such Loan will be reduced by the aggregate
amount of Margin paid in respect of that Loan while held in the Escrow Account.

 

7.9 Voluntary Cancellation

 

  (a) Effective from and after the date of Closing, the Borrower may cancel the
whole or any part of the Available Facility (being a minimum amount of seven and
one half million (7,500,000) EUR and representing an integral multiple of two
and one half million (2,500,000) EUR or, if less, the remaining amount of the
Available Facility) upon at least ten (10) Business Days’ irrevocable written
notice to the Facility Agent and upon payment of the cancellation fee set out in
paragraph (b) below. Any amount so cancelled may not be reinstated.

 

  (b) If the Available Facility is cancelled at any time (whether pursuant to
this Clause 7.8 or otherwise), the Borrower shall pay to the Facility Agent, for
the account of the Lenders, a cancellation fee in EUR determined in accordance
with the following table; provided that, no such cancellation fee will be
required in respect of any portion of the Available Facility that is cancelled
pursuant to Clause 7.1 (Illegality):

 

Period during which cancellation occurs

  

Cancellation fee

Following the date of Closing but prior to 1 January 2005    [***] per cent. of
the principal amount of the Available Facility cancelled on or after 1 January
2005 but prior to 1 January 2006    [***] per cent. of the principal amount of
the Available Facility cancelled on or after 1 January 2006    [***] per cent.
of the principal amount of the Available Facility cancelled

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to a Confidential Treatment Request dated
October 19, 2006.

 

41



--------------------------------------------------------------------------------

  (c) Any cancellation under this Clause 7.9 shall reduce the Commitments of the
Lenders rateably.

 

7.10 Right of Repayment and Cancellation in Particular Circumstances

 

  (a) If:

 

  (i) any sum payable to any Lender by the Borrower is required to be increased
under paragraph (c) of Clause 12.2 (Tax Gross-Up); or

 

  (ii) any Lender claims indemnification from the Borrower under Clause 12.3
(Tax Indemnity) or Clause 13.1 (Increased Costs); or

 

  (iii) any Lender notifies the Facility Agent of its Minimum Reserve Cost,

the Borrower may, whilst (in the case of paragraphs (i) and (ii) above) the
circumstance giving rise to the requirement or indemnification continues or (in
the case of paragraph (iii) above) that Minimum Reserve Cost is greater than
zero, give the Facility Agent at least seven (7) Business Days’ prior written
notice of cancellation of the Commitments of that Lender (the “Subject Lender”)
and its intention to procure the repayment of the Subject Lender’s participation
in the Loans.

 

  (b) On receipt of a notice referred to in paragraph (a) above, any Available
Commitment of the Subject Lender shall immediately be reduced to zero.

 

  (c) On the last day of each Interest Period which ends after the Borrower has
given notice under paragraph (a) above (or, if earlier, the date specified by
the Borrower in that notice), the Borrower shall repay the Subject Lender’s
participation in the Loan to which such Interest Period relates.

 

  (d) Upon the occurrence of the events set out in this Clause 7.10, so long as:

 

  (i) no Event of Default shall have occurred and be continuing; and

 

  (ii) the Borrower has obtained a commitment from another Lender or bank,
financial institution, trust, fund or other entity which intends to become a
Party in accordance with Clause 22 (Changes to the Lenders) that is a Qualifying
Lender (an “Eligible Transferee”) to purchase at par the Subject Lender’s Loans
and assume the Subject Lender’s Commitments and all other obligations of the
Subject Lender under the relevant Finance Documents,

the Borrower may request of the Subject Lender, and the Subject Lender shall in
good faith consider such request, that it transfer all of its Loans and
Commitments to such Eligible Transferee in accordance with Clause 22.5
(Procedure for Transfer); provided that, prior to or concurrently with such
replacement:

 

  (iii) the Borrower or the Eligible Transferee shall have paid to the Subject
Lender all amounts due to it under this Agreement;

 

  (iv) the Borrower or the Eligible Transferee shall have paid to the Facility
Agent the transfer fee of two thousand (2,000) EUR required under Clause 22.3
(Assignment and Transfer Fee); and

 

42



--------------------------------------------------------------------------------

  (v) all the requirements for such transfer set out in Clause 22.5 (Procedure
for Transfer) shall have been fulfilled.

 

7.11 Restrictions

 

  (a) Any notice of cancellation or prepayment given by any Party under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

  (b) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and subject to Break Costs, if any.

 

  (c) The Borrower may not reborrow any part of the Facility that has been
prepaid or repaid.

 

  (d) Subject to applicable laws, the Borrower shall not repay or prepay all or
any part of the Loans and it shall not cancel all or any part of the
Commitments, except at the times and in the manner expressly provided for in
this Agreement.

 

  (e) No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

  (f) If the Facility Agent receives a notice under this Clause 7 it shall
promptly forward a copy of that notice to either the Borrower or the affected
Lender, as appropriate.

 

  (g) Any reduction or cancellation of a Commitment under this Clause 7 shall
reduce the Total Commitments by the amount of such reduction or cancellation.

 

43



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

8. INTEREST

 

8.1 Calculation of Interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a) Margin;

 

  (b) EURIBOR or, in relation to a Loan denominated in USD, LIBOR; and

 

  (c) Minimum Reserve Cost, if any,

provided however, that for Loans the proceeds of which are disbursed into the
Escrow Account, interest on that portion of the Loans the proceeds of which are
held in the Escrow Account from time to time shall be determined based on one
half (50%) of the Margin per annum.

 

8.2 Margin Ratchets

 

  (a) Save as provided in paragraph (b) below, the Margin, in relation to a
Loan, shall be the percentage rate per annum specified in the definition of
“Initial Margin” in Clause 1.1 (Definitions).

 

  (b) Save as provided in Clause 8.4 (No Margin Ratchets in Events of Default)
and in accordance with Clause 8.3 (Margin Changes), if after six (6) Months from
the Signing Date the Credit Rating falls within any of the ranges specified in
Column A and Column B below, the Margin, in respect of all Loans, shall be the
determined by reference to the lowest such Credit Rating allocated by either
Moody’s or Standard & Poor’s as set out in the table below:

 

Column A

Moody’s Rating

  

Column B

Standard & Poor’s
Rating

  

Column C

Margin per annum

 

lower than B3

   lower than B-    [ ***]%

B3

   B-    [ ***]%

B2

   B    [ ***]%

B1

   B+    [ ***]%

Ba3

   BB-    [ ***]%

Ba2

   BB    [ ***]%

Ba1

   BB+    [ ***]%

Baa3 or better

   BBB- or better    [ ***]%

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to a Confidential Treatment Request dated
October 19, 2006.

 

44



--------------------------------------------------------------------------------

provided that, the Initial Margin shall apply to all periods until and including
the first (1st) anniversary of the Signing Date; and further provided that, in
respect of all other periods, in the event that neither Credit Rating is
available for more than thirty (30) days, the Margin as calculated above will
convert to [***] per cent. per annum (the “Safety Margin”) with retrospective
effect from the date on which both Credit Ratings were no longer available.

 

8.3 Margin Changes

 

  (a) Save as provided in this Clause 8.3 and Clause 8.4 (No Margin Ratchets in
Events of Default), any change in the Margin provided for by Clause 8.2 (Margin
Ratchets) shall take effect, in relation to all existing and future Loans during
the period:

 

  (i) from (and including) the date on which the next subsequent Interest Period
commences immediately after the conclusion of the current Interest Period during
which the Facility Agent has received information of the change in Credit Rating
or been informed of the same by the Borrower in accordance with paragraph (a) of
Clause 18.4 (Information: Miscellaneous),

 

  (ii) until (but excluding) the date on which the next subsequent Interest
Period commences immediately after the conclusion of the Interest Period during
which the Facility Agent receives information of a further change in the Credit
Rating or is informed of the same by the Borrower in accordance with paragraph
(f) of Clause 18.4 (Information: Miscellaneous).

 

  (b) If at any time:

 

  (i) the Margin has been changed pursuant to this Clause 8.3; and

 

  (ii) the Facility Agent thereafter discovers that the information or
notification that it has received on the Credit Rating is inaccurate and that
such change should not have been made,

that change shall be reversed with retrospective effect, the Margin applicable
to the Facility shall be that justified by the correct Credit Rating, amounts of
interest calculated by reference to the changed Margin (whether or not already
paid) shall be recalculated by reference to the Margin applicable to such
correct Credit Rating and the Borrower or the Lenders, as the case may be, shall
be required to make a payment to the Facility Agent, in such amounts as the
Facility Agent may specify, to cover any difference in amounts of interest which
should have actually been received by the Lenders following any recalculation.
The Facility Agent’s determination of any such difference shall, save in the
case of manifest error, be conclusive and the Facility Agent shall provide the
Borrower and the Lenders with reasonable details of the calculation of such
difference in Margin.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to a Confidential Treatment Request dated
October 19, 2006.

 

45



--------------------------------------------------------------------------------

8.4 No Margin Ratchets in Events of Default

 

  (a) No reduction in the Margin provided for by Clause 8.2 (Margin Ratchets)
shall take effect immediately from the date determined by the Facility Agent as
being the date on which an Event of Default has occurred or come into existence.
The Margin shall thereafter immediately convert to the Safety Margin (if it is
not already) until the date specified by the Facility Agent as being the date on
which it has been demonstrated to its reasonable satisfaction that such Event of
Default is no longer continuing. The Margin shall thereafter be determined in
accordance with Clause 8.2 (Margin Ratchets) on the basis of the Credit Rating
then applicable.

 

  (b) The Facility Agent shall promptly notify the Lenders and the Borrower of
any determination that an Event of Default has occurred or exists or, as the
case may be, that it has been demonstrated to its reasonable satisfaction that
such Event of Default is no longer continuing.

 

8.5 Payment of Interest

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than three (3) Months, on
the dates falling at three (3) monthly intervals after the first day of the
Interest Period).

 

8.6 Default Interest and Penalty

 

  (a) The Borrower shall be in payment default (Verzug) if it fails to pay any
amount (other than in payment of interest and fees, other than the commitment
fees under Clause 11.1 (Commitment Fee)) payable by it under a Finance Document
on its due date. On the occurrence of such a payment default (Verzug), interest
shall accrue on the overdue amount from the due date up to the date of actual
payment (both before and after judgment) at a rate one (1) per cent. higher than
the rate which would have been payable if the overdue amount had, during the
period of non-payment, constituted a Loan in the currency of the overdue amount
for successive Interest Periods, each of a duration selected by the Facility
Agent (acting reasonably). Any interest accruing under this Clause 8.6 shall be
immediately payable by the Borrower on demand by the Facility Agent.

 

  (b) If the Borrower fails to pay any amounts in payment of interest or fees
under a Finance Document on its due date, the Borrower shall pay liquidated
damages to the Facility Agent for the account of the relevant Lenders in an
amount determined by the Facility Agent as being, in respect of the period from
the due date of payment until receipt by the Facility Agent of the relevant
amount, the equivalent of interest at a rate determined in accordance with
paragraph (a) above applied to the relevant overdue amount.

 

  (c) In the circumstances described in paragraph (b) above, the Borrower shall
be entitled to demonstrate that the damage actually suffered by the Lenders is
inferior to the amounts determined in accordance therewith, and the Lenders
shall be entitled to prove and claim for any higher damage.

 

8.7 Notification of Rates of Interest

The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

46



--------------------------------------------------------------------------------

9. INTEREST PERIODS

 

9.1 Selection of Interest Periods

 

  (a) The Borrower may select an Interest Period for a Loan in the Utilisation
Request for that Loan or in a Selection Notice.

 

  (b) Each Selection Notice for a Loan is irrevocable and must be delivered to
the Facility Agent by the Borrower not later than the Specified Time.

 

  (c) If the Borrower fails to deliver a Selection Notice to the Facility Agent
in accordance with paragraph (b) above, the relevant Interest Period will,
subject to Clause 9.2 (Changes to Interest Periods), be one (1) Month.

 

  (d) Subject to this Clause 9, the Borrower may select an Interest Period of
one (1), two (2), or three (3) Month(s) or any other period agreed between the
Borrower and the Facility Agent (acting on the instructions of all the Lenders).
In addition, the Borrower may select an Interest Period of a period of less than
one (1) Month, if necessary to ensure that there are sufficient Loans (with an
aggregate amount equal to or greater than the relevant Repayment Instalment)
which have an Interest Period ending on a Repayment Date for the Borrower to
make the Repayment Instalment due on that date.

 

  (e) Subject to Clause 6.3 (Extension of Termination Date) and Clause 9.3
(Non-Business Days), an Interest Period for a Loan shall not extend beyond the
Termination Date.

 

  (f) Each Interest Period for a Loan shall start on the Utilisation Date
relating to such Loan or (if already made) on the last day of its preceding
Interest Period.

 

9.2 Changes to Interest Periods

 

  (a) Prior to determining the interest rate for a Loan, the Facility Agent may
shorten an Interest Period for any Loan to ensure that there are sufficient
Loans (with an aggregate Base Currency Amount equal to or greater than the
relevant Repayment Instalment) which have an Interest Period ending on a
Repayment Date for the Borrower to make the Repayment Instalment due on that
date.

 

  (b) If the Facility Agent makes any of the changes to an Interest Period
referred to in this Clause 9.2, it shall promptly notify the Borrower and the
Lenders.

 

9.3 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

9.4 Consolidation and Division of Loans

 

  (a) Subject to paragraph (b) below, if two or more Interest Periods end on the
same date, the Loans in relation thereto will, unless they are not denominated
in the same currency or the Borrower specifies to the contrary in the Selection
Notice for the next Interest Period, be consolidated into, and treated as, a
single Loan on the last day of the Interest Period.

 

47



--------------------------------------------------------------------------------

  (b) Subject to Clause 4.4 (Maximum Number of Loans) and Clause 5.3 (Currency
and Amount), if the Borrower requests in a Selection Notice that a Loan be
divided into two or more Loans, that Loan will, on the last day of its Interest
Period, be so divided with amounts specified in that Selection Notice, being an
aggregate Base Currency Amount equal to the amount of the Loan immediately
before its division, having taken into account any repayment to be made on that
day.

 

10. CHANGES TO THE CALCULATION OF INTEREST

 

10.1 Absence of Quotations

Subject to Clause 10.2 (Market Disruption), if EURIBOR or, if applicable, LIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable EURIBOR or LIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

10.2 Market Disruption

 

  (a) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

 

  (i) the Margin;

 

  (ii) the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

  (iii) the Minimum Reserve Cost, if any, applicable to that Lender’s
participation in the Loan.

 

  (b) In this Agreement “Market Disruption Event” means:

 

  (i) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine EURIBOR or, if applicable,
LIBOR for the relevant currency and Interest Period; or

 

  (ii) before close of business in Luxembourg on the Quotation Day for the
relevant Interest Period, the Facility Agent receives notifications from a
Lender or Lenders (whose participations in a Loan exceed thirty-five (35) per
cent. of that Loan) that the cost to it of obtaining matching deposits in the
European interbank market (in case of EUR) or the London interbank market (in
case of any other currency) would be in excess of EURIBOR or, as the case may
be, LIBOR.

 

10.3 Alternative Basis of Interest or Funding

 

  (a) If a Market Disruption Event occurs and the Facility Agent or the Borrower
so requires, the Borrower and the Facility Agent must enter into negotiations
for a period of not more than 30 days with a view to agreeing an alternative
basis for

 

48



--------------------------------------------------------------------------------

       determining the rate of interest and/or funding for the affected Loan and
any future Loan. The Facility Agent shall inform the Lenders within such thirty
(30) day period of any proposal for an alternative basis, to the extent
practicable.

 

  (b) Any alternative basis agreed pursuant to paragraph (a) above will be, with
the prior consent of all the Lenders, binding on all the Parties. The Lenders
shall use reasonable endeavours to respond to a request for consent by the
Facility Agent under this Clause within three (3) Business Days of a request.

 

10.4 Break Costs

 

  (a) The Borrower shall, within three (3) Business Days of demand by the
Facility Agent acting on behalf of a Lender, pay to the Facility Agent on demand
for the account of that Lender its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by the Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

 

  (b) Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

 

11. FEES

 

11.1 Commitment Fee

 

  (a) The Borrower shall pay to the Facility Agent (for the account of each
Lender) a commitment fee in EUR computed at the rate of [***] per cent. of the
Margin on that Lender’s Available Commitment under the Facility. In determining
the amount of the commitment fee, changes of the Margin pursuant to Clause 8.3
(Margin Changes) shall be taken into account from the date on which the Facility
Agent has been informed by the Borrower about the relevant change in the Credit
Rating pursuant to paragraph (f) of Clause 18.4 (Information: Miscellaneous).

 

  (b) Accrued commitment fees are payable:

 

  (i) on the last day of each calendar quarter during the Availability Period;

 

  (ii) on the last day of the Availability Period; and

 

  (iii) if cancelled in full, on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.

 

11.2 Agency Fee

The Borrower shall pay to the Facility Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

 

11.3 Security Agent Fee

 

     The Borrower shall pay to the Security Agent (for its own account) a
security agent fee in the amount and at the times agreed in a Fee Letter.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to a Confidential Treatment Request dated
October 19, 2006.

 

49



--------------------------------------------------------------------------------

11.4 Extension Fee

In the event of an Extension under Clause 6.3 (Extension of Termination Date),
an extension fee will be payable by the Borrower as provided in that Clause.

 

50



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

12. TAX GROSS UP AND INDEMNITIES

 

12.1 Definitions

 

  (a) In this Clause 12:

“ Protected Party” means a Lender that is or will be subject to any liability,
or required to make any payment, for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Finance Document.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means an increased payment made by the Borrower to a Lender under
Clause 12.2 (Tax Gross-up) or a payment under Clause 12.3 (Tax Indemnity).

 

  (b) In this Clause 12 a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.

 

12.2 Tax Gross-up

 

  (a) The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  (b) The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

 

  (c) If a Tax Deduction is required by law to be made by the Borrower in
respect of a payment to a Lender, the amount of the payment due from the
Borrower to that Lender shall be increased to an amount which (after making any
Tax Deduction) leaves an amount equal to the payment which would have been due
if no Tax Deduction had been required.

 

  (d) The Borrower is not required to make an increased payment to a Lender
under paragraph (c) above for a Tax Deduction in respect of any payment which is
capable of attracting a Tax Deduction, if on the date on which the payment falls
due:

 

  (i) the payment relates to a Tax referred to in paragraph (b), subparagraph
(i) of Clause 12.3 (Tax Indemnity);

 

  (ii) the payment could have been made to the relevant Lender without the Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not

 

51



--------------------------------------------------------------------------------

       or has ceased to be a Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

 

  (iii) the Borrower is able to demonstrate that the payment could have been
made to that Lender without the Tax Deduction had that Lender complied with its
obligations under paragraph (g) below, including timely providing the documents
allowing the Borrower to make the payment without a Tax Deduction.

 

  (e) If the Borrower is required to make a Tax Deduction, the Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (f) Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Borrower shall deliver to
the Facility Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment has been paid to the relevant
taxing authority.

 

  (g) A Lender and the Borrower shall co-operate in completing any procedural
formalities necessary for the Borrower to obtain authorisation to make a payment
to that Lender without a Tax Deduction, and such Lender shall provide to the
applicable party or parties on a timely basis the necessary documents allowing
the Borrower to make the payment without a Tax Deduction.

 

  (h) Any difference in the amount which is owed by the Borrower under paragraph
(c) above will not be covered by the Federal/State Guarantee. Any such amount
which is paid by the Borrower and not recovered by it under Clause 12.4 (Tax
Credit) is deemed to reduce the principal amount owed by the Borrower in
relation to the Federal/State Guarantors.

 

12.3 Tax Indemnity

 

  (a) The Borrower shall (within three (3) Business Days of demand by the
Facility Agent) pay to a Protected Party an amount equal to the loss, liability
or cost that that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of withholding Tax by that Protected
Party in respect of a Finance Document.

 

  (b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Lender:

 

  (A) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Lender’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 

52



--------------------------------------------------------------------------------

if in either case that Tax is imposed on or calculated by reference to the net
income received or receivable (but not any sum deemed to be received or
receivable) by that Lender; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 12.2 (Tax
Gross-up); or

 

  (B) would have been compensated for by an increased payment under Clause 12.2
(Tax Gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 12.2 (Tax Gross-up) applied.

 

  (c) A Protected Party making, or intending to make, a claim pursuant to
paragraph (a) above shall promptly notify the Facility Agent of the event which
will give, or has given, rise to the claim, following which the Facility Agent
shall notify the Borrower.

 

  (d) A Protected Party shall, on receiving a payment from the Borrower under
this Clause 12.3, notify the Facility Agent.

 

12.4 Tax Credit

 

  (a) If the Borrower makes a Tax Payment and the relevant Lender determines
that:

 

  (i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (ii) that Lender has obtained, utilised and retained that Tax Credit, or could
have obtained, utilised or retained that Tax Credit had it claimed such benefit
according to the applicable procedural rules within the provisions of paragraph
(c) below,

the Lender shall pay an amount to the Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Borrower. Upon
the request of the Borrower, the relevant Lender will use its reasonable
endeavours (to the extent commercially practicable and legally permitted) to
recover such Tax Credit.

 

  (b) If such a Tax Credit by reference to which a Lender has made a payment to
the Borrower under paragraph (a) above is subsequently disallowed or cancelled,
the Borrower must reimburse any payment made under paragraph (a) above to the
relevant Lender.

 

  (c) If the Borrower makes a Tax Payment, the relevant Lender shall take
reasonable steps to claim a Tax Credit unless in the opinion of that Lender the
making of such claim might have an adverse effect on its business, operations,
property, condition or prospects (financial or otherwise). The Borrower shall
bear any costs incurred by a Lender in making such a claim.

 

53



--------------------------------------------------------------------------------

12.5 Stamp Taxes

The Borrower shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

12.6 Value Added Tax

 

  (a) All consideration payable under a Finance Document by an Obligor to a
Finance Party shall be deemed to be exclusive of any VAT. If any VAT is
chargeable, the Borrower shall pay to the Finance Party (in addition to and at
the same time as paying the consideration) an amount equal to the amount of the
VAT.

 

  (b) Where a Finance Document requires an Obligor to reimburse a Finance Party
for any costs or expenses (which for the avoidance of doubt does not include any
fees payable to a Finance Party pursuant to Clause 11 (Fees)), the Borrower
shall also at the same time pay and indemnify that Finance Party against all VAT
incurred by that Finance Party in respect of the costs or expenses save to the
extent that that Finance Party is entitled to repayment or credit in respect of
the VAT.

 

12.7 Original Lender’s Confirmation

 

  (a) Each Original Lender confirms to the Borrower, the Facility Agent and each
Mandated Lead Arranger on the date of this Agreement that it is a Qualifying
Lender.

 

  (b) A Lender shall promptly give notice to the Borrower (through the Facility
Agent) if it becomes aware of any change in the position from that set out in
paragraph (a) above.

 

13. INCREASED COSTS

 

13.1 Increased Costs

 

  (a) Subject to Clause 13.3 (Exceptions) the Borrower shall, within three
(3) Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of:

 

  (i) the introduction of or any change in (or in the interpretation or
application of) any law or regulation; or

 

  (ii) compliance with any law or regulation,

enacted or made after the Signing Date.

 

  (b) In this Agreement “Increased Costs” means:

 

  (i) a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;

 

  (ii) an additional or increased cost; or

 

54



--------------------------------------------------------------------------------

  (iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

13.2 Increased Cost Claims

 

  (a) A Finance Party intending to make a claim pursuant to Clause 13.1
(Increased Costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the
Borrower.

 

  (b) Each Finance Party shall, as soon as practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Increased
Costs.

 

13.3 Exceptions

 

  (a) (a) Clause 13.1 (Increased Costs) does not apply to the extent any
Increased Cost is:

 

  (i) attributable to a Tax Deduction required by law to be made by the
Borrower;

 

  (ii) compensated for by Clause 12.3 (Tax Indemnity) (or would have been
compensated for under Clause 12.3 (Tax Indemnity) but was not so compensated
solely because one of the exclusions in paragraph (b) of Clause 12.3 (Tax
Indemnity) applied);

 

  (iii) compensated for by the payment of the Minimum Reserve Cost; or

 

  (iv) attributable to the breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  (b) In this Clause 13.3, a reference to a “Tax Deduction” has the same meaning
given to the term in Clause 12.1 (Definitions).

 

14. OTHER INDEMNITIES

 

14.1 Currency Indemnity

 

  (a) If any sum due from the Borrower under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against the Borrower;

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

 

55



--------------------------------------------------------------------------------

  (b) The Borrower waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

14.2 Other Indemnities

The Borrower shall, within three (3) Business Days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 26 (Sharing among the Finance Parties) (save to the extent
such Finance Party is otherwise compensated under this Agreement);

 

  (c) funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

  (d) any Loan (or part of any Loan) not being prepaid in accordance with a
notice of prepayment given by the Borrower.

 

14.3 Indemnity to the Facility Agent, the Security Agent and the Reporting Agent

The Borrower shall promptly indemnify the Facility Agent, the Security Agent and
the Reporting Agent against any cost, loss or liability incurred by the Facility
Agent, the Security Agent or the Reporting Agent (in each case acting
reasonably) as a result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

15. MITIGATION BY THE LENDERS

 

15.1 Mitigation

 

  (a) Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax Gross-Up and Indemnities) or Clause 13
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another:

 

  (i) Affiliate or Facility Office; or

 

  (ii) Eligible Transferee pursuant to either paragraph (e) of Clause 7.1
(Illegality) or paragraph (d) of Clause 7.10 (Right of Repayment and
Cancellation in Particular Circumstances).

 

56



--------------------------------------------------------------------------------

  (b) Paragraph (a) above does not in any way limit the obligations of the
Borrower under the Finance Documents.

 

15.2 Limitation of Liability

 

  (a) The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).

 

  (b) A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it or any Affiliate or Facility Office in relation to
paragraph (a)(i) of Clause 15.1 (Mitigation).

 

16. COSTS AND EXPENSES

 

16.1 Transaction Expenses

The Borrower shall promptly on demand pay to each Agent the amount of all
reasonable and documented costs (excluding the cost of management time of the
Agent or the Lenders’ employees) and out-of-pocket expenses (including any
reasonable and documented costs and expenses of external legal counsel (limited,
until the Signing Date, to one external legal counsel for all the Agents and the
Lenders) and any other third party advice) together with any VAT payable in
respect thereof incurred by any of them in connection with the evaluation,
development, negotiation, preparation, printing, execution and delivery of:

 

  (a) this Agreement and any other documents referred to herein (including the
preparation of the term sheet relating to the Facility and the structuring of
the debt financing of the Project); and

 

  (b) any other Finance Documents executed after the Signing Date.

 

16.2 Amendment Costs

If the Borrower requests an amendment, waiver or consent, the Borrower shall,
within three (3) Business Days of demand, reimburse each Agent for the amount of
all reasonable and documented costs (excluding the cost of management time of
the Agent or the Lenders’ employees) and out-of-pocket expenses (including any
reasonable and documented costs and expenses of external legal counsel) incurred
by each Agent in responding to, evaluating, negotiating or complying with that
request or requirement.

 

16.3 Enforcement Costs

The Borrower shall, within three (3) Business Days of demand, pay to each
Finance Party the amount of all documented costs and out-of-pocket expenses
(including any documented costs and expenses of external legal counsel) incurred
by that Finance Party in connection with the enforcement of, or the preservation
of any rights under, any Finance Document.

 

16.4 Security Agent’s Costs

The Borrower shall promptly on demand pay to the Security Agent the amount of
all reasonable and documented costs (excluding the cost of management time of
the Agent or the Lenders’ employees) and out-of-pocket expenses (including any
reasonable and documented costs and expenses of external legal counsel) incurred
by the Security Agent (for its own account and that of any Finance Party) in
connection with the administration or release of any of the Transaction
Security.

 

57



--------------------------------------------------------------------------------

16.5 Federal/State Guarantors’ Costs

The Borrower will pay to the Federal/State Guarantors any costs in connection
with the issue of the Federal/State Guarantee and any costs of any report
(Gutachten) produced or inspections (Prüfungen) carried out in respect of the
Federal/State Guarantee by or on behalf of the Federal/State Guarantors.

 

16.6 Informing the Borrower

In respect of Clause 16.1 (Transaction Expenses), 16.2 (Amendment Costs) and
16.4 (Security Agent’s Costs), the relevant Agent shall inform the Borrower of
its choice of external legal counsel before instructing such external legal
counsel.

 

58



--------------------------------------------------------------------------------

SECTION 7

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

17. REPRESENTATIONS

 

17.1 Representations and Warranties

 

  (a) The Borrower makes the representations and warranties set out in this
Clause 17 to each Finance Party on the Signing Date.

 

  (b) The Finance Parties have entered into this Agreement in reliance on these
representations and warranties.

 

17.2 Status

 

  (a) It is a limited partnership (KG) and the General Partner is a limited
liability company, each duly established or formed, as the case may be, and
validly existing under the law of the jurisdiction of its place of
incorporation, establishment or formation.

 

  (b) It and the General Partner each has the power to own its assets and carry
on its business as it is currently being conducted.

 

17.3 No Winding-Up

Save as otherwise disclosed in writing to the Facility Agent, no administrator,
receiver, insolvency trustee, bankruptcy examiner, liquidator or similar officer
or official has been appointed with respect to itself or, as far as it is aware,
the Guarantor or any of its assets or, as far as it is aware, any of the
Guarantor’s and (to the best of its knowledge and belief) no petition by a third
party or proceeding for any such appointment is pending nor, has any resolution
for any such appointment been passed in relation to itself or the Guarantor.

 

17.4 Binding Obligations

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are, subject to any general principles of law limiting its
obligations which are specifically referred to in any legal opinion delivered
pursuant to Clause 4 (Conditions of Utilisation) and the conditions precedent
set forth in the Finance Documents, legal, valid, binding and enforceable
obligations.

 

17.5 Non-Conflict with Other Obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is a party do not and will not conflict
with:

 

  (a) any law or regulation applicable to it;

 

  (b) its constitutional documents;

 

  (c) any agreement or instrument binding upon it or any of its assets,

nor (except as provided in any Security Documents) result in the creation of, or
oblige it to create, any Security (other than Permitted Security) over any of
its assets.

 

59



--------------------------------------------------------------------------------

17.6 Power and Authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is a party and the transactions contemplated by those
Transaction Documents.

 

17.7 Validity and Admissibility in Evidence

All Authorisations (not including the EU Notification Approval) required:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party;

 

  (b) to make the Transaction Documents to which it is a party admissible in
evidence in Germany; and

 

  (c) to enable it to create any Security expressed to be created by it by or
pursuant to, or as the case may be, any Security expressed to have been created
by it and to be evidenced in, any Security Document to which it is a party and
to ensure that such Security has the priority and ranking it is expressed to
have,

have been obtained or effected and are in full force and effect, save for
(i) any filings, registrations or notarisations required in relation to the
Security Documents, which filings, registrations or notarisations will be made
promptly after execution of the relevant documents and in any event within
applicable time limits, or (ii) such filings, registrations or notarisations
which have been obtained and effected.

 

17.8 Governing Law and Enforcement

The choice of German law as the governing law of the Finance Documents which are
expressed to be governed by German law (or, in respect of any Security Document
to which it is a party, the choice of the relevant governing law of that
Security Document) will be recognised and enforced in Germany.

 

17.9 Deduction of Tax

To the extent that a payment under a Finance Document is made to a Qualifying
Lender and such Qualifying Lender has provided all the documentation required
under applicable laws and regulations, it is not required under the law of
Germany to make any deduction for or on account of Tax from any such payment.

 

17.10 No Filing or Stamp Taxes

Under the law of Germany, it is not necessary that the Finance Documents be
filed, recorded or enrolled with any court or other authority in Germany or that
any stamp, registration or similar tax be paid on or in relation to the Finance
Documents or the transactions contemplated therein.

 

17.11 No Default

 

  (a) No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.

 

60



--------------------------------------------------------------------------------

  (b) No other event or circumstance is outstanding which constitutes:

 

  (i) on the Signing Date, any default whatsoever under any other agreement or
instrument which is binding on the Borrower or to which its assets are subject;
and

 

  (ii) thereafter, any material default under any other agreement or instrument
which is binding on the Borrower or to which its assets are subject which would
amount to an aggregate liability of over five million (5,000,000) EUR arising
under such agreement or instrument from such default (save to the extent that
any liabilities are being contested in good faith).

 

17.12 Information

 

  (a) Any written information (excluding that referred to in Clause 17.24
(Information Memorandum)) and any financial information (including in relation
to the Credit Ratings) provided by it on behalf of itself and/or any member of
the Group to any Finance Party in connection with the Transaction Documents was
true, accurate and complete in all material respects as at the date it was
provided and was not misleading in any material respect.

 

  (b) To the extent that the information referred to in paragraph (a) above
contained any opinions, forecasts, projections and/or conclusions, such
opinions, forecasts, projections and/or conclusions were fair, based on
reasonable assumptions and were made in good faith; provided however, that the
Borrower makes no representation or warranty in relation to any information
provided by a third party and denoted as such.

 

17.13 Good Title to Assets

 

  (a) It has, subject to Permitted Security, good title to or valid leases or
licences of or is otherwise entitled to use all material assets (including the
Equipment acquired as at the date of this representation, but not including
Intellectual Property which is subject to the provisions of Clause 17.14
(Intellectual Property Rights)) necessary to carry on its business as it is
being conducted.

 

  (b) It has acquired and/or has vested in it:

 

  (i) title to possess and use the Site; and

 

  (ii) access to the Site.

 

17.14 Intellectual Property Rights

 

  (a) To the best of its knowledge and belief, it has legal rights to use all
the Intellectual Property which is material to its business and, unless
otherwise disclosed by an Obligor in writing to the Facility Agent or, after the
Signing Date, through the Guarantor giving notice of its SEC filings, to the
best of its knowledge and belief, it does not, in carrying on its business,
infringe any Intellectual Property Rights of any third party in any material
respect.

 

  (b) To the best of its knowledge and belief, unless otherwise disclosed by an
Obligor in writing to the Facility Agent or, after the Signing Date, through the
Guarantor

 

61



--------------------------------------------------------------------------------

giving notice of its SEC filings, it has registered and has taken all requisite
actions (including payment of fees) required to maintain in full force and
effect any registered Intellectual Property Rights owned by it which are
material in the context of its business or which are required to be registered
under applicable law.

 

17.15 Creation of Security

 

  (a) It is, or upon the execution (and the fulfilment of any conditions
included therein) of the Security Documents to which it is a party will be,
subject to any Permitted Security, the absolute owner (Eigentümer) of all the
material assets over which it purports to create Security by or pursuant to or
as evidenced in the Security Documents.

 

  (b) Each Security Document to which it is or is to be a party creates, or upon
such execution (and the fulfilment of any conditions included therein) will
create, the Security which that Security Document purports to create or, if that
Security Document purports to evidence Security, accurately evidences, or upon
such execution (and the fulfilment of any conditions included therein) will so
evidence, Security which has been validly created.

 

  (c) The partner or equity interests (Gesellschaftsanteile) in the partnership
of the Borrower which are or are to be subject to any Security created by or
pursuant to, or evidenced in, any of the Security Documents are all fully paid
as at the date of first Utilisation and the constitutional documents of the
Borrower do not and could not restrict or inhibit (whether absolutely,
partially, under a discretionary power or otherwise) any transfer of such
partner or equity interests (Gesellschaftsanteile) in the partnership of the
Borrower upon or pursuant to any enforcement of any of the Security Documents to
which it is or is to be a party.

 

17.16 Insurance

 

  (a) It maintains or is the beneficiary of the Required Insurance on and in
relation to the Site, its business and assets and maintains or is the
beneficiary of such other insurance with reputable underwriters or insurance
companies against such risks and to such extent as is usual for prudent
companies carrying on a business such as that carried on by the Borrower in
Germany.

 

  (b) There has been no omission to disclose a fact which must be disclosed by
applicable law or pursuant to contract, which might in either case entitle an
insurer to avoid or otherwise reduce its liability under any policy relating to
insurance as referred to in paragraph (a) above.

 

17.17 Pari Passu Ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its unsecured and unsubordinated creditors except for
obligations mandatorily preferred by law applying to creditors or certain types
of creditors generally.

 

17.18 No Proceedings Pending or Threatened

Except as otherwise disclosed by an Obligor in writing to the Facility Agent or,
after the Signing Date, through the Guarantor giving notice of its SEC filings,
no material litigation, arbitration or administrative proceedings of or before
any court, arbitral body or agency in

 

62



--------------------------------------------------------------------------------

relation to an Obligor, the Project or any Transaction Document which, if
adversely determined, might reasonably be expected to have a Material Adverse
Effect have been started or (to the best of its knowledge and belief) threatened
against it.

 

17.19 Environmental Compliance

 

  (a) Save as otherwise disclosed by an Obligor in writing to the Facility Agent
or, after the Signing Date, through the Guarantor giving notice of its SEC
filings, it has obtained all requisite Environmental Licences as then required
in relation to the Project and has at all times, unless otherwise disclosed by
an Obligor in writing to the Facility Agent or, after the Signing Date, through
the Guarantor giving notice of its SEC filings, complied in all material
respects with:

 

  (i) all applicable Environmental Laws as then required in relation to the
Project;

 

  (ii) the terms and conditions of such Environmental Licences; and

 

  (iii) all other covenants, conditions, restrictions and agreements binding on
the Borrower directly or indirectly concerned with any Environmental
Contamination in relation to the Project,

in each case where failure to do so would or might reasonably be expected to
have a Material Adverse Effect.

 

  (b) Save otherwise disclosed by an Obligor in writing to the Facility Agent
or, after the Signing Date, through the Guarantor giving notice of its SEC
filings, there are to its knowledge no events or circumstances that have
occurred which may prevent or interfere with the compliance in any material
respect in the future of it with all applicable Environmental Laws required in
relation to the Project, the terms of all Environmental Licences referred to in
paragraph (a) above and all covenants, conditions, restrictions and agreements
referred to in such paragraph.

 

17.20 Environmental Claims

Save as otherwise disclosed by an Obligor in writing to the Facility Agent or,
after the Signing Date, through the Guarantor giving notice of its SEC filings,
no Environmental Claim in relation to the Project has been started or (to the
best of its knowledge and belief) threatened against it which may reasonably be
expected to have a Material Adverse Effect.

 

17.21 Taxation

 

  (a) It has duly and punctually paid and discharged all Taxes imposed upon it
or its assets and due within the time period allowed without incurring
penalties; save to the extent that:

 

  (i) payment is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

  (b) It is not materially overdue in the filing of any Tax returns.

 

63



--------------------------------------------------------------------------------

  (c) No claims are being asserted nor is it aware of any claims that are
reasonably likely to be asserted against it with respect to Taxes which might
have a Material Adverse Effect.

 

17.22 No Indebtedness

Save for any Permitted Indebtedness, it has:

 

  (a) no Financial Indebtedness; and

 

  (b) no other indebtedness, except for any which has been incurred in the
ordinary course of its business.

 

17.23 No Security

Save for any Permitted Security:

 

  (a) no Security exists over all or any of its assets; and

 

  (b) no arrangement or transaction as described in paragraph (b) of Clause 20.3
(Negative Pledge) has been entered into by it and is outstanding.

 

17.24 Information Memorandum

 

  (a) The information in the Information Memorandum was true, accurate and
complete in all material respects as at the date on which it was provided to the
Facility Agent and was not misleading in any material respect and did not omit
any material information relating to the Borrower or the Project as at that
time.

 

  (b) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the Information Memorandum; and

 

  (ii) no information has been given or withheld by the Borrower or on its
behalf,

since the date of the Information Memorandum that results in the information
contained therein being untrue or misleading in any material respect.

 

  (c) All opinions, forecasts, projections and conclusions contained in the
Information Memorandum were fair, based on reasonable assumptions and were made
in good faith.

 

  (d) Notwithstanding anything to the contrary contained in this Clause 17.24:

 

  (i) the Borrower makes no representation or warranty in relation to:

 

  (A) any information provided by a third party and denoted as such; and

 

  (B) such information contained in the “Key Lending Considerations” section of
the Information Memorandum; and

 

64



--------------------------------------------------------------------------------

  (ii) in relation to the “Risks and Mitigants” section of the Information
Memorandum, the Borrower only makes representations and warranties in relation
to factual information set out therein.

 

17.25 Base Financial Statements

 

  (a) Its Base Financial Statements:

 

  (i) were prepared in accordance with German GAAP consistently applied; and

 

  (ii) (in the case of quarterly unaudited financial statements) fairly
represent the financial condition and operations of the Borrower as at the date
to which they were prepared and during the relevant financial period for which
they were prepared, subject to normal year end adjustments, unless expressly
disclosed to the Facility Agent in writing to the contrary before the date of
this Agreement.

 

  (b) There has been no Material Adverse Effect since the date on which its
latest Base Financial Statements were prepared.

 

17.26 Business Plan

 

  (a) The Business Plan has been prepared using accounting policies, practices
and procedures consistent, in all material respects, with German GAAP as at the
date of the Business Plan.

 

  (b) The information in the Business Plan was true, accurate and complete in
all material respects as at the date on which it was provided to the Facility
Agent and was not misleading in any material respect.

 

  (c) It does not regard as unreasonable, or to any material extent,
unattainable, any of the opinions, forecasts, projections or conclusions set out
in the Business Plan as at the date thereof.

 

  (d) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the Business Plan; and

 

  (ii) no information has been given or withheld by the Borrower or on its
behalf,

since the date of the Business Plan that results in the information contained
therein being untrue or misleading in any material respect; provided however,
the Borrower makes no representation or warranty in relation to any information
provided by a third party and denoted as such.

 

  (e) All the opinions, forecasts, projections and conclusions contained in the
Business Plan were fair, based on reasonable assumptions and were made in good
faith.

 

17.27 Management Plans

 

  (a) The information in the most recent Management Plan was true, accurate and
complete in all material respects as at the date on which it was provided to the
Facility Agent and was not misleading in any material respect.

 

65



--------------------------------------------------------------------------------

  (b) It regards (as at the date that the most recent Management Plan is
delivered to the Facility Agent) as neither unreasonable, nor to any material
extent unattainable, any of the opinions, forecasts, projections or conclusions
set out in that Management Plan.

 

  (c) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the most recent Management Plan;
and

 

  (ii) no information has been given or withheld by the Borrower or on its
behalf,

since the date that the most recent Management Plan was delivered to the
Facility Agent that results in the information contained therein being untrue or
misleading in any material respect; provided however, the Borrower makes no
representation or warranty in relation to any information provided by a third
party and denoted as such.

 

  (d) As at the date that the most recent Management Plan was delivered to the
Facility Agent, all the opinions, forecasts, projections and conclusions
contained therein were fair, based on reasonable assumptions and were made in
good faith.

 

17.28 Change in Business

It has not made, or taken any steps to make, any substantial change to the
Permitted Business.

 

17.29 Material Adverse Effect

It has not entered into any agreement or obligation:

 

  (a) which could have a Material Adverse Effect; or

 

  (b) the performance of which in accordance with its terms would result in a
breach of any provision of any Finance Document by either Obligor.

 

17.30 Material Disclosures

The Borrower has disclosed in writing, or by use of websites in accordance with
Clause 18.6 (Use of Websites), to the Facility Agent all material information in
its possession relating to the Project, including all Project Documents and
other material agreements.

 

17.31 Compliance with Laws and Regulations

It has at all times complied in all material respects with any law or regulation
applicable to it.

 

17.32 Time for Making Representations and Warranties

The Repeating Representations are deemed to be made by the Borrower to each
Finance Party by reference to the facts and circumstances then existing (except
as otherwise provided therein) on the first Utilisation Date, on the date of
each Utilisation Request, on the first day of each Interest Period and, prior to
the first Utilisation Date, on each Quarter Date.

 

66



--------------------------------------------------------------------------------

18. INFORMATION UNDERTAKINGS

The undertakings in this Clause 18 remain in force from the Signing Date for so
long as any amount is outstanding under the Finance Documents or any Commitment
is in force.

 

18.1 Financial Statements

The Borrower shall supply to the Facility Agent and, in the case of paragraph
(e) below, to the Reporting Agent in sufficient numbers for all the Lenders and
the Federal/State Guarantors:

 

  (a) as soon as the same become available, but in any event within ninety
(90) days after the end of each of its financial years,

 

  (i) its audited financial statements for that financial year, comprising of
its balance sheet, profit and loss account and cash flow statement, together
with a description of the business, market and financial developments of the
Borrower (Lagebericht) as well as the Auditor’s audit report; and

 

  (ii) a report comparing, in the case of the profit and loss account and cash
flow statement, actual figures with the Management Plan for that financial year;

 

  (b) as soon as the same become available, but in any event within sixty
(60) days (or, if in respect of the last Fiscal Quarter of a financial year,
within ninety (90) days) after the end of each Fiscal Quarter in each of its
financial years, its unaudited unconsolidated financial statements for that
Fiscal Quarter, comprising of its balance sheet, profit and loss account and
cash flow statement;

 

  (c) as soon as the same become available, but in any event within ninety
(90) days after the end of each of its financial years, an update of the
Borrower’s Management Plan, including:

 

  (i) a forecast for the remaining tenor of the Facility;

 

  (ii) projected EBIT and EBITDA as at the end of each Fiscal Quarter in that
financial year; and

 

  (iii) significant revisions to the projections set out in the Management Plan
for the previous financial year, together with the main operating assumptions
relating thereto, for that financial year, based on the financial condition and
performance and prospects of the Borrower at such time;

 

  (d) commencing on the date of Technical Completion until the later of:

 

  (i) the end of the Availability Period; and

 

  (ii) the date on which any and all sums deposited into the Escrow Account have
been utilised towards the purpose set out in Clause 3 (Purpose) and/or for
prepayment of the Loans,

 

67



--------------------------------------------------------------------------------

as soon as the same become available, but in any event within sixty (60) days
after the end of each Fiscal Quarter in each of its financial years:

 

  (A) a statement of sources and uses in the form set out in Schedule 14 (Form
of Statement of Sources and Uses) in respect of any Fiscal Quarter in which a
Utilisation has been made, and, if requested by the Facility Agent, copies of
Relevant Invoices received in periods up to the relevant Fiscal Quarter; and

 

  (B) reports in the form set out in Schedule 15 (Form of Status Reports)
setting out production wafer starts/outs per technology, the average development
wafer in process and the average line yield for all technologies; and

 

  (e) any other financial information reasonably requested by a Lender (through
the Facility Agent).

 

18.2 Compliance Certificate

 

  (a) From the date of first Utilisation, the Borrower shall supply to the
Facility Agent, with each set of financial statements delivered pursuant to
paragraphs (a) and (b) of Clause 18.1 (Financial Statements), a Compliance
Certificate setting out (in reasonable detail), in each case as at the date to
which those financial statements were drawn up computations as to compliance
with Clause 19 (Financial Covenants).

 

  (b) The Borrower shall ensure that each Compliance Certificate shall be signed
by two directors of the Borrower or, as the case may be, by the General Partner
and, if required to be delivered with the financial statements delivered
pursuant to paragraph (a) of Clause 18.1 (Financial Statements), by the
Auditors.

 

18.3 Requirements as to Financial Statements

 

  (a) Each set of financial statements and statements delivered by the Borrower
pursuant to paragraph (a) (i) of Clause 18.1 (Financial Statements) shall be
audited and certified without material qualification by the Auditors.

 

  (b) Each set of financial statements delivered by the Borrower pursuant to
paragraphs (a) and (b) of Clause 18.1 (Financial Statements) shall be certified
by two directors of the Borrower or, as the case may be, by the General Partner
as fairly representing its financial condition as at the date as at which those
financial statements were prepared (in the case of unaudited financial
statements, subject to normal year end adjustments).

 

  (c) The Borrower will ensure that each set of financial statements supplied
under this Agreement gives (if audited) a true and fair view of, or (if
unaudited) fairly represents, its financial condition (consolidated or
otherwise) as at the date to which those financial statements were prepared (in
the case of unaudited financial statements, subject to normal year end
adjustments).

 

  (d) Each set of financial statements delivered by the Borrower pursuant to
paragraphs (a) and (b) of Clause 18.1 (Financial Statements) shall be prepared
in accordance with the reporting requirements of large companies (große
Kapitalgesellschaften) within the meaning of section 267 subsection 3 of the
Commercial Code (Handelsgesetzbuch).

 

68



--------------------------------------------------------------------------------

  (e) The Borrower must notify the Facility Agent of any material change to the
basis on which its audited or unaudited financial statements are prepared from
those applied in the preparation of its Base Financial Statements (including,
without limitation, any change in German GAAP but excluding any change resulting
only from the exercise by the Borrower of a right to choose an alternative
treatment under German GAAP).

 

  (f) If the Borrower notifies the Facility Agent of a change in accordance with
paragraph (e) above, then the Borrower and the Facility Agent shall enter into
negotiations in good faith for a period of not more than thirty (30) days with a
view to agreeing:

 

  (i) whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

 

  (ii) if so, any amendments to this Agreement (including appropriate changes to
the financial covenants set out in Clause 19.2 (Loan to Fixed Asset Value) and
applicable definitions which may be necessary to ensure that the change does not
result in any material alteration in the commercial effect of those terms, and
if any amendments are agreed they shall take effect and be binding on each of
the Parties in accordance with their terms.

 

  (g) The Borrower shall provide the Facility Agent with details of any material
changes in the projections delivered under paragraph (c) of Clause 18.1
(Financial Statements) as soon as reasonably practicable after it decides to
make or makes any such change.

 

18.4 Information: Miscellaneous

The Borrower shall supply to the Facility Agent (in sufficient copies for all
the Lenders, if the Facility Agent so requests) the following, in each case in
respect of the Borrower (unless otherwise noted):

 

  (a) all material documents dispatched by the Borrower to its creditors
generally, or to a class of its creditors generally, at the same time as they
are dispatched;

 

  (b) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against the Borrower and which might, if adversely determined,
reasonably be expected to involve potential or alleged liability in excess of
one million (1,000,000) EUR (or its equivalent in other currencies on the date
of their determination);

 

  (c) promptly upon becoming aware of them, the details of any insurance claims,
claims made under the Project Documents or material changes to the Project which
might reasonably be expected to involve potential or alleged liability of the
Borrower in excess of five million (5,000,000) EUR (or its equivalent in other
currencies on the date of their being determined or made);

 

  (d) promptly upon becoming aware of them, any material conflicts or breaches
of any law or regulation applicable to it;

 

69



--------------------------------------------------------------------------------

  (e) promptly upon becoming aware of them, the details of any material
collective labour dispute which is current, threatened or pending against the
Borrower;

 

  (f) promptly upon becoming aware of them, the details of any change in the
Credit Rating or in the rating of the Facility (if any) or in the published
outlook of either;

 

  (g) promptly upon the Borrower becoming aware of any such filing, notice of
any SEC filings by the Guarantor;

 

  (h) promptly, upon receipt thereof by the Borrower:

 

  (i) periodic technical progress reports, including, copies of reports relating
to “Fab Construction Weathertight” and “Clean Room Ready for Equipment” as
received by the Borrower from the Project Engineer; and

 

  (ii) a copy of the confirmation of “first silicon out” as provided by the
Technical Adviser;

 

  (i) promptly, details of any changes to the Borrower’s, the Guarantor’s, the
General Partner’s and/or (upon becoming aware of it) the Second General
Partner’s accounting periods and all changes of the Borrower’s, the General
Partner’s and/or the Second General Partner’s articles of association or
equivalent constitutional documents;

 

  (j) promptly, details of any material events or circumstances affecting its
business (wesentliche Geschäftsvorgänge) and, promptly at the request of the
Facility Agent, a report summarising its financial condition and operations;

 

  (k) promptly, such further information regarding the financial condition,
business and operations of the Borrower, the Guarantor, the General Partner
and/or (upon becoming aware of it) the Second General Partner as any Finance
Party (through the Facility Agent) may reasonably request;

 

  (l) promptly, the details of any amendments, variations, novations,
supplements or terminations of any Transaction Document to which a Finance Party
is not a party; and

 

  (m) promptly upon becoming aware of them, the details relating to any minimum
equity contributions under the Partnership Agreement and/or Subordinated Loans
under the Subordinated Loan Agreement(s) not having been paid in by a Limited
Partner who is not a member of the Group in accordance with the agreed
milestones for such contributions,

and shall ensure that senior management is available once a year for the purpose
of a meeting with the Lenders and the Facility Agent in relation thereto.

 

18.5 Notification of Default

 

  (a) The Borrower shall notify the Facility Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon the Borrower becoming
aware of its occurrence.

 

  (b) Promptly upon a request by the Facility Agent, the Borrower shall supply
to the Facility Agent a certificate signed by two of its directors or senior
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).

 

70



--------------------------------------------------------------------------------

18.6 Use of Websites

 

  (a) The Borrower may satisfy its obligation under this Agreement to deliver
any information (other than the financial statements required to be delivered
under Clause 18.1 (Financial Statements)) in relation to those Lenders who
accept this method of communication (the “Website Lenders”) by posting this
information onto an electronic website designated by the Borrower and the
Facility Agent (the “Designated Website”) if:

 

  (i) the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

  (ii) both the Borrower and the Facility Agent are aware of the address of and
any relevant password specifications for the Designated Website; and

 

  (iii) the information is in a format previously agreed between the Borrower
and the Facility Agent.

 

  (b) If any Lender does not agree to the delivery of information electronically
then the Facility Agent shall notify the Borrower accordingly and the Borrower
shall supply the information to the Facility Agent (in sufficient copies for
each of any such Lender) in paper form. In any event the Borrower shall supply
the Facility Agent with at least one copy in paper form of any information
required to be provided by it.

 

  (c) The Facility Agent shall supply each Website Lender with the address of
and any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Facility Agent.

 

  (d) The Borrower shall promptly upon becoming aware of its occurrence notify
the Facility Agent if:

 

  (i) the Designated Website cannot be accessed due to technical failure;

 

  (ii) the password specifications for the Designated Website change;

 

  (iii) any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

  (iv) any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

  (v) the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 

  (e) If the Borrower notifies the Facility Agent under paragraph (d)(i) or
paragraph (d)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form,
unless and until the Facility Agent and each Website Lender is satisfied that
the circumstances giving rise to the notification are no longer continuing.

 

71



--------------------------------------------------------------------------------

  (f) Any Website Lender may request, through the Facility Agent, one paper copy
of any information required to be provided under this Agreement which is posted
onto the Designated Website. The Borrower shall comply with any such request
within ten (10) Business Days.

 

19. FINANCIAL COVENANTS

The covenants in this Clause 19 remain in force from the Signing Date for so
long as any amount is outstanding under the Finance Documents or any Commitment
is in force.

 

19.1 Financial Definitions

 

  (a) In this Agreement:

“Approved Bank” means any bank which is an authorised banking institution under
applicable legislation and whose short-term debt securities are rated at least
P-1 by Moody’s or A-1 by Standard & Poor’s or as the Facility Agent may approve.

“Cash” means:

 

  (i) cash in hand; and

 

  (ii) any credit balance in EUR or any other currency on any current, savings
or deposit account with any Approved Bank that is repayable on demand or upon
not more than ninety (90) days’ notice, and any credit balance on the Cash
Reserve Account.

“Cash Equivalents” means:

 

  (i) debt securities denominated in EUR or USD which are not convertible into
any other form of security, rated or issued by any person rated Aa2 or better by
Moody’s or AA or better by Standard & Poor’s and not issued or guaranteed by the
Guarantor;

 

  (ii) debt securities denominated in EUR or USD which are not convertible into
any other form of security, rated at least P-1 by Moody’s or A-1 by Standard &
Poor’s and not issued or guaranteed by the Guarantor;

 

  (iii) certificates of deposit denominated in EUR or USD issued by, and
acceptances so denominated by, banking institutions authorised under applicable
legislation which at the time of making such issue or acceptances, have
outstanding debt securities rated as provided in paragraph (ii) above; and

 

  (iv) such other securities (if any) as are approved as such in writing by the
Facility Agent (acting on the instructions of the Majority Lenders),

which, in each case, have no more than twelve (12) Months to final maturity.

 

72



--------------------------------------------------------------------------------

“EBIT” means, in respect of any Relevant Period, the profit on ordinary
activities of the Borrower but:

 

  (i) before taking into account Interest Payable;

 

  (ii) before deducting or providing for corporation tax or withholding tax (in
each case whether current or deferred) or their equivalents in any Relevant
Jurisdiction or any other taxes on income or gains (excluding, for the avoidance
of doubt, taxes or duties in respect of sales);

 

  (iii) before taking into account any extraordinary items (whether positive or
negative) but after taking into account all exceptional items (whether positive
or negative);

 

  (iv) after taking into account any amount attributable to the depreciation of
tangible assets;

 

  (v) after taking into account any amount attributable to the amortisation of
subsidies, goodwill, intellectual property and other intangible assets; and

 

  (vi) after taking into account any amount attributable to net write-offs of
tangible fixed assets from impairment tests or restructuring measures.

“EBITDA” means, in respect of any Relevant Period, EBIT for such Relevant Period
before taking into account:

 

  (i) any amount attributable to the depreciation of tangible assets;

 

  (ii) any amount attributable to the amortisation of subsidies, goodwill,
intellectual property and other intangible assets; and

 

  (iii) any amount attributable to net write-offs of tangible fixed assets from
impairment tests or restructuring measures.

“Fixed Assets” means the aggregate net book value (based on the Borrower’s
latest Fiscal Quarterly or audited annual financial statements, as applicable),
as at the date of computation, of the following assets of the Borrower:

 

  (i) all the property, plant and equipment (including Equipment purchased at
such time), excluding the remaining book value of any assets under capital lease
agreements in respect thereof;

 

  (ii) the construction of the Project in progress;

 

  (iii) the full amount of all down payments up to an amount of two million five
hundred thousand (2,500,000) EUR (or equivalent in another currency); and

 

  (iv) the excess, if any, of all Cash balances (and balances of Cash
Equivalents) over the sum of:

 

  (A) the amount of Minimum Cash (if and to the extent required);

 

  (B) amounts on the Escrow Account;

 

73



--------------------------------------------------------------------------------

  (C) amounts outstanding under the Revolving Credit Agreement;

 

  (D) prepayments made under the Cost Plus Reimbursement Agreement (this does
not apply to prepayments made when due under the Cost Plus Reimbursement
Agreement); and

 

  (E) cumulative, accrued distributions to the Borrower’s Limited Partners
(excluding capitalised Net Profits) to the extent at such time (x) payable by
the Borrower in accordance with the Partnership Agreement prior to the repayment
of the Facility in full and (y) permitted to be paid under this Agreement.

“Interest Payable” means, in respect of any Relevant Period, the aggregate
amount of the interest (including the interest element of leasing and hire
purchase payments; but, excluding interest relating to Participations as
permitted under paragraph (b)(i) of the definition of “Permitted
Distributions”), interest accrued (excluding interest on intercompany loans to
the extent not payable), commission, fees, discounts and other finance charges
of whatsoever nature payable by the Borrower (including any commission, fees,
discounts and other finance charges payable by the Borrower under any interest
rate hedging arrangement) but after deducting any commission, fees, discounts
and other finance charges receivable by the Borrower under any interest rate
hedging arrangement.

“Loan to Fixed Asset Value” means, the ratio of:

 

  (a) the aggregate amount of all EUR Outstandings and USD Outstandings less
(i) the aggregate amount of any Loans the proceeds of which continue to be
deposited in the Escrow Account and (ii) the amounts, if any, to be maintained
in the Cash Reserve Account pursuant to Clauses 6.2 (Supplemental Cash Reserves)
and 20.35(Balancing Payments to and from Cash Reserve Account) in relation to
the respective Relevant Period (not including any amounts made to or to be made
to pursuant to Clause 5.7 (b)), it being understood that all USD amounts shall
for the purpose of determining such amount be converted for that purpose into
EUR at the Facility Agent’s Spot Rate of Exchange as per the end of any Relevant
Period; to

 

  (b) Fixed Assets.

“Relevant Jurisdiction” means, in respect of any person, the jurisdiction of the
country in which such person is incorporated and, if different, where it is
resident or has its principal place of business, and each jurisdiction or state
in which it owns or leases property or otherwise conducts its business.

“Relevant Period” means each period of twelve (12) months ending on the last day
of each of the Borrower’s financial years and/or each period of twelve
(12) months that corresponds with four consecutive Fiscal Quarters ending on the
Quarter Date on which the relevant calculation falls to be made.

 

74



--------------------------------------------------------------------------------

  (b) All accounting expressions which are not otherwise defined in this
Agreement shall be construed in accordance with the German GAAP from time to
time.

 

19.2 Loan to Fixed Asset Value

The Borrower shall ensure that the Loan to Fixed Asset Value as at the end of
any Relevant Period specified in Column A below shall not exceed the percentage
set out opposite such Relevant Period in Column B below:

 

Column A

(Relevant Period)

  

Column B

(Maximum Percentage of Loan to

Fixed Asset Value)

up to and including 31 December 2008

   50%

up to and including 31 December 2009

   45%

thereafter

   40%

 

19.3 Calculations

All calculations made for the purposes of the covenants set out in Clause 19.2
(Loan to Fixed Asset Value) shall be made by reference to the following:

 

  (a) where the Relevant Period to which such covenant relates ends on, or the
Quarter Date to which such covenant relates falls on, the last day of any
financial year of the Borrower, the unaudited financial statements of the
Borrower for each of the four Fiscal Quarters within that Relevant Period or, as
the case may be, the unaudited financial statements of the Borrower for the
Fiscal Quarter ending on that Quarter Date, in each case as delivered pursuant
to Clause 18 (Information Undertakings) or, when so delivered, the audited
financial statements of the Borrower for that financial year; and

 

  (b) where the Relevant Period to which such covenant relates ends on, or the
Quarter Date to which such covenant relates falls on, any other day, the
unaudited financial statements of the Borrower for each of the four consecutive
Fiscal Quarters within that Relevant Period or, as the case may be, the
unaudited financial statements of the Borrower for the Fiscal Quarter ending on
that Quarter Date, in each case as delivered pursuant to Clause 18 (Information
Undertakings).

 

19.4 Financial Testing

The financial covenants set out in this Clause 19 shall be tested:

 

  (a) by reference to each of the financial statements and each Compliance
Certificate delivered pursuant to Clause 18.1 (Financial Statements) and
Clause 18.2 (Compliance Certificate); and

 

  (b) following the first full Fiscal Quarter of the Borrower after the date of
Technical Completion.

 

75



--------------------------------------------------------------------------------

20. GENERAL UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the Signing Date for so
long as any amount is outstanding under the Finance Documents or any Commitment
is in force.

 

20.1 Authorisations

 

  (a) The Borrower shall promptly:

 

  (i) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

  (ii) supply certified copies to the Facility Agent of,

any Authorisation required under any law or regulation of Germany to enable it
to perform its obligations under the Transaction Documents and to ensure the
legality, validity, enforceability or admissibility in evidence in Germany.

 

  (b) The Borrower shall:

 

  (i) ensure that it has the right and is duly qualified to conduct its business
as it is conducted from time to time in Germany;

 

  (ii) obtain, comply with and do all that is necessary to maintain in full
force and effect any Authorisation which is necessary for the conduct of its
business in Germany; and

 

  (iii) upon the Facility Agent’s written request supply the Facility Agent with
copies of any such Authorisations.

 

20.2 Compliance with Laws

The Borrower shall at all times comply in all material respects with any law or
regulation applicable to it.

 

20.3 Negative Pledge

 

  (a) The Borrower shall not create or permit to subsist any Security over any
of its assets.

 

  (b) The Borrower shall not:

 

  (i) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by any member of the Group;

 

  (ii) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (iii) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (iv) enter into any other preferential arrangement having a similar effect, in
circumstances where the arrangement or transaction is entered into primarily as
a method of raising Financial Indebtedness or of financing the acquisition of an
asset.

 

76



--------------------------------------------------------------------------------

  (c) Paragraphs (a) and (b) above do not apply to Permitted Security.

 

20.4 Disposals

 

  (a) The Borrower shall not enter into any agreement to sell, lease, transfer
or otherwise dispose of all or any part of its assets or enter into or permit to
subsist any option or other arrangement (save as otherwise permitted by Clause
20.25 (Treasury Transactions) whereby any person has the right (whether or not
exercisable only on a contingency) to require it to sell or otherwise dispose of
all or any part of its assets.

 

  (b) The Borrower shall not assign or dispose of any material rights or
interests under any of the Project Documents or consent to any other party
assigning its rights or interests under any of the Project Documents other than
under the Security Documents or to a person which is a party to the relevant
Project Document where such assignment or disposal is provided for under the
original terms of that Project Document.

 

  (c) Paragraphs (a) and (b) above does not apply to any Permitted Disposal.

 

  (d) The Borrower will notify the Facility Agent within five (5) Business Days
before the disposal of any Equipment whether in a single transaction or a series
of transactions where the aggregate market value of such Equipment exceeds five
million (5,000,000) EUR (or its equivalent on the date of such disposal).

 

20.5 Change of Business

 

  (a) The Borrower shall not make, or take any steps to make, any substantial
change to the general nature of its business from that of engaging in the
Permitted Business.

 

  (b) The Borrower shall not incur any expenditure other than in the ordinary
course of its business or otherwise in accordance with the Project Documents or
the Business Plan (as modified pursuant to the applicable Management Plan).

 

20.6 Year End

Commencing 1 January 2004, the Borrower shall ensure that each of its financial
years and each Fiscal Quarter in each of its financial years shall end on a
Quarter Date, unless such change is permitted by the requirements of Clause 18.3
(Requirements as to Financial Statements) and to the extent it complies with the
requirements set out therein.

 

20.7 Record Keeping

The Borrower shall:

 

  (a) keep proper records and books of account in respect of its business in
accordance with German GAAP; and

 

  (b) permit reasonable access to the Facility Agent and/or any professional
advisers (who are each bound by professional or other confidentiality
obligations) appointed by the Facility Agent to examine its records and books of
account.

 

77



--------------------------------------------------------------------------------

20.8 Constitutional Documents

The Borrower shall not request any change to its constitutional documents or
request or permit any change to any Participation Agreement in relation to its
partnership interests, without the prior written consent of the Facility Agent,
where such change relates to:

 

  (a) the substitution, the role, the compensation or other rights to receive
payments of the General Partner, the Second General Partner or a silent partner;

 

  (b) the voting rights of partners;

 

  (c) majority requirements;

 

  (d) the legal form of the Borrower; or

 

  (e) restrictions on pledges or transfers of partner or equity interests
(Gesellschaftsanteile) in the partnership of the Borrower or in the
Participations.

 

20.9 Preservation of Assets

The Borrower shall maintain and preserve all of its assets that are necessary in
the conduct of the Permitted Business in good working order and condition,
ordinary wear and tear excepted.

 

20.10 Insurance

 

  (a) The Borrower shall maintain the Required Insurance or ensure that the
Required Insurance is maintained on and in relation to the Site, its business
and its assets and shall maintain such insurance or ensure that all such
insurance is maintained as may be required by contract with reputable
underwriters or insurance companies against such risks and to such extent as is
usual for prudent companies carrying on a business such as that carried on by
the Borrower in Germany.

 

  (b) Without limiting paragraph (a) above, the Borrower shall effect and
maintain insurance or ensure that insurance is maintained as deemed sufficient
by the Insurance Adviser and as described in the Insurance Report.

 

  (c) The Borrower shall pay or cause to be paid all premiums, do all other
things necessary (to the extent as is usual for prudent companies carrying on a
business such as that carried on by the Borrower in Germany) to maintain all the
insurances that it has taken out or has ensured have been taken out in relation
to its business and assets and will procure that all insurance policies or
certificates of insurance (with the exception of personal liability insurances
and contractors’ all risks insurances until completion of the building phase)
shall contain loss payee provisions acceptable to the Facility Agent and the
Security Agent noting the Security Agent’s interest thereon and naming the
Security Agent as loss payee.

 

  (d) Required Insurance shall be contracted by either (i) the Borrower or
(ii) the Guarantor in a way so that the Borrower is the sole loss payee of the
Required Insurance among the members of the Group. The Borrower shall supply the
Facility Agent on request with copies of each receipt or other evidence
satisfactory to the Facility Agent for all premiums and other amounts payable by
the Borrower or on behalf of the Borrower under the insurances effected and
maintained pursuant to

 

78



--------------------------------------------------------------------------------

paragraphs (a) and (b) above and shall, in any event, use all reasonable
endeavours to procure that the insurer in respect of such insurances undertakes
to the Facility Agent to notify it should any renewal fee or other sum payable
by the Borrower not be paid when due.

 

  (e) Upon request, the Borrower shall supply the Facility Agent with a copy of
all insurance policies or certificates of insurance evidencing compliance with
paragraphs (a) and (b) above or (in the absence of the same) such other evidence
of the existence of any insurance referred to in paragraphs (a) and (b) above as
may be reasonably acceptable to the Facility Agent and shall, in any event,
notify the Facility Agent of any material changes to any such insurance made
from time to time.

 

  (f) Notwithstanding the foregoing, the Borrower shall not be in breach of its
obligations under this Clause 20.10 to the extent that insurances required to be
taken out or maintained hereunder are not available due to lack of capacity in
the insurance market or the premiums in respect of any such insurances are
unreasonable in the opinion of the Security Agent (taking into account advice
received from the Insurance Adviser, and acting on the instructions of the
Majority Lenders having regard to the risk being covered and the rights and
obligations of the Majority Lenders under this Agreement). A letter from the
Insurance Adviser with respect to the capacity of the insurance market shall be
prima facie evidence of such capacity.

 

20.11 Intellectual Property

The Borrower shall:

 

  (a) make such registrations and pay such fees and other amounts as are
necessary to keep those registered Intellectual Property Rights owned by or
registered in the name of the Borrower which are material to its business or
required by law in force, and to record its interest in those Intellectual
Property Rights;

 

  (b) observe and comply with all material obligations and laws to which it in
its capacity as registered proprietor, beneficial owner, user, licensor or
licensee of the Intellectual Property Rights (or any part thereof) is subject
where failure to do so might reasonably be expected to have a Material Adverse
Effect;

 

  (c) do all acts as are reasonably practicable (including, without limitation,
the institution of legal proceedings) to maintain, protect and safeguard the
Intellectual Property necessary for its business as a whole; and

 

  (d) enter into and maintain such licence agreements, and obtain such
authorisations, as are necessary for the Borrower to use all such Intellectual
Property Rights which are material to its business where failure to do so, after
having taken all reasonable actions to enter into and maintain such licence
agreements and obtain such authorisations, would or might reasonably be expected
to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

20.12 Environmental Compliance

The Borrower shall obtain and maintain all requisite Environmental Licences
required in relation to the Project and will comply in all material respects
with:

 

  (a) all applicable Environmental Laws relating to the Project;

 

  (b) the terms and conditions of all Environmental Licences required in
relation to the Project and applicable to it; and

 

  (c) all other covenants, conditions, restrictions and agreements entered into
by or binding on the Borrower directly or indirectly concerned with any
Environmental Contamination required in relation to the Project,

in each case where failure to do so would or might reasonably be expected to
have a Material Adverse Effect.

 

20.13 Environmental Claims

The Borrower shall inform the Facility Agent in writing as soon as reasonably
practicable upon its becoming aware of:

 

  (a) any Environmental Claim which has been commenced or threatened against the
Borrower; or

 

  (b) any facts or circumstances which will or are reasonably likely to result
in any Environmental Claim being commenced or threatened against the Borrower,

where the claim might, if determined against the Borrower, reasonably be
expected to have a Material Adverse Effect.

 

20.14 The Site, the Project Works and Rights of Access and Information

 

  (a) The Borrower shall procure that the Project Works are maintained in all
material respects in accordance with the requirements of the relevant Project
Documents.

 

  (b) The Borrower shall maintain all easements, way leaves and other rights of
access acquired and/or vested in it required to implement the Project in
accordance with the Project Documents and will use best efforts to obtain any
other easements, way leaves and other rights of access which it will require in
the future in connection with the Project.

 

  (c) The Borrower shall give the Facility Agent, the Security Agent, the
Lenders, the Project Engineer and the Technical Adviser reasonable access to the
Site and the Equipment and permit the Facility Agent, the Security Agent, the
Lenders, the Project Engineer and/or the Technical Adviser to inspect the same,
in each case, during regular business hours upon the request of the Facility
Agent; provided that, if no Default is continuing, such right of access and/or
inspection shall not be exercised more than twice in any calendar year, or, in
the case of the Security Agent, as permitted under any Security Document.

 

  (d) The Borrower agrees that the Federal/State Guarantors or any person acting
on their behalf is entitled to access, upon prior written notice, to all
property of the Borrower (including the Site and Equipment) at all times to
investigate whether a claim (or any ground for making one) under the
Federal/State Guarantee exists, existed or is reasonably foreseeable.

 

80



--------------------------------------------------------------------------------

  (e) The Borrower must provide the Federal/State Guarantors with any
information required by them in relation to the Federal/State Guarantee.

 

  (f) Each Finance Party is entitled to disclose any information in relation to
the Facility and the Security granted under the Security Documents to the
Federal/State Guarantors upon its request.

 

  (g) The Borrower will pay the costs of any inspection by or on behalf of the
Federal/State Guarantors under this Clause 20.14.

 

  (h) The terms of paragraphs (d), (e), (f) and (g) above are for the benefit
of, and may be relied on by, the third party which is contemplated by the
relevant paragraph (echter Vertrag zugunsten Dritter).

 

20.15 Taxation

 

  (a) The Borrower shall duly and punctually pay and discharge all Taxes imposed
upon it or its assets and due within the time period allowed without incurring
penalties, save to the extent that:

 

  (i) payment is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

  (b) The Borrower shall not be materially overdue in the filing of any Tax
returns.

 

  (c) The Borrower shall ensure that it continues to be resident for Tax
purposes in Germany.

 

20.16 Security

 

  (a) Save as otherwise permitted by the terms of the Finance Documents, the
Borrower shall ensure that any Security expressed to be created by it by or
pursuant to, or, as the case may be, expressed to have been created by it and to
be evidenced in, any Security Document to which it is a party remains in full
force and effect with the ranking and priority it is expressed to have.

 

  (b) Save as otherwise permitted by the terms of the Finance Documents, the
Borrower shall not do or omit to do anything or knowingly permit or cause
anything to be done or omitted to be done which would or could adversely affect
any Security expressed to be created by any Obligor by or pursuant to, or any
Security expressed to have been created by any Obligor and to be evidenced in,
any Security Document to which it is a party.

 

  (c) The Borrower shall take all such action as the Facility Agent or the
Security Agent may reasonably request for the purpose of perfecting any such
Security.

 

  (d) The Borrower shall, if the Security Agent lawfully and in accordance with
the terms of the Finance Documents exercises any power (whether of sale or other
disposal or otherwise) or right with respect to the Charged Assets, permit the
exercise of such power or right.

 

81



--------------------------------------------------------------------------------

  (e) The Borrower will ensure that all of its claims and contractual rights
under all present and future Material Contracts, and all successor contracts,
are assigned to the Security Agent.

 

  (f) The Borrower has granted or will grant the Security set out in No. 8 of
the Federal/State Guarantors Decision to the Security Agent or the Finance
Parties, as the case may be. This includes (but is not limited to) a security
assignment of all claims under all insurance contracts taken out by the Borrower
in relation to the Project (with the exception of personal liability insurances
and contractors’ all risks insurances until completion of the building phase) as
well as a security assignment of all payment claims of the Borrower based on all
legal grounds.

 

  (g) The Borrower shall ensure that all its obligations under the Finance
Documents shall be secured (and remain secured until all such obligations have
been discharged in full) by the Security it has created in favour of the Finance
Parties over all the real property owned by it.

 

  (h) If any new Security is effectively granted to the Security Agent or the
Finance Parties (as the case may be) otherwise than in the circumstances set out
in paragraph (e) above, then the Security Agent must promptly notify the
Federal/State Guarantors.

 

  (i) If the Federal/State Guarantors make a payment in respect of a claim by
the Security Agent under the Federal/State Guarantee in accordance with its
terms, then the Security Agent must transfer any remaining rights and claims
that it has under the Security Documents to the Federal/State Guarantors to the
extent of the amount of that payment unless that transfer automatically takes
place by operation of law.

 

20.17 Pari Passu Ranking

The Borrower shall ensure that its payment obligations under the Finance
Documents will rank at least pari passu with the claims of all its unsecured and
unsubordinated creditors except for obligations mandatorily preferred by law
applying to creditors or certain types of creditors generally.

 

20.18 Minimum Cash Balances

 

  (a) The Borrower shall maintain in accounts held with Dresdner Bank AG during
each Relevant Period specified in Column A below the minimum amount of freely
available Cash (for the avoidance of doubt, excluding any amounts deposited in
the Escrow Account) and Cash Equivalent balances set out opposite such Relevant
Period in Column B below:

 

Column A

(Relevant Period)

  

Column B

(Balance)

From the date of initial Utilisation to 31 March 2006

   EUR50,000,000

the later of:

(i) the date of initial Utilisation; and

(ii) 1 April 2006 through 30 June 2006

  

EUR75,000,000

the later of:

(i) the date of initial Utilisation; and

(ii) 1 July 2006 and thereafter

  

the lesser of:

(i) EUR100,000,000; and

(ii) 50% of Outstandings and undrawn Commitments.

 

82



--------------------------------------------------------------------------------

(the “Minimum Cash”). The Borrower may elect to satisfy the Minimum Cash
requirement by maintaining Cash balances and Cash Equivalent balances only in
USD, in an aggregate amount equivalent to the relevant amounts as stated above,
if and as long as the Group Consolidated Cash, as shown in the most recent
financial statements and certificates to be provided to the Facility Agent
pursuant to the terms of the Guarantee Agreement, amounts to no less than USD
500,000,000. If the Borrower maintains such balances in USD, compliance with the
Minimum Cash requirement shall be measured on the last Business Day of each
Month by reference to the Facility Agent’s Spot Rate of Exchange on that
Business Day.

 

  (b) The amount of Minimum Cash shall be increased by five (5) per cent. of the
total amount of the Outstandings at the end of the Availability Period within
five (5) Business Days of the first time the Facility Agent (acting on the
instructions of the Majority Lenders) directs the Borrower to increase the Cash
reserves pursuant to Clause 6.2 (Supplemental Cash Reserves), unless the
Federal/State Guarantors have vetoed such increase within seven (7) days after
the Repayment Date following the lowering of the Credit Rating (as set out in
Clause 6.2 (Supplemental Cash Reserves)) and by a further five (5) per cent. of
the total amount of the Outstandings at the end of the Availability Period
within five (5) Business Days of each subsequent time the Borrower is so
directed by the Facility Agent (acting on the instructions of the Majority
Lenders), unless the Federal/State Guarantors have vetoed such increase within
seven (7) days after the Repayment Date following the lowering of the Credit
Rating (as set out in Clause 6.2 (Supplemental Cash Reserves)); provided that,
the obligation to hold such increased Minimum Cash amounts shall end upon the
Credit Rating being at least Ba3 by Moody’s and BB- by Standard & Poor’s and at
no time will the Borrower be required to maintain the Minimum Cash over and
above the Outstandings at such time. In connection with the foregoing, the
Facility Agent and the Borrower undertake to promptly inform the Federal/State
Guarantors (if possible, together with any relevant documents in connection
therewith) with respect to an expected downgrade of the Credit Rating (effort
clause).

 

  (c) Provided that no Event of Default has occurred and is continuing,
paragraph (a) above shall not apply when (i) the amount of Group Consolidated
Cash is equal to or higher than one billion (1,000,000,000) USD, as shown in the
financial statements and other financial information provided by the Guarantor
in accordance with Clause 11 (Information Undertakings) of the Guarantee
Agreement, and (ii) the Credit Rating is B3 or better by Moody’s and B- or
better by Standard & Poor’s.

 

83



--------------------------------------------------------------------------------

20.19 Transaction Documents

The Borrower shall comply in all material respects with and perform all of its
obligations under the Transaction Documents to which it is a party.

 

20.20 Subordinated Debt

Other than as permitted pursuant to Clause 20.21 (Distributions), from the date
of first Utilisation, the Borrower shall not:

 

  (a) pay, repay, prepay, redeem, purchase, return or otherwise retire the
principal amount of any indebtedness; or

 

  (b) pay any interest or return on principal or repayment of principal or other
distribution (whether in Cash or kind) or make any distribution of assets or
other payments whatsoever in respect of any indebtedness,

in each case under any intra Group loan document and/or Subordinated Loan other
than in accordance with the Subordination Agreement.

 

20.21 Distributions

 

  (a) From the date of first Utilisation, the Borrower shall ensure that no
profit distribution, repayment of capital or other distribution (whether in Cash
or in kind) is made in respect of:

 

  (i) its contributed capital to the Limited Partners; or

 

  (ii) a Subordinated Loan, other than in accordance with the Subordination
Agreement; or

 

  (iii) a payment to the Guarantor or any Affiliate other than in respect of the
amounts due to the Guarantor or Affiliate under a transaction at arm’s length,
which transaction does not constitute Financial Indebtedness of the Borrower, or
in accordance with the Project Documents,

subject at all times to the maintenance of the Minimum Cash.

 

  (b) Paragraph (a) above does not apply to Permitted Distributions.

 

20.22 Merger

The Borrower shall not enter into any amalgamation, demerger or merger.

 

20.23 Indebtedness

From the date of first Utilisation, the Borrower shall not:

 

  (a) incur, create or permit to subsist or have outstanding any Financial
Indebtedness or enter into any agreement or arrangement whereby it is entitled
to incur, create or permit to subsist any Financial Indebtedness, other than, in
either case, Permitted Indebtedness; or

 

  (b) any other indebtedness, except as incurred in the ordinary course of its
business.

 

84



--------------------------------------------------------------------------------

20.24 Loans Out, Guarantees and Contingent Liabilities

 

  (a) The Borrower shall not:

 

  (i) make any loans, grant any credit or provide any other financial
accommodation to or for the benefit of any person, including any of its
shareholders;

 

  (ii) give any guarantee or indemnity to or for the benefit of any person or
otherwise voluntarily assume any liability, whether actual or contingent, in
respect of any obligation of any person; or

 

  (iii) be or become directly or indirectly or actually or contingently liable
for any loss, damage or expense resulting from the non-payment or breach of any
obligation of any other person.

 

  (b) Paragraph (a) above does not apply to Permitted Loans and Guarantees and
to Permitted Security.

 

20.25 Treasury Transactions

The Borrower shall not enter into any Treasury Transaction except for any
foreign exchange transactions for spot or forward delivery entered into in the
ordinary course of business (and not for investment or speculative purposes) to
hedge currency and interest rate-related exposures incurred by it.

 

20.26 Fees and Commissions

The Borrower shall not pay any fees or commissions to any person other than:

 

  (a) any fees payable on arm’s length terms to third parties who have rendered
service or advice to it which were required by it in the ordinary course of
business; or

 

  (b) as required under the Transaction Documents (including the Federal/State
Guarantee), including, but not limited to, payments of the initial and current
fees for the Federal/State Guarantee in accordance with the “Hinweise” attached
hereto in Schedule 18.

 

20.27 Arm’s Length Basis

The Borrower will not enter into any arrangement or contract with any of its
Affiliates or any other member of the Group save where such arrangement or
contract is entered into on an arm’s length basis.

 

20.28 Acquisitions and Investments

The Borrower shall not:

 

  (a) purchase, subscribe for or otherwise acquire any shares (or other
securities or any interest therein) in, or incorporate, any other company or
agree to do any of the foregoing; or

 

85



--------------------------------------------------------------------------------

  (b) purchase or otherwise acquire any assets (other than in the ordinary
course of business) or (without limitation to any of the foregoing) acquire any
business or interest therein or agree to do so.

 

20.29 Joint Ventures

The Borrower shall not :

 

  (i) form, or enter into, or permit to subsist;

 

  (ii) purchase, subscribe for or otherwise acquire any shares (or other
securities or any interest therein) in; or

 

  (iii) transfer any assets to, or lend to, or guarantee or give Security for
the obligations of,

any partnership, consortium or Joint Venture in which it has or will have an
interest or agree to do any of the foregoing.

 

20.30 Amendments to Transaction Documents

The Borrower shall not amend, vary, novate, supplement or terminate any
Transaction Document to which a Finance Party is not a party delivered to the
Facility Agent pursuant to Clause 4 (Conditions of Utilisation), or waive any
right thereunder, except for:

 

  (a) any of the foregoing which is expressly consented to in writing by the
Facility Agent acting on the instructions of the Majority Lenders or, pursuant
to Clause 33.2 (Exceptions), all Lender consent; or

 

  (b) any amendment, variation or waiver which is of a minor or technical nature
or would not adversely affect the rights of the Finance Parties under the
Finance Documents.

 

20.31 Auditors

The Borrower shall at all times have its accounts audited by the Auditors.

 

20.32 Subsidiaries

The Borrower shall not own any shareholdings in any Subsidiaries.

 

20.33 Personnel

Following the date of Technical Completion, at least eighty (80) per cent. of
the personnel not engaged in general or administrative activities of the
Borrower will at all times be employees of the Borrower itself.

 

20.34 Subsidies

The Borrower undertakes to comply with and to fulfill all covenants and other
ancillary requirements applicable to it in connection with the grant and/or
allowance of subsidies (Investitionszuschüsse/Investitionszulagen) to it under
the Subsidy Agreement. The Borrower also undertakes to ensure that all
obligations (as the case may be, as amended from time to time) undertaken by it
in connection with the granting of other state aid (in particular, investment
allowances) are fulfilled.

 

86



--------------------------------------------------------------------------------

20.35 Balancing Payments to and from Cash Reserve Account

 

  (a) On the last Business Day of each Month, the Facility Agent will determine
the difference, if any, between (i) the USD equivalent of seven hundred million
(700,000,000) EUR (or any relevant lesser amount pursuant to paragraph (a) of
Part III (Further Conditions Precedent) of Schedule 2 (Conditions Precedent), as
the case may be), as reduced by repayments (calculated in each case in
accordance with paragraph (b) of Clause 6.1 (Repayment of the Loans) in EUR on
the nominal amount of seven hundred million (700,000,000) EUR), prepayments (in
case of prepayments in USD, calculated in EUR at the Facility Agent’s Spot Rate
of Exchange on the date of prepayment) and the full amount of all cancellations,
less the amount of EUR Outstandings, determined on the basis of the Facility
Agent’s Spot Rate of Exchange on that Business Day (the “Current Limit”), and
(ii) the sum of the total USD Outstandings (the “USD Amount”), and will notify
the Borrower in writing on that same days of the difference amount. If the USD
Amount is higher than the Current Limit, the Borrower shall pay into the Cash
Reserve Account, in addition to the amounts which shall be paid into the Cash
Reserve Account pursuant to paragraph (b) of Clause 5.7 (Selection of Currency)
(whether prior to a Utilisation or at a time when the requirements for
disapplying this paragraph (a) pursuant to paragraph (b) below are no longer
fulfilled) and to be maintained therein, an amount equal to the difference
within five (5) Business Day after the date of the notification. From the
amounts so paid to the Cash Reserve Account, the Borrower shall be entitled to
withdraw amounts by which the USD Amount is lower than the Current Limit, from
the Business Day following receipt of notification by the Facility Agent.

 

  (b) Provided that no Event of Default has occurred and is continuing,
paragraph (a) above shall not apply when (i) the amount of Group Consolidated
Cash is equal to or higher than one billion (1,000,000,000) USD, as shown in the
financial statements and other financial information provided by the Guarantor
in accordance with Clause 11 (Information Undertakings) of the Guarantee
Agreement, and (ii) the Credit Rating is B3 or better by Moody’s and B- or
better by Standard & Poor’s.

 

20.36 Reconversion of USD Outstandings

Upon the occurrence of an Event of Default, all USD Outstandings will be
converted into EUR Outstandings with effect as of a date notified to the
Borrower by the Facility Agent in writing no later than two Business Days prior
thereto, on the basis of the Facility Agent’ Spot Rate of Exchange as per the
date of such notice. The Borrower shall pay to the Facility Agent, for the
account of the Lenders, on the Business Day following the date of the notice an
amount equivalent to the sum of (i) the excess of the USD Amount over the
Current Limit determined as per the date of the Facility Agent’s notice and
(ii) the amount specified by the Facility Agent as the Break Costs and the other
costs reasonably incurred, and losses suffered, by the Finance Parties as a
result of the conversion. Upon receipt by the Facility Agent of such payment, or
if the relevant USD Amount is equal to or lower than the relevant Current Limit
on the day of the Facility Agent’s notice, the Cash Account Pledge shall be
released by the Security Agent and the Lenders.

 

87



--------------------------------------------------------------------------------

20.37 Material Adverse Effect

The Borrower shall not enter into any agreement or obligation:

 

  (i) which could have a Material Adverse Effect; or

 

  (ii) the performance of which in accordance with its terms would result in a
breach of any provision of any Finance Document by any Obligor.

 

21. EVENTS OF DEFAULT

 

21.1 Acceleration

On and at any time after the occurrence of an event or circumstance set out in
this Clause 21 which is continuing and, if in case of an event or circumstance
pursuant to Clause 21.3 (Financial Covenants), Clause 21.5 (Misrepresentation),
Clauses 21.9 (Ownership of the Borrower) to 21.14 (Auditors’ Qualification),
Clauses 21.16 (Change of Control) to 21.19 (Project Documents) and paragraphs
(c) and (d) of Clause 21.21 (Guarantor’s Non-Compliance), such event or
circumstance has adverse consequences for the Lenders’ risk and security
position, such event or circumstance shall constitute an event of default (an
“Event of Default”). Upon the occurrence of an Event of Default the Lenders
shall be entitled to terminate this Agreement for cause (wichtiger Grund), and
to avail themselves in such case of the rights enumerated below:

 

  (a) the Borrower shall not be entitled to make any distributions or other
payments to the Guarantor or the Limited Partners, or any of their Affiliates;
and

 

  (b) subject to either:

 

  (i) the Federal/State Guarantors’ consent; or

 

  (ii) the lapse of three (3) Months after the occurrence of such Event of
Default (for the avoidance of doubt, such three (3) Month period will be
inclusive of any cure period provided for in this Clause 21),

the Facility Agent may, and shall if so directed by the Majority Lenders or by
the Federal/State Guarantors, by notice to the Borrower:

 

  (A) cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

  (B) declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued under the Finance Documents be immediately due and
payable, whereupon they shall become immediately due and payable;

 

  (C) declare that all or part of the Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Facility Agent on the
instructions of the Majority Lenders; and/or

 

  (D) exercise, or direct the Security Agent to exercise, all or any of its or,
as the case may be, the Security Agent’s rights, remedies, powers or discretions
under any of the Finance Documents.

 

88



--------------------------------------------------------------------------------

21.2 Non-Payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable, unless payment is made within five (5) Business Days of its due date.

 

21.3 Financial Covenants

Any requirement of Clause 19 (Financial Covenants) and/or Clause 12 (Financial
Covenants) of the Guarantee Agreement is not satisfied.

 

21.4 Other Obligations

 

  (a) The Borrower fails to comply with a material provision under this
Agreement (other than those referred to in Clause 21.2 (Non-Payment) and
Clause 21.3 (Financial Covenants)) and/or either Obligor does not comply with
any material provision of any other Finance Document.

 

  (b) The Borrower fails to comply with any provision under Clause 18
(Information Undertakings).

 

  (c) The Borrower fails to comply with any provision under this Agreement
(other than those referred to in Clause 21.2 (Non-Payment), Clause 21.3
(Financial Covenants), paragraphs (a) and (b) of this Clause 21.4 and paragraph
(b) of Clause 21.20 (Equity Contributions and Subordinated Loans)) and/or either
Obligor does not comply with any provision of any other Finance Document (other
than those referred to in paragraphs (a) or (b) of Clause 21.21 (Guarantor’s
Non-Compliance)).

 

  (d) No Event of Default will occur under:

 

  (i) paragraph (a) or paragraph (b) of this Clause 21.4 if the failure to
comply is capable of remedy and is remedied within five (5) Business Days; or

 

  (ii) paragraph (c) of this Clause 21.4 if the failure to comply is capable of
remedy and is remedied within twenty (20) Business Days,

of the Facility Agent giving notice to the Borrower or the Borrower becoming
aware of the failure to comply.

 

21.5 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of either
Obligor under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made or repeated.

 

21.6 Cross Default

 

  (a) Any liability of the Borrower for a single principal amount of
indebtedness of five million (5,000,000) EUR (or its equivalent in any other
currency or currencies on the date of default) or more or of the Guarantor for a
single principal amount of twenty million (20,000,000) EUR (or its equivalent in
any other currency or currencies on the date of default) or more is not paid
when due and payable nor within any originally applicable grace period.

 

89



--------------------------------------------------------------------------------

  (b) Any liability of the Borrower for a single principal amount of Financial
Indebtedness of five million (5,000,000) EUR (or its equivalent in any other
currency or currencies of default) or more or of the Guarantor for a single
principal amount of twenty million (20,000,000) EUR (or its equivalent in any
other currency or currencies on the date of default) or more is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 

  (c) No Event of Default will occur under this Clause 21.6 if, in any such
case, the relevant indebtedness or Financial Indebtedness, as the case may be,
is being contested in good faith or Security has been provided to the creditor
of the relevant indebtedness or Financial Indebtedness, as the case may be, to
the satisfaction of such creditor.

 

21.7 Insolvency

 

  (a) The Borrower, the Second General Partner, any Limited Partner affiliated
to the Borrower or any direct or indirect German Holding Company of the Borrower
(the “Relevant German Company”) is unable to pay its debts as they fall due
(Zahlungsunfähigkeit), suspends making payments on any of its debts or, for any
of the reasons set out in Sections 17-19 of the German Insolvenzordnung, the
Relevant German Company files for insolvency (Antrag auf Eröffnung eines
Insolvenzverfahrens) or the board of directors (Geschäftsführung) of the
Relevant German Company is required by law to file for insolvency or the
competent court takes any of the actions set out in Section 21 of the German
Insolvenzordnung or institutes insolvency proceedings against the Relevant
German Company (Eröffnung des Insolvenzverfahrens) or any event occurs or
proceedings commence, appointments are sought or other procedures or steps are
taken with respect to the Relevant German Company which, under the laws of any
jurisdiction to which it is subject or in which it has assets, has a similar or
analogous effect and in the event that such proceedings, appointments or other
procedures or steps applied for or commenced by a third party, only to the
extent that the same are not dismissed within sixty (60) days of the
commencement of such proceedings, procedures or steps or such appointment.

 

  (b) Proceedings have been applied for or commenced in respect of the Guarantor
or the General Partner seeking:

 

  (i) to have an order for relief entered; or

 

  (ii) a declaration that the Guarantor or the General Partner is insolvent; or

 

  (iii) a declaration or finding, or seeking dissolution, winding-up, charter
revocation or forfeiture, liquidation, reorganisation, arrangement, adjustment,
composition or other similar relief with respect to the Guarantor or the General
Partner, their respective assets or their respective debts,

under any law relating to bankruptcy, insolvency, relief of debtors or
protection of creditors, termination of legal entities or any other similar law
now or hereafter in effect and which are not dismissed within sixty (60) days of
the commencement of such proceedings or such appointment.

 

90



--------------------------------------------------------------------------------

  (c) The Guarantor or the General Partner:

 

  (i) voluntarily suspends transaction of its business, ceases payment of its
creditors or makes a general assignment for the benefit of its creditors;

 

  (ii) applies for or institutes any of the proceedings described in paragraph
(b) above, or (whether or not any such proceeding have been applied for or
commenced) consents to or acquiesces in any such order for relief, declaration,
finding or other similar relief described in paragraph (b) above, or to the
taking of possession by any custodian, receiver, trustee, liquidator, assignee,
sequestrator or other officer having similar powers of all or any substantial
part of its property;

 

  (iii) dissolves, winds-up, revokes or forfeits its charter (or other
constituent documents) or liquidates itself or any substantial part of its
property; or

 

  (iv) takes any corporate or similar action in furtherance of any of the
foregoing.

 

21.8 Creditors’ Process

Any attachment, sequestration, distress or execution affects:

 

  (a) any asset or assets of a Relevant German Company or the General Partner
pursuant to a claim having an aggregate amount of one million (1,000,000) EUR
(or its equivalent on the date on which it takes effect) or more; or

 

  (b) all or substantially all of the assets of the Guarantor pursuant to a
claim having an aggregate amount of thirty million (30,000,000) Dollars (or its
equivalent on the date on which it takes effect) or more;

and is not discharged within thirty (30) days.

 

21.9 Ownership of the Borrower

The Guarantor ceases to own, directly or indirectly, a majority of the voting
capital of the Borrower without having first obtained the prior written consent
of the Majority Lenders and the Federal/State Guarantors, such consent not
having been unreasonably withheld or delayed.

 

21.10 Finance Documents

If:

 

  (a) it is or becomes unlawful for a Security Provider to perform any of its
material obligations under the Finance Documents;

 

  (b) a Security Provider repudiates a material obligation under Finance
Document or repudiates or terminates a Finance Document;

 

  (c) a Security Provider evidences an intention to repudiate a material
obligation under a Finance Document or an intention to repudiate or terminate a
Finance Document; or

 

91



--------------------------------------------------------------------------------

  (d) any material term of a Finance Document is not or ceases to be binding on
or enforceable against a Security Provider.

 

21.11 Transaction Security

If:

 

  (a) any Transaction Security is not in full force and effect in accordance
with its terms with the ranking and priority it is expressed to have; or

 

  (b) an Obligor repudiates any of the Transaction Security or evidences an
intention to repudiate any of the Transaction Security.

 

21.12 Proceedings Pending

 

  (a) Any litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency which has had or is likely to have a Material
Adverse Effect is or are started or filed against any Obligor.

 

  (b) Any final (rechtskräftig) judgment of any litigation, arbitration or
administrative proceedings of or before any court, arbitral body or agency
adversely determined against an Obligor that exceeds an aggregate amount of
thirty million (30,000,000) EUR (or its equivalent on the date of such
judgment).

 

  (c) Any material collective labour dispute occurs which has or is reasonably
likely to have a Material Adverse Effect.

 

21.13 Cessation of Business

Any Obligor ceases to carry on all or any substantial part of its business or
proposes to do so.

 

21.14 Auditors’ Qualification

The Auditors qualify their certification of the audited financial statements
(Einschränkung des Bestätigungsvermerks) of the Borrower or qualify their report
in any manner that is, in the opinion of the Majority Lenders, materially
adverse in the context of the Finance Documents and the transactions
contemplated by the Finance Documents.

 

21.15 Material Adverse Change or Effect

Any event or circumstance occurs which the Majority Lenders reasonably believe
has had or is likely to have a Material Adverse Effect.

 

21.16 Change of Control

There is a Change of Control.

 

21.17 Authorisations and Intellectual Property

 

  (a) Any material Authorisation (including, but not limited to, Authorisations
under building laws and under the Federal Immission Protection Act – BImSchG) of
the Borrower or in respect of the Borrower’s business (other than an
Authorisation in respect of a Transaction Document or any Intellectual Property)
is adversely

 

92



--------------------------------------------------------------------------------

amended, terminated, suspended, withdrawn or revoked, in whole or in part, or
does not remain in full force and effect or otherwise expires and is not renewed
prior to its expiry (in each case, without an alternative or replacement
Authorisation, on terms reasonably satisfactory to the Facility Agent, being in
place within thirty (30) days and having substantially equivalent effect).

 

  (b) Any Intellectual Property or Authorisation in respect thereof which is
material to the Obligors’ business conflicts with the rights of any third party
or is adversely amended, terminated, suspended, withdrawn or revoked, in whole
or in part, with a Material Adverse Effect in either case.

 

21.18 Misappropriation

The Borrower utilises the Facility in whole or in part for any purposes other
than those set out in Clause 3 (Purpose).

 

21.19 Project Documents

If:

 

  (a) it is or becomes unlawful for any party to perform under a Project
Document in respect of any material provision thereof;

 

  (b) any party repudiates a Project Document or evidences an intention to
repudiate a Project Document; or

 

  (c) any material term of a Project Document is not or ceases to be binding on
or enforceable against a party thereto,

the consequences of which would adversely affect the rights of the Finance
Parties under the Finance Documents.

 

21.20 Equity Contributions and Subordinated Loans

 

  (a) Any of the Limited Partners fails to make a contribution to the
partnership capital of the Borrower in accordance with the terms of the
Partnership Agreement and/or fails to provide Subordinated Loans in accordance
with the terms of the Subordinated Loan Agreement; unless, the defaulting
Limited Partner’s:

 

  (i) share of equity is covered; and/or

 

  (ii) Subordinated Loans are provided in the requisite amount,

by another Limited Partner or third parties approved by, and on terms
satisfactory to, the Majority Lenders and the Federal/State Guarantors within
sixty (60) days after the due date of any such equity contribution or
Subordinated Loans; however, within one hundred and eighty (180) days
thereafter, such equity contribution or Subordinated Loans may be replaced by
third party equity or other Subordinated Loans approved by, and on terms
satisfactory to, both the Majority Lenders and the Federal/State Guarantors.

 

  (b) Any payments are made by the Borrower contrary to the terms of the
Subordination Agreement.

 

93



--------------------------------------------------------------------------------

  (c) No Event of Default will occur under paragraph (b) of this Clause 21.20 if
the relevant payments relate to ones which are made by the Borrower contrary to
the terms of the Cost Plus Reimbursement Agreement or Management Service
Agreement and the correct payments are made within five (5) Business Days from
the date on which they were due and payable.

 

21.21 Guarantor’s Non-Compliance

The Guarantor does not comply with its obligations in relation to any of the
following:

 

  (a) to make a payment under the Cost Plus Reimbursement Agreement;

 

  (b) to make payments to the Borrower, or otherwise to provide funds to the
Borrower, in each case without delay in the amount of any Cash Shortfalls, by
way of equity contributions, Subordinated Loans or, as the case may be,
prepayment for products and/or services (not in excess, however, of the
Guarantor’s obligations under the Guarantee Agreement, the Subordinated Loan
Agreements, the Revolving Credit Agreement and the Partnership Agreement, and
not giving rise to any right of any person (with the exception of the Borrower
(to the extent that it is still a member of the Group)) to enforce the relevant
funding arrangements);

 

  (c) to provide management and/or technical support to the Borrower pursuant to
the Project Documents; or

 

  (d) to indemnify the Borrower no later than by the due date thereof for any
tax payments required to be made by the Borrower pursuant to any tax assessment
made by the competent tax authorities in view of transactions not made on an
arms’ length basis,

unless failure by the Guarantor to comply with any such obligation mentioned in
relation to:

 

  (i) paragraph (a) or paragraph (b) above is capable of remedy and is remedied
within seven (7) Business Days of its respective due date; and

 

  (ii) paragraph (c) or paragraph (d) above is capable of remedy and is remedied
within twenty (20) Business Days of the Borrower receiving notice thereof.

 

94



--------------------------------------------------------------------------------

SECTION 8

CHANGES TO PARTIES

 

22. CHANGES TO THE LENDERS

 

22.1 Assignments and Transfers by the Lenders

 

  (a) Subject to this Clause 22, a Lender (the “Existing Lender”) may assign and
transfer any of its rights and obligations under this Agreement to another bank,
financial institution, trust, fund, special purpose vehicle or other entity
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the “New Lender”); provided that, in case
of an assignment or transfer to a New Lender (i) the consent of the
Federal/State Guarantors is obtained or has not been unreasonably withheld or
delayed; and (ii) the consent of the Borrower is obtained, such consent not to
be unreasonably withheld or delayed (the Borrower being deemed to have given
such consent ten (10) Business Days after the Borrower and the Guarantor have
been given notice of a request for such an assignment or transfer, unless such
request is expressly refused within that time).

 

  (b) In addition to any other assignment or participation rights provided in
this Clause 22, each Lender may assign or pledge all or any portion of its Loans
and the other obligations owed to such Lender, without (unless required by
applicable law) notice to or consent of the Borrower, to any federal reserve
bank or central bank or multilateral bank; provided, however, that:

 

  (i) no Lender shall be relieved of any of its obligations hereunder as a
result of such assignment or pledge; and

 

  (ii) in no event shall such federal reserve bank or central or multilateral
bank be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

 

22.2 Conditions of Assignment and Transfer

 

  (a) The consent of neither the Borrower nor any other Obligor is required for
an assignment or transfer by a Lender to another Lender or one of its
Affiliates.

 

  (b) An assignment or transfer of a Lender’s Commitment must be in a minimum
amount of ten million (10,000,000) EUR or any higher amount which is an integral
multiple of one million (1,000,000) EUR unless all of such Lender’s Commitment
and participation in the EUR Outstandings and the USD Outstandings are assigned
or transferred.

 

  (c) An assignment will only be effective on receipt by the Facility Agent of
written confirmation from the New Lender (in form and substance satisfactory to
the Facility Agent) that the New Lender will assume the same obligations to the
other Finance Parties as it would have been under if it was an Original Lender.

 

  (d) A transfer will only be effective if the procedure set out in Clause 22.5
(Procedure for Transfer) is complied with.

 

95



--------------------------------------------------------------------------------

  (e) If:

 

  (i) a Lender assigns and or transfers any of its rights, obligations and/or
claims under the Finance Documents or changes its Facility Office; and

 

  (ii) as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 12 (Tax
Gross-up and Indemnities) or Clause 13 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

22.3 Assignment and Transfer Fee

If the New Lender is not an Affiliate of a Lender the New Lender shall, on the
date upon which an assignment or transfer takes effect, pay to the Facility
Agent (for its own account) a fee of two thousand (2,000) EUR.

 

22.4 Limitation of Responsibility of Existing Lenders

 

  (a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (ii) the financial condition of any Obligor;

 

  (iii) the performance and observance by any Obligor of its obligations under
the Finance Documents or any other documents; or

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

96



--------------------------------------------------------------------------------

  (c) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights, obligations
and claims assigned or transferred under this Clause 22; or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

22.5 Procedure for Transfer

 

  (a) Subject to the conditions set out in Clause 22.2 (Conditions of Assignment
and Transfer) a transfer is effected in accordance with paragraph (b) below when
the Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Transfer Certificate and promptly deliver a copy thereof to the Borrower if
requested.

 

  (b) On the Transfer Date:

 

  (i) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights or claims against one another which differ
from the rights, obligations and claims among the Obligors and the Existing
Lender only insofar as that Obligor and the New Lender have assumed and/or
acquired the same in place of that Obligor and the Existing Lender;

 

  (ii) the Facility Agent, the Security Agent, the Mandated Lead Arrangers, the
New Lender and the other Lenders shall acquire the same rights and claims and
assume the same obligations between themselves as they would have acquired and
assumed had the New Lender been an Original Lender with the rights, claims
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Facility Agent, the Security Agent, the Mandated Lead Arrangers
and the Existing Lender shall each be released from further obligations to each
other under this Agreement; and

 

  (iii) the New Lender shall become a Party as a “Lender”.

 

22.6 Disclosure of Information

 

  (a) Each Finance Party shall during the continuance of this Agreement keep
confidential any information about or provided by or on behalf of any Obligor
under the terms of this Agreement (the “Information”), and without the prior
written consent of the Borrower shall not disclose the Information to any third
party other than:

 

  (i) any of its Affiliates and any of its or their respective officers,
employees, agents, professional advisers or auditors;

 

97



--------------------------------------------------------------------------------

  (ii) any other person:

 

  (A) to (or through) whom that Lender assigns and transfers (or may potentially
assign and transfer) all or any of its rights, obligations and/or claims under
this Agreement;

 

  (B) with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor;

 

  (iii) any third party:

 

  (A) to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation;

 

  (B) in any proceedings arising out of, or in connection with, any Finance
Documents to the extent required for the purpose of such proceedings;

 

  (C) if required to do so by any court of competent jurisdiction;

 

  (D) if the information is in the public domain other than where the
information is in the public domain due to a breach of this Clause 22.6 by the
person making the disclosure;

 

  (iv) any other member of the Group; and

 

  (v) in the case of the Reporting Agent, the Federal/State Guarantors,

provided that, in relation to paragraph (i) (other than any a person who is
otherwise bound by contractual or professional confidentiality obligations) and
paragraph (ii) above, the person to whom the information is to be given has
entered into a Confidentiality Undertaking.

 

  (b) Notwithstanding the foregoing or anything to the contrary in this
Agreement or any other written or oral understanding or agreement to which the
Parties are parties or by which they are bound, each Party shall be permitted to
disclose the tax treatment and tax structure of the transactions set forth in
this Agreement and in the other Finance Documents. This permission to disclose
includes the ability of each Party to consult, without limitation of any kind,
any tax advisor regarding the tax treatment or tax structure of the transactions
set forth in this Agreement and in the other Finance Documents. The Parties
acknowledge that this written authorisation does not constitute a waiver by any
Party of any privilege held by such Party pursuant to the attorney-client
privilege or the confidentiality privilege of Section 7525 (a) of the U.S.
Internal Revenue Code of 1986, as amended, or pursuant to any similar laws and
regulations in any relevant other jurisdiction.

 

22.7 Ancillary Provisions

Each Obligor shall execute and do all such transfers, assignments, assurances,
acts and things as the Facility Agent may reasonably request for perfecting and
completing any assignment and transfer by a Lender; provided however, such
Lender reimburses the Obligors for their respective reasonable costs and
expenses and such assignment and transfer is permitted pursuant to this Clause
22.

 

98



--------------------------------------------------------------------------------

23. CHANGES TO THE BORROWER

 

23.1 Assignments and Transfers by the Borrower

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

99



--------------------------------------------------------------------------------

SECTION 9

THE FINANCE PARTIES

 

24. ROLE OF THE AGENTS AND THE MANDATED LEAD ARRANGERS

 

24.1 Appointment of the Facility Agent and the Security Agent

 

  (a) Each of the Finance Parties other than the Facility Agent appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 

  (b) Each of the Finance Parties other than the Security Agent appoints the
Security Agent to act as its security agent under and in connection with the
Finance Documents.

 

  (c) Each of the Finance Parties other than the Reporting Agent appoints the
Reporting Agent to act as its reporting agent under and in connection with the
Finance Documents.

 

  (d) Each of the Finance Parties other than the Facility Agent authorises the
Facility Agent, each of the Finance Parties other than the Security Agent
authorises the Security Agent, and each of the Finance Parties other than the
Reporting Agent authorises the Reporting Agent, to exercise the rights, powers,
authorities and discretions specifically given to it under or in connection with
the Finance Documents together with any other incidental rights, powers,
authorities and discretions.

 

  (e) Each of the Finance Parties other than the Facility Agent, the Security
Agent and the Reporting Agent hereby grants power of attorney to the Facility
Agent, the Security Agent and the Reporting Agent, respectively, to be exercised
for the purposes described in paragraph (d) above. The Facility Agent, the
Security Agent and the Reporting Agent shall each be released from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch);
they are authorised to delegate their powers of attorney, including the
exemption from the restrictions of Section 181 of the German Civil Code. At the
request of the Facility Agent, the Security Agent and/or the Reporting Agent,
the Mandated Lead Arrangers and the Lenders shall grant special powers of
attorney to the Facility Agent, the Security Agent and/or the Reporting Agent to
enter into any Finance Documents, or any amendments thereof, on their behalf.

 

  (f) Each of the Finance Parties other than the Security Agent authorises the
Security Agent, to enter as security agent on behalf of the Finance Parties
(with the effect that each Finance Party becomes a party thereunder) any pledge
agreements governed by German law. The authorisation granted herein comprises
any action or declaration the Security Agent may deem necessary in connection
with such pledge agreements (including any action or declaration that the
Security Agent deems to be necessary in order to create and continue valid
pledge agreements governed by German law).

 

24.2 Duties of the Facility Agent, the Security Agent and the Reporting Agent

 

  (a) The Facility Agent shall promptly forward to a Party the original or a
copy of any document that is delivered to the Facility Agent for that Party by
any other Party.

 

100



--------------------------------------------------------------------------------

  (b) If the Facility Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Lenders.

 

  (c) The Facility Agent shall promptly notify the Lenders of any Default
arising under Clause 21.2 (Non-payment).

 

  (d) The Facility Agent shall promptly provide the Security Agent with such
certificate(s) as the Security Agent may require as to all amounts which are
owing, actually or contingently, at any time by any Obligor to all or any of the
Finance Parties (other than the Security Agent in its capacity as security
agent) under the Finance Documents, whether or not due.

 

  (e) The Security Agent shall promptly notify the Facility Agent of the
contents of any notice or document received by it, in its capacity as security
agent, from any of the Obligors under any of the Finance Documents.

 

  (f) The Reporting Agent shall review the statements received by it under
paragraph (d)(A) of Clause 18.1 (Financial Statements) to check that they are in
compliance with the purpose of the Loans set out in Clause 3 (Purpose) and
whether an Event of Default is evidenced and shall notify the Federal/State
Guarantors, the Facility Agent, the Security Agent and the Lenders accordingly.
The Reporting Agent must exercise the standard of care of a prudent banker (mit
banküblicher Sorgfalt) in performing this obligation.

 

24.3 Role of the Mandated Lead Arrangers

Except as specifically provided in the Finance Documents, each Mandated Lead
Arranger has no obligations of any kind to any other Party under or in
connection with any Finance Document.

 

24.4 No Fiduciary Duties

 

  (a) Nothing in this Agreement constitutes the Facility Agent, the Security
Agent (except as expressly provided in Schedule 10 (Form of Security Agency
Agreement)), the Reporting Agent or the Mandated Lead Arrangers as a trustee or
fiduciary of any other person.

 

  (b) None of the Facility Agent, the Security Agent (except as expressly
provided in Schedule 10 (Form of Security Agency Agreement) or in any Security
Document), the Reporting Agent or the Mandated Lead Arrangers shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

 

  (c) No Agent is bound to monitor or verify the application of the proceeds of,
or the use of, any Utilisation pursuant to this Agreement.

 

24.5 Business with the Group

 

  (a) Each Agent and the Mandated Lead Arrangers may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

101



--------------------------------------------------------------------------------

  (b) Each Agent and each Mandated Lead Arranger shall be entitled,
notwithstanding that it is also an Agent or, as the case may be, a Mandated Lead
Arranger to take, or refrain from taking, any action which it would be entitled
to take or refrain from taking as a Finance Party or in connection with any
other relationship with any member of the Group or any other person if it were
not an Agent or, as the case may be, a Mandated Lead Arranger.

 

  (c) Neither the Facility Agent nor the Security Agent nor the Reporting Agent
shall be precluded, by virtue of its position as a Finance Party or any such
other relationship, from exercising any of its rights, powers, authorities or
discretions as agent or, as the case may be, as security agent or, as the case
may be, as reporting agent under the Finance Documents.

 

24.6 Rights and Discretions of the Facility Agent, the Security Agent and the
Reporting Agent

 

  (a) The Facility Agent, the Security Agent and the Reporting Agent may rely
on:

 

  (i) any communication, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  (b) The Facility Agent, the Security Agent and the Reporting Agent may assume
(unless it has received notice to the contrary in its capacity as agent or, as
the case may be, as security agent or, as the case may be, as reporting agent)
that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 21.2 (Non-payment));

 

  (ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

  (iii) any notice or request made by the Borrower (other than a Utilisation
Request or Selection Notice) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

  (c) Each of the Facility Agent, the Security Agent and the Reporting Agent may
engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts.

 

  (d) Each of the Facility Agent, the Security Agent and the Reporting Agent may
act in relation to the Finance Documents through its personnel and Agents.

 

24.7 Majority Lenders’ Instructions

 

  (a) Unless a contrary indication appears in a Finance Document, each of the
Facility Agent and the Security Agent shall:

 

  (i) act in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from acting or
exercising any right, power, authority or discretion vested in it as Facility
Agent or Security Agent, as the case may be); and

 

102



--------------------------------------------------------------------------------

  (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with such an instruction of the Majority
Lenders.

 

  (b) Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Lenders
and the Mandated Lead Arrangers.

 

  (c) Each of the Facility Agent and the Security Agent may refrain from acting
in accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such Security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

  (d) In the absence of instructions from the Majority Lenders, (or, if
appropriate, all the Lenders) each of the Facility Agent and the Security Agent
may act or refrain from taking any action or from exercising any right, power or
discretion vested in it as an agent under any Finance Document unless and until
instructed by the Majority Lenders as to whether or not such right, power or
discretion is to be exercised and, if it is to be exercised, as to the manner in
which it should be exercised.

 

  (e) Neither the Facility Agent nor the Security Agent is authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Finance Document.

 

24.8 Responsibility for Documentation

None of the Facility Agent, the Security Agent, the Reporting Agent and the
Mandated Lead Arrangers:

 

  (a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Facility Agent, the
Security Agent, the Reporting Agent, the Mandated Lead Arrangers, an Obligor or
any other person and given in or in connection with any Finance Document or the
Information Memorandum; or

 

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

 

24.9 Exclusion of Liability

 

  (a) Without limiting paragraph (b) below nor paragraph (f) of Clause 24.2
(Duties of the Facility Agent, the Security Agent and the Reporting Agent),
neither the Facility Agent nor the Security Agent will be liable for any action
taken by it under or in connection with, or for any omission by it in relation
to, any Finance Document, unless directly caused by its gross negligence or
wilful misconduct.

 

  (b) No Party may take any proceedings against any officer, employee or agent
of the Facility Agent or the Security Agent in respect of any claim it might
have against

 

103



--------------------------------------------------------------------------------

     the Facility Agent or the Security Agent or in respect of any act or
omission of any kind by that officer, employee or Agent in relation to any
Finance Document and any officer, employee or agent of the Facility Agent or the
Security Agent may rely on this Clause.

 

  (c) Neither the Facility Agent nor the Security Agent will be liable for any
delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by it if it has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
it for that purpose.

 

24.10 Lenders’ Indemnity to the Facility Agent, the Security Agent and the
Reporting Agent

 

   Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent, the
Security Agent and the Reporting Agent, within three (3) Business Days of
demand, against any cost, loss or liability incurred by the Facility Agent, the
Security Agent or the Reporting Agent (otherwise than by reason of its gross
negligence or wilful misconduct) in acting as Facility Agent or, as the case may
be, Security Agent or, as the case may be, Reporting Agent under the Finance
Documents (unless it has been reimbursed by an Obligor pursuant to a Finance
Document).

 

24.11 Resignation of the Facility Agent, the Security Agent or the Reporting
Agent

 

  (a) The Facility Agent, the Security Agent and the Reporting Agent may each
resign and appoint one of its Affiliates as successor by giving notice to the
Lenders and the Borrower.

 

  (b) Alternatively the Facility Agent, the Security Agent and the Reporting
Agent may each resign by giving notice to the Lenders and the Borrower, in which
case the Majority Lenders (after consultation with the Borrower) may appoint a
successor Facility Agent or, as the case may be, Security Agent or, as the case
may be, Reporting Agent.

 

  (c) If the Majority Lenders have not appointed a successor Facility Agent or,
as the case may be, Security Agent or, as the case may be, Reporting Agent in
accordance with paragraph (b) above within thirty (30) days after notice of
resignation was given, the Facility Agent or, as the case may be, Security Agent
or, as the case may be, Reporting Agent (after consultation with the Borrower)
may appoint a successor agent or security agent (acting through an office in
Luxembourg).

 

  (d) The retiring Facility Agent, the Security Agent or the Reporting Agent
shall, at its own cost, make available to its successor such documents and
records and provide such assistance as its successor may reasonably request for
the purposes of performing its functions as agent or security agent under the
Finance Documents.

 

  (e) The Facility Agent’s resignation notice shall only take effect upon:

 

  (i) the appointment of a successor; and

 

  (ii) the receipt by the Facility Agent of written confirmation from the
successor (in form and substance satisfactory to the Facility Agent) that the
successor agrees to be bound by the provisions of the Finance Documents and all
other related agreements to which the Facility Agent is a party in its capacity
as agent under the Finance Documents.

 

104



--------------------------------------------------------------------------------

  (f) The Security Agent’s resignation notice shall only take effect upon:

 

  (i) the appointment of a successor;

 

  (ii) the receipt by the Security Agent of written confirmation from the
successor (in form and substance satisfactory to the Security Agent) that the
successor agrees to be bound by the provisions of the Finance Documents and all
other related agreements to which the Security Agent is a party in its capacity
as security agent under the Finance Documents; and

 

  (iii) the receipt by the Facility Agent of written confirmation from the
Security Agent (in form and substance satisfactory to the Facility Agent) that
it has received, and found satisfactory, the confirmation referred to in
sub-paragraph (ii) above and that all Security created pursuant to the Security
Documents and all the Security Agent’s rights, benefits and obligations as
security agent under the Finance Documents have been transferred to its
successor.

 

  (g) The Reporting Agent’s resignation notice shall only take effect upon:

 

  (i) the appointment of a successor;

 

  (ii) the receipt by the Reporting Agent of written confirmation from the
successor (in form and substance satisfactory to the Reporting Agent) that the
successor agrees to be bound by the provisions of the Finance Documents and all
other related agreements to which the Reporting Agent is a party in its capacity
as reporting agent under the Finance Documents; and

 

  (iii) the receipt by the Facility Agent of written confirmation from the
Reporting Agent (in form and substance satisfactory to the Facility Agent) that
it has received, and found satisfactory, the confirmation referred to in
sub-paragraph (ii) above.

 

  (h) Upon any such resignation notice taking effect, the retiring Facility
Agent or, as the case may be, Security Agent or, as the case may be, Reporting
Agent shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 24 and, in the
case of the Security Agent, of Schedule 10 (Form of Security Agency Agreement)).
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

  (i) After consultation with the Borrower, the Majority Lenders may, by notice
to the Facility Agent or, as the case may be, Security Agent or, as the case may
be, Reporting Agent, require it to resign in accordance with paragraph
(b) above. In this event, the Facility Agent or, as the case may be, Security
Agent or, as the case may be, Reporting Agent shall resign in accordance with
paragraph (b) above.

 

105



--------------------------------------------------------------------------------

  (j) The Parties agree, if requested to do so, to execute whatever documents
may be reasonably required to effect such a change of Facility Agent and/or
Security Agent and/or Reporting Agent.

 

24.12 Confidentiality

 

  (a) The Facility Agent (in acting as agent), the Security Agent (in acting as
security agent) and the Reporting Agent (in acting as reporting agent) shall be
regarded as acting through its respective agency or security agent division
which shall in each case be treated as a separate entity from any other of its
divisions or departments.

 

  (b) If information is received by another division or department of the
Facility Agent or, as the case may be, the Security Agent or, as the case may
be, the Reporting Agent, it may be treated as confidential to that division or
department and the Facility Agent or, as the case may be, the Security Agent or,
as the case may be, the Reporting Agent shall not be deemed to have notice of
it.

 

  (c) Notwithstanding any other provision of any Finance Document to the
contrary, none of the Facility Agent, the Security Agent, the Reporting Agent
and the Mandated Lead Arrangers is obliged to disclose to any other person;

 

  (i) any confidential information; or

 

  (ii) any other information if the disclosure would or might in its reasonable
opinion constitute a breach of any law or a breach of a fiduciary duty.

 

24.13 Relationship with the Lenders

 

  (a) The Facility Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than five (5) Business Days prior notice from that Lender to
the contrary in accordance with the terms of this Agreement.

 

  (b) Each Lender shall supply the Facility Agent with any information required
by the Facility Agent in order to calculate the Minimum Reserve Cost, if any.

 

  (c) Neither the Facility Agent nor the Security Agent nor the Reporting Agent
shall have any obligation or liability to any Lender or any other person as a
result of any failure by any Obligor or any other person to perform any of its
obligations under the Finance Documents.

 

  (d) If the Facility Agent notifies a Lender that it is required to make a
determination in relation to Clause 21.1 (Acceleration) and the Facility Agent
does not receive a response in writing from such Lender within five (5) Business
Days of such notification, then such Lender will be deemed to have determined
that the Lenders should terminate this Agreement for cause (wichtiger Grund) and
that the Facility Agent should avail itself, on behalf of the Lenders, of the
rights enumerated in paragraph (b) of Clause 21.1 (Acceleration).

 

24.14 Credit Appraisal by the Lenders

 

   Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms to each Agent and

 

106



--------------------------------------------------------------------------------

the Mandated Lead Arrangers that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

 

  (a) the financial condition, status and nature of each member of the Group;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, Security, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document;

 

  (c) whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, Security, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document;

 

  (d) the ownership, value or sufficiency of any of the Charged Assets, the
adequacy or priority of any of the Security created pursuant to the Security
Documents, the right or title of any person in or to any Charged Assets or the
existence of any Security affecting the same;

 

  (e) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information provided by the Facility Agent, the Security Agent,
the Reporting Agent, any Party or any other person under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, Security, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
and

 

  (f) the adequacy, accuracy and/or completeness of any communication delivered
to it under any of the Finance Documents, any legal or other opinions, reports,
valuations, certificates, appraisals or other documents delivered or made or
required to be delivered or made at any time in connection with any of the
Finance Documents or any other report or other document, statement or
information circulated, delivered or made, whether orally or otherwise and
whether before, on or after the Signing Date.

 

24.15 Reference Banks

 

   If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall
appoint another Lender or an Affiliate of a Lender to replace that Reference
Bank.

 

24.16 Parallel Debt

 

  (a) Each of the Parties hereto agree, and the Borrower acknowledges by way of
an abstract acknowledgement of debt (abstraktes Schuldanerkenntnis) (the
“Acknowledgement”), that each and every obligation of the Borrower (and any of
its successors pursuant to this Agreement) up to the Facility Amount under this
Agreement and the other Finance Documents, shall also be owing in full to the
Security Agent (and each of the latter’s successors under this Agreement), and
that accordingly the Security Agent will have its own independent right to
demand performance by the Borrower of those obligations. The Security Agent
undertakes

 

107



--------------------------------------------------------------------------------

     towards the Borrower that in case of any discharge of any such obligation
owing to one of the Security Agent or a Finance Party, it will, to the same
extent, not make a claim against the Borrower under the Acknowledgement at any
time, provided that any such claims can be made against the Borrower if such
discharge is made by virtue of any set off, counterclaim or similar defence
invoked by the Borrower vis-à-vis the Security Agent other than as permitted
pursuant to Clause 27.6 (No Set-off by the Borrower).

 

  (b) Without limiting or affecting the Security Agent’s rights against the
Borrower (whether under this paragraph or under any other provision of the
Finance Documents), the Security Agent agrees with each other Finance Party (on
a several and divided basis) that, subject as set out in the next sentence, it
will not exercise its rights under the Acknowledgement with a Finance Party
except with the consent of the relevant Finance Party. However, for the
avoidance of doubt, nothing in the previous sentence shall in any way limit the
Security Agent’s right to act in the protection or preservation of rights under
or to enforce any Security Document as contemplated by this Agreement and/or the
relevant Security Document (or to do any act reasonably incidental to the
foregoing).

 

25. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

     No provision of this Agreement will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

26. SHARING AMONG THE FINANCE PARTIES

 

26.1 Payments to Finance Parties

 

   If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 27 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

  (a) the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery to the Facility Agent;

 

  (b) the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Facility Agent and distributed
in accordance with Clause 27 (Payment Mechanics), without taking account of any
Tax which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

 

  (c) the Recovering Finance Party shall, within three (3) Business Days of
demand by the Facility Agent, pay to the Facility Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Facility
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 27.5 (Partial Payments).

 

108



--------------------------------------------------------------------------------

26.2 Redistribution of Payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 27.5 (Partial Payments).

 

26.3 Recovering Finance Party’s Rights

 

  (a) On a distribution by the Facility Agent under Clause 26.2 (Redistribution
of Payments), the Finance Parties that have shared in the redistribution shall
assign to the Recovering Finance Party their rights to the payments that were
redistributed.

 

  (b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment that is
immediately due and payable.

 

26.4 Reversal of Redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a) each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 26.2 (Redistribution of Payments) shall, upon request
of the Facility Agent, pay to the Facility Agent for account of that Recovering
Finance Party an amount equal to its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 

  (b) that Recovering Finance Party’s rights to take the benefit of an
assignment in respect of any reimbursement shall be cancelled and the relevant
Obligor will be liable to the reimbursing Finance Party for the amount so
reimbursed.

 

26.5 Exceptions

 

  (a) This Clause 26 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

  (b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings if:

 

  (i) it notified the other Finance Parties of the legal or arbitration
proceedings; and

 

  (ii) the other Finance Parties had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

 

109



--------------------------------------------------------------------------------

SECTION 10

ADMINISTRATION

 

27. PAYMENT MECHANICS

 

27.1 Payments to the Facility Agent

 

  (a) On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor (subject to Clause 27.9 (Payments to the
Security Agent)) or that Lender shall make the same available to the Facility
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Facility Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

  (b) Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to EUR or USD, in a principal
financial centre in a Participating Member State or London) with such bank as
the Facility Agent specifies.

 

27.2 Distributions by the Facility Agent

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 27.3 (Distributions to an Obligor),
Clause 27.4 (Clawback) and Clause 27.9 (Payments to the Security Agent), be made
available by the Facility Agent as soon as practicable after receipt to the
Party entitled to receive payment in accordance with this Agreement (in the case
of a Lender, for the account of its Facility Office), to such account as that
Party may notify to the Facility Agent by not less than five (5) Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to EUR, in a principal financial centre in a
Participating Member State or London).

 

27.3 Distributions to an Obligor

The Facility Agent and the Security Agent may (with the consent of the Obligor
or in accordance with Clause 28 (Set-Off)) apply any amount received by it for
that Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

 

27.4 Clawback

 

  (a) Where a sum is to be paid to the Facility Agent or the Security Agent
under the Finance Documents for another Party, the Facility Agent or, as the
case may be, the Security Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

 

  (b) If the Facility Agent or the Security Agent pays an amount to another
Party and it proves to be the case that it had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid shall on demand refund the same to the Facility
Agent or, as the case may be, the Security Agent, together with interest on that
amount from the date of payment to the date of receipt by the Facility Agent or,
as the case may be, the Security Agent, calculated by it to reflect its cost of
funds.

 

110



--------------------------------------------------------------------------------

27.5 Partial Payments

 

  (a) If the Facility Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by an Obligor under the Finance Documents,
the Facility Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agents or the Mandated Lead Arrangers under the Finance
Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest or
commission due but unpaid under this Agreement;

 

  (iii) thirdly, in or towards payment pro rata of any EUR Outstandings and USD
Outstandings due but unpaid under this Agreement; and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (b) The Facility Agent shall, if so directed by the Majority Lenders, vary the
order set out in paragraphs (a)(ii) to (iii) above.

 

  (c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

27.6 No Set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim; except in respect of claims of the Borrower which are either
undisputed between the relevant Finance Party and such Obligor or which have
been the subject of a final court judgement.

 

27.7 Business Days

 

  (a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  (b) During any extension of the due date for payment of any principal or an
Unpaid Sum under this Agreement interest is payable on the principal at the rate
payable on the original due date.

 

27.8 Currency of Account

 

  (a) Subject to paragraphs (b) to (e) below, the EUR is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

 

  (b) A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum
shall be made in the currency in which that Loan or Unpaid Sum is denominated on
its due date.

 

111



--------------------------------------------------------------------------------

  (c) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

  (d) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (e) Any amount expressed to be payable in a currency other than EUR shall be
paid in that other currency.

 

27.9 Payments to the Security Agent

Notwithstanding any other provision of any Finance Document, at any time after
any of the Transaction Security becomes enforceable, the Security Agent may
require:

 

  (a) any Obligor to pay all sums due from it under any Finance Document; or

 

  (b) the Facility Agent to pay all sums received or recovered from any Obligor
under any Finance Document,

in each case as the Security Agent may direct for application in accordance with
the terms of the Finance Documents.

 

28. SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any obligation (whether matured or not) owed by that Finance Party to
that Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 

29. NOTICES

 

29.1 Communications in Writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or telex.

 

29.2 Addresses

The address, fax number and telex number (and the department or officer, if any,
for whose attention the communication is to be made) of each Party, the
Guarantor and the Federal/State Guarantors for any communication or document to
be made or delivered under or in connection with the Finance Documents is:

 

  (a) in the case of the Borrower, that identified with its name below;

 

  (b) in the case of the Guarantor:

 

Address:    One AMD Place M-S 68    Sunnyvale, California 94088 Fax number:   
+1 408 774 7399 Attention:    General Counsel;

 

112



--------------------------------------------------------------------------------

  (c) in the case of each Lender, that notified in writing to the Facility Agent
on or prior to the date on which it becomes a Party;

 

  (d) in the case of the Mandated Lead Arrangers, the Facility Agent and the
Security Agent, that identified with its name below;

 

  (e) in the case of any successor Agent, that notified in writing to the
retiring Agent on or prior to the date on which the resignation notice of the
retiring Agent takes effect;

 

  (f) in the case of any successor Security Agent, that notified in writing to
the Facility Agent on or prior to the date on which the resignation notice of
the retiring Security Agent takes effect; and

 

  (g) in the case of the Federal/State Guarantors:

 

Address:

   c/o  PricewaterhouseCoopers Deutsche Revision AG
Wirtschaftsprüfungsgesellschaft    Lise-Meitner-Straße 1    10589 Berlin

Fax Number:

   +49 30 2636 1221

Telephone Number:

   +49 30 2636 1346

Attention:

   Ursula Putz

or any substitute address, fax number, telex number or department or officer as
the Party and/or the Guarantor and/or the Federal/State Guarantors may notify to
the Facility Agent (or the Facility Agent may notify to the other Parties, the
Guarantor and the Federal/State Guarantors, if a change is made by the Facility
Agent) by not less than five (5) Business Days’ notice.

 

29.3 Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five (5) Business Days after being sent by international courier addressed to it
at that address; or

 

  (iii) if by way of telex, when despatched, but only if, at the time of
transmission, the correct answerback appears at the start and at the end of the
sender’s copy of the notice,

and, if a particular department or officer is specified as part of its address
details provided under Clause 29.2 (Addresses), if addressed to that department
or officer.

 

  (b) Any communication or document to be made or delivered to the Facility
Agent, the Security Agent or the Reporting Agent will be effective only when
actually received by it and then only if it is expressly marked for the
attention of the department or officer identified with its signature below (or
any substitute department or officer as it shall specify for this purpose).

 

113



--------------------------------------------------------------------------------

  (c) All notices from or to an Obligor shall be sent through the Facility
Agent.

 

  (d) Any communication or document made or delivered to the Borrower in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

29.4 Notification of Address, Fax Number and Telex Number

Promptly upon receipt of notification of an address, fax number and telex number
or change of address, fax number or telex number pursuant to Clause 29.2
(Addresses) or changing its own address, fax number or telex number, the
Facility Agent shall notify the other Parties.

 

29.5 Language

 

  (a) Any notice and any other document given under or in connection with any
Finance Document must be in English, unless otherwise required by applicable
laws or regulations or the Federal/State Guarantors.

 

  (b) Whichever language is chosen or required for a particular notice or any
particular document given under or in connection with any Finance Document shall
prevail over that of any accompanying translation.

 

30. CALCULATIONS AND CERTIFICATES

 

30.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

30.2 Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

30.3 Day Count Convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days.

 

31. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

114



--------------------------------------------------------------------------------

32. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

33. AMENDMENTS AND WAIVERS

 

33.1 Required Consents

 

  (a) Subject to Clause 33.2 (Exceptions), any term of the Finance Documents may
be amended or waived only with the consent of the Majority Lenders and the
Obligors and any such amendment or waiver will be binding on all Parties.

 

  (b) The Facility Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause 33.

 

33.2 Exceptions

 

  (a) An amendment or waiver that has the effect of changing or which relates
to:

 

  (i) the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

  (ii) the length of the Availability Period;

 

  (iii) an extension to the date of payment of any amount under the Finance
Documents;

 

  (iv) the currency in which any payment under any Finance Document is to be
made;

 

  (v) a reduction in the Margin or the amount of any payment of principal,
interest, fees (except in relation to those paid exclusively to an Agent) or
commission payable under this Agreement;

 

  (vi) an increase in or extension of any Commitment;

 

  (vii) a change to the Borrower or the Guarantor;

 

  (viii) any provision which expressly requires the consent of all the Lenders;

 

  (ix) Clause 2.2 (Finance Parties’ Rights and Obligations), Clause 22 (Changes
to the Lenders) or this Clause 33; or

 

  (x) a release of Security (including, for the avoidance of doubt, any change
of the conditions pursuant to which claims can be made under the Guarantee or
the Federal/State Guarantee) created pursuant to a Security Document (other than
as required by the terms of that Security Document),

shall not be made without the prior consent of all the Lenders.

 

115



--------------------------------------------------------------------------------

  (b) An amendment or waiver that relates to the rights or obligations of the
Facility Agent, the Security Agent, the Reporting Agent or the Mandated Lead
Arrangers may not be effected without the consent of the Facility Agent, the
Security Agent, the Reporting Agent or the Mandated Lead Arrangers, as the case
may be.

 

34. COUNTERPARTS

 

34.1 Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

34.2 Translation

This Agreement is translated into the English language. The English translation
(without attachments) is attached hereto in Schedule 19 (English non-binding
translation). However, the German version will at all times be the binding
version with respect to the rights and obligations of the parties under this
Agreement.

 

116



--------------------------------------------------------------------------------

SECTION 11

THE FEDERAL/STATE GUARANTEE, GOVERNING LAW AND JURISDICTION

 

35. THE FEDERAL/STATE GUARANTEE

 

  (a) The Loans are secured, inter alia, by the Federal/State Guarantee.

 

  (b) A copy of the Federal/State Guarantors Decision is set out in Schedule 12
(Federal/State Guarantee Decision). The terms of the Federal/State Guarantors
Decision are a substantive part of this Agreement (wesentlicher Bestandteil
dieses Vertrages).

 

  (c) The Parties agree to the terms of the Federal/State Guarantors Decision
whether or not expressly included in this Agreement. In particular, the Borrower
will not without the prior consent of the Federal/State Guarantor (i) make any
material or financial investments, (ii) take over any material new obligations,
(iii) sell or dispose of any material parts of its business and (iv) enter into
any mergers or demergers cause by the Borrower.

 

  (d) The Borrower must comply with all the terms of the Federal/State
Guarantors Decision (including, but not limited to, Clause 9 (II) l) of the
Federal/State Guarantors Decision) and of the “Hinweise” attached hereto in
Schedule 18 (Hinweise für die Beantragung von Bundesbürgschaften unter
Einbeziehung paralleler Landesbürgschaften) which directly apply to it. In
particular, it will (i) grant the Security set out in the Security Documents
under this Agreement und will particularly grant Security with respect to land
which is currently not encumbered and/or acquired in the future und which is
used for operational purposes, (ii) upon request of the Majority Lenders grant
additional Security in case of an impairment (including, but not limited to, by
means of depreciation or loss) of the Security so far granted and (iii) in
addition to the application fee pay when due any current fees for the
Federal/State Guarantee in accordance with Section B of the “Hinweise” attached
hereto in Schedule 18 (Hinweise für die Beantragung von Bundesbürgschaften unter
Einbeziehung paralleler Landesbürgschaften).

 

  (e) The Federal/State Guarantors are entitled to delegate the administration
of the Federal/State Guarantee to an authorised person.

 

36. GOVERNING LAW

This Agreement is governed by German law without giving effect to the principles
of conflict of laws.

 

37. JURISDICTION

The District Court of Frankfurt am Main has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement).

 

38. CONFIRMATION

The Borrower expressly confirms towards each Finance Party that all funds made
available to it under this Agreement will be drawn for its own account, and that
it is to be the

 

117



--------------------------------------------------------------------------------

economic beneficiary (wirtschaftlich Begünstigter) within the meaning of
Section 8 Money Laundering Act (Geldwäschegesetz).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

118



--------------------------------------------------------------------------------

SCHEDULE 2

Conditions Precedent

Part II

Conditions Precedent to First Utilisation

The Borrower shall ensure that prior to the delivery of the first Utilisation
Request, it shall have provided the Facility Agent with the following:

 

(a) evidence of ownership of the real estate of the Site and a perfected land
charge over the same;

 

(b) achievement of Technical Completion;

 

(c) perfection of the Federal/State Guarantee and evidence of having obtained
the EU Notification Approval;

 

(d) evidence of minimum paid in equity under the Partnership Agreement and/or
Subordinated Loans under the Subordinated Loan Agreement(s) totalling
approximately one billion (1,000,000,000) Euro to be split as follows:

 

  (i) the Guarantor:

 

  (A) equity and/or subordinated debt (under a Subordinated Loan Agreement) up
to a minimum of five hundred and eighty-five million (585,000,000) Euro (of
which one hundred and fifty million (150,000,000) Euro by 31 December 2004); and

 

  (B) equity and/or subordinated debt up to (for example, under the Revolving
Credit Agreement) ninety-five million (95,000,000) Euro;

 

  (ii) the Fab 36 Beteiligungs GmbH: equity and/or provided subordinated debt up
to one hundred and twenty million (120,000,000) Euro; and

 

  (iii) the Leipziger Messe GmbH: equity and/or provided subordinated debt up to
two hundred million (200,000,000) Euro,

however, to the extent that the Limited Partners who are not members of the
Group fail to inject their requisite equity respectively in relation to (ii) and
(iii) above, evidence from the Borrower that it has incurred and/or raised
sufficient alternative debt and/or equity either from existing investors or
third parties approved by the Majority Lenders and the Federal/State Guarantors;

 

(e) a report by the Insurance Adviser setting out the insurance coverage
obtained in respect of the business and assets of the Borrower and a list of all
current insurance policies;

 

(f) evidence that it has acquired and/or has vested in it all easements, way
leaves and other access rights required by it at that time to implement the
Project in accordance with the Project Documents;

 

119



--------------------------------------------------------------------------------

(g) a confirmation of the Auditors that the EPC Contract has been entered into
on an arm’s length basis; and

 

(h) executed Account Pledge in relation to the Escrow Account and executed Cash
Reserve Account Pledge.

 

120



--------------------------------------------------------------------------------

Part III

Further Conditions Precedent

The Borrower shall ensure that on the date of a Utilisation Request and on the
proposed Utilisation Date and on the date of each withdrawal from the Escrow
Account:

 

(a) to the extent the sum of the amount to be utilised and the total Base
Currency Amount of all prior Utilisation exceeds the amounts set out below, the
Facility Agent receives a certificate issued by the Technical Adviser confirming
that there currently is a minimum of Average WSPW and an Average Yield as set
opposite such amounts in the table below:

 

Amount

   Average WSPW    Average Yield  

EUR 400,000,000

   500    80  %

EUR 500,000,000

   750    80  %

EUR 600,000,000

   975    80  %

 

(b) there is a presentation of a list of all Relevant Invoices, unless the
Utilisation relates to:

 

  (i) disbursements into the Escrow Account; or

 

  (ii) withdrawals from the Escrow Account relating to prepayments of the Loans.

 

121



--------------------------------------------------------------------------------

SCHEDULE 3

Requests

Part I

Utilisation Request

 

From: AMD Fab 36 Limited Liability Company & Co. KG

 

To: Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent

Dated:

Dear Sirs

AMD Fab 36 Limited Liability Company & Co. KG - EUR700,000,000

facility agreement dated 21 April 2004 (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Utilisation Request. Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2. We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:    [                     ] (or, if that is not a
Business Day, the next Business Day). Currency of Loan:    [Euro] [Dollar].
Amount:    [             ] or, if less, the [Available Facility] [amount in Euro
which will reduce the Available Facility to zero]. Interest Period:   
[                     ].

 

3. We confirm on our own behalf and on behalf of any other Obligor that each
condition specified in Clause 4.3 (Further Conditions Precedent) of the Facility
Agreement is satisfied on the date of this Utilisation Request. We confirm that
the Loan is to be applied for the following purpose: [purpose permitted pursuant
to Clause 3 (Purpose) of the Facility Agreement to be specified]. We confirm
that the Repeating Representations are true, accurate and correct as of the date
hereof.

 

4. The proceeds of this Loan should be credited to [account].

 

5. This Utilisation Request is irrevocable.

Yours faithfully

 

 

    authorised signatory for   AMD Fab 36 Limited Liability Company & Co. KG

 

122



--------------------------------------------------------------------------------

Part II

Selection Notice

 

From: AMD Fab 36 Limited Liability Company & Co. KG

 

To: Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent

Dated:

Dear Sirs

AMD Fab 36 Limited Liability Company & Co. KG - EUR700,000,000

facility agreement dated 21 April 2004 (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Selection Notice. Terms defined
in the Facility Agreement have the same meaning in this Selection Notice unless
given a different meaning in this Selection Notice.

 

2. We refer to the Loan[s] with an Interest Period ending on
[                    ].

 

3. We request that the above Loan[s] be divided into [                    ]
Loans with the following amounts and Interest Periods: [                     ]

or

[We request that the next Interest Period for the above Loan[s] is
[                    ].]

 

4. We confirm on our own behalf and on behalf of the Guarantor that each
condition specified in paragraphs (c) and (d) of Clause 4.3 (Further Conditions
Precedent) of the Facility Agreement is satisfied on the date of this Selection
Notice.

 

5. This Selection Notice is irrevocable.

 

  Yours faithfully    

 

    authorised signatory for   AMD Fab 36 Limited Liability Company & Co. KG

 

123



--------------------------------------------------------------------------------

SCHEDULE 6

Form of Compliance Certificate

 

To: Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent

 

From: AMD Fab 36 Limited Liability Company & Co. KG

Dated:

Dear Sirs

AMD Fab 36 Limited Liability Company & Co. KG - EUR700,000,000

facility agreement dated 21 April 2004 (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Compliance Certificate.

 

2. Save where the context requires otherwise, terms defined in the Facility
Agreement have the same meanings when used in this certificate.

 

3. In particular, we refer to Clause 18.1 (Financial Statements) and Clause 19
(Financial Covenants) of the Facility Agreement. We also refer to the quarterly
financial statements for the Fiscal Quarter ended [insert date] delivered to you
on [insert date] in accordance with paragraph (b) of Clause 18.1 (Financial
Covenants).

 

4. We confirm that on the basis of the financial information contained in the
above quarterly financial statements, as at [[the end of the Fiscal
Quarter]/[the end of the Fiscal Year]] set out below, the following financial
ratios or amounts calculated in accordance with and as required by Clause 19
(Financial Covenants) were as follows:

 

Covenant

  

Percentage

(Loan to Fixed Assets as at [state Fiscal Quarter]

   [             ]

(Clause 19.2 (Loan to Fixed Asset Value)).

  

Accordingly, we confirm that the financial covenants set out in Clause 19
(Financial Covenants) [have/have not] been complied with during the period in
question.

 

5. [We confirm that no Default is continuing.]*

 

Signed:                      

(Managing Director (Geschäftsführung))

of

AMD Fab 36 Limited Liability

Company & Co. KG

 

--------------------------------------------------------------------------------

* If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

124



--------------------------------------------------------------------------------

[insert applicable certification language]

______________________

for and on behalf of

Ernst & Young

 

125



--------------------------------------------------------------------------------

SCHEDULE 9

Timetables

 

    

Loans in Euro or USD

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request) or a Selection Notice Clause 9.1 (Selection of Interest
Periods)    D-4 12.00 noon Facility Agent notifies the Lenders of the amount and
currency of the Loan in accordance with Clause 5.4 (Lenders’ Participation)   
D-3 12.00 pm EURIBOR is fixed    Quotation Day as of 11:00 a.m. LIBOR is fixed
  

Quotation Day as of 11:00 a.m.

London time

D = first day of relevant Interest Period.

D - X = X Business Days prior to D.

 

126



--------------------------------------------------------------------------------

SCHEDULE 14

Form of Statement of Sources and Uses

AMD Fab 36 Limited Liability Company & Co. KG

 

Sources and Uses for Fiscal Quarter      -     

Financing Uses

 

    

[Euro/USD] amount in million

Capital Expenditure Equipment

  

Repayment

  

Net Loss w/o Allowances

  

Total Financing Uses

   Financing Sources        

[Euro/USD] amount in million

Equity

  

Allowances

  

Net Income w/o Allowances

  

Depreciation

  

Loan

  

Total Financing Sources

  

Cash Surplus

Cumulative Cash Surplus

  

[If requested by the Facility Agent:] [We hereby confirm (i) that the figures
set out above are in agreement with the books and records of AMD Fab 36 Limited
Liability Company & Co. KG and (ii) we have conducted an inventory on the
premises of AMD Fab 36 Limited Liability Company & Co. KG of all “Anlagen”
(Equipment) (as this term is defined in the AMD Fab 36 Limited Liability & Co.
KG Facility Agreement (Kreditvertrag) dated 21 April 2004, as amended)
identified in the attached list of Relevant Invoices.] [signed by the Auditors]

 

127



--------------------------------------------------------------------------------

Date:  

 

 

 

  s/managing director

 

128



--------------------------------------------------------------------------------

SCHEDULE 17

Required Insurance

The insurance policies taken out pursuant to the following documents constitute
the “Required Insurance” under this Agreement:

 

  1) Property Damage

 

  (a) Scope of Cover: “All risks” of loss or damage from any cause not excluded
to the property and interests of every description used for or in connection
with the ownership, maintenance and operation of the Project.

 

  (b) Sum insured: To represent at all times the full replacement cost.

 

(c)     Maximum deductible :    USD25,000,000 combined Property Damage/Business
Interruption

 

  2) Marine Transit

 

  (a) Scope of Cover: From the time of first delivery of tools ( being any
machinery and equipment used to manufacture chips which AMD have the
responsibility to insure and which are being transported for incorporation in
the new building), “all risks” of physical loss or damage to all property and
interests of every kind and description including spare parts, intended for the
Project, while in transit by sea, air or the land portion of the journey, from
the time the property is being loaded at warehouse or factory anywhere in the
world until unloading at the Project site in Germany, including off-site storage
other than where covered under the Construction and Erection “All Risks”
Insurance or the Property Damage Insurance;

 

  (b) Sum insured: Max. $20,000,000 of any one sending and/or conveyance and/or
locations

 

  (c) Maximum deductible: USD1,000,000.00

 

  3) Business Interruption

 

  (a) Scope of Cover:

 

  (i) loss of gross revenue anticipated during the Indemnity Period arising from
an interruption or interference in the operation of the Project as a result of
loss or damage covered under the Property Damage “All Risks” and Marine Transit
insurances including physical loss or damage which would be indemnifiable but
for the application of any deductible,

 

  (ii) the additional expenditure necessarily and reasonably incurred for the
purpose of avoiding or reducing interruption or interference which, without such
expenditure, would have taken place,

less any sums saved during the Indemnity Period as may cease or be reduced in
consequence of the interruption or interference.

 

129



--------------------------------------------------------------------------------

  (b) Sum insured: An amount sufficient to cover the subject of the Scope of
Cover set out in (a) above and for the maximum Indemnity period set out in
(c) below.

 

  (c) Indemnity period: 18 months

 

(d)     Maximum deductible :    USD25,000,000 combined Property Damage/Business
Interruption

 

  4) Third Party Liability

 

  (a) Scope of Cover: Indemnity in respect of legal liability of the insured
parties to third parties for or arising from:

 

  (i) bodily injury, illness, death; or

 

  (ii) loss or damage to property;

arising out of or in connection with the Project;

 

  (b) Limit of indemnity: USD10,000,000 per occurrence combined single limit for
bodily injury and/or property damage;

 

  (c) Maximum deductible: USD1,000,000; and

 

  5) Compulsory insurances in Germany

To include any insurances that are necessary to comply with statutory
requirements in Germany.

 

130



--------------------------------------------------------------------------------

SCHEDULE 19

English non-binding translation

[not attached to English translation]

 

131



--------------------------------------------------------------------------------

SIGNATURES

The Borrower

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

 

By:  

 

Address:   Wilschdorfer Landstrasse 101 01109 Dresden Attention:   Sven Eckardt
Tel:   Fax:  

The Mandated Lead Arrangers

ABN AMRO BANK N.V.

 

By:

 

 

Address:

 

Attention:

 

COMMERZBANK AKTIENGESELLSCHAFT

 

By:

 

 

Address:

 

Attention:

 

DEUTSCHE BANK LUXEMBOURG S.A.

 

By:

 

 

Address:

 

Attention:

 

DRESDNER KLEINWORT,

THE INVESTMENT BANKING DIVISION

OF DRESDNER BANK AG

 

By:

 

 

Address:

 

Attention:

 

 

132



--------------------------------------------------------------------------------

KFW   By:  

 

Address:   Attention:  

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE

 

By:  

 

Address:   Attention:  

LANDESBANK SACHSEN GIROZENTRALE

 

By:  

 

Address:   Attention:  

The Facility Agent

DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG

 

By:  

 

Address:   Dresdner Bank AG, Niederlassung Luxemburg 6a, route de Trèves L-2633
Senningerberg Fax:   +352 34 68 68 3222 Attention:   Albertine Prellwitz, Katja
Paul Agency Copy to:   Andrea Stockemer, Eva Gottschalk-Schmitt Fax:   +352 34
68 68 565

The Security Agent and Reporting Agent

DRESDNER BANK AG in BERLIN

 

By:  

 

Address:  

Koppenstraße 92

10877 Berlin

Attention:   Hans-Jürgen Dittmann

 

133



--------------------------------------------------------------------------------

The Lenders

ABN AMRO BANK N.V., NIEDERLASSUNG DEUTSCHLAND

 

By:  

 

Address:   Attention:  

 

ALLIED IRISH BANK PLC By:  

 

Address:   Attention:  

 

BAYERISCHE LANDESBANK

By:

 

 

Address:

 

Attention:

 

 

BHF-BANK AKTIENGESELLSCHAFT

By:

 

 

Address:

 

Attention:

 

 

COMMERZBANK AKTIENGESELLSCHAFT

By:

 

 

Address:

 

Attention:

 

 

DEUTSCHE BANK AG, LONDON

By:

 

 

Address:

 

Attention:

 

 

134



--------------------------------------------------------------------------------

DEUTSCHE BANK LUXEMBOURG S.A.

By:

 

 

Address:

 

Attention:

 

 

DRESDNER BANK AG in BERLIN By:  

 

Address:   Attention:  

 

DZ BANK AG

By:

 

 

Address:

 

Attention:

 

HVB BANQUE LUXEMBOURG SOCIETE ANONYME

 

By:

 

 

Address:

 

Attention:

 

 

IKB INTERNATIONAL S.A.

By:

 

 

Address:

 

Attention:

 

 

KBC BANK DEUTSCHLAND AG By:  

 

Address:   Attention:  

 

135



--------------------------------------------------------------------------------

KFW By:  

 

Address:   Attention:  

 

LANDESBANK BADEN-WÜRTTEMBERG By:  

 

Address:   Attention:  

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE

 

By:  

 

Address:   Attention:  

 

LANDESBANK RHEINLAND-PFALZ By:  

 

Address:   Attention:  

 

LANDESBANK SACHSEN GIROZENTRALE By:  

 

Address:   Attention:  

 

NATEXIS BANQUES POPULAIRES,

ZWEIGNIEDERLASSUNG DEUTSCHLAND

By:  

 

Address:   Attention:  

 

136



--------------------------------------------------------------------------------

NRW BANK By:  

 

Address:   Attention:  

 

137



--------------------------------------------------------------------------------

Schedule 3

Amended Guarantee Agreement



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------

dated 21 April 2004

as amended by Amendment Agreement dated 10 October 2006

between

ADVANCED MICRO DEVICES, INC.

the Guarantor

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

the Borrower

DRESDNER BANK AG in Berlin

as Security Agent

and

DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG

as Facility Agent

Milbank, Tweed, Hadley & McCloy LLP

Frankfurt



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page

1.           DEFINITIONS AND INTERPRETATION

   2

2.           GUARANTEE

   9

3.           PAYMENT ON FIRST DEMAND

   9

4.           PRIMARY OBLIGATION

   9

5.           CONTINUING SECURITY

   10

6.           UNCONDITIONAL GUARANTEE

   10

7.           TAXES

   11

8.           CURRENCY INDEMNITY

   13

9.           CLAIMS BY GUARANTOR

   14

10.            REPRESENTATIONS AND WARRANTIES

   14

11.            INFORMATION UNDERTAKINGS

   23

12.            FINANCIAL COVENANTS

   27

13.            GENERAL UNDERTAKINGS

   30

14.            SET-OFF

   38

15.            MISCELLANEOUS

   38

16.            NOTICES

   38

17.            FURTHER ASSURANCE

   40

18.            PARTIAL INVALIDITY

   40

19.            AMENDMENTS

   40

20.            COUNTERPARTS

   40

21.            ASSIGNMENT

   40

22.            CONFIDENTIALITY

   41

23.            GOVERNING LAW

   41

24.            ENFORCEMENT

   41

Schedules

    

SCHEDULE 1

   42

FORM OF COMPLIANCE CERTIFICATE

   42

SCHEDULE 2

   44

FORM OF MONTHLY CONSOLIDATED CASH REPORT

   44



--------------------------------------------------------------------------------

THIS GUARANTEE AGREEMENT is dated 21 April 2004 (amended on 10 October 2006),
and made between:

 

(1) Advanced Micro Devices, Inc., a corporation organised under the laws of the
state of Delaware, United States of America, having its principal place of
business in Sunnyvale, California, United States of America (the “Guarantor”);

 

(2) AMD Fab 36 Limited Liability Company & Co. KG, a German limited partnership
with its business address at Wilschdorfer Landstrasse 101, 01109 Dresden,
Germany, registered at the commercial register (Handelsregister) of the local
court (Amtsgericht) in Dresden under HRA 5255 (the “Borrower”);

 

(3) Dresdner Bank AG in Berlin as Security Agent under German law pursuant to
and in accordance with Clause 24.1 (Appointment of the Facility Agent and the
Security Agent) of the Facility Agreement (the “Security Agent”); and

 

(4) Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent for the Lenders
pursuant to and in accordance with Clause 24.1 (Appointment of the Facility
Agent and the Security Agent) of the Facility Agreement (the “Facility Agent”).

WHEREAS:

 

(A) The Lenders have agreed to make available to the Borrower a term facility on
the terms of and subject to the Facility Agreement (as defined below).

 

(B) It is a condition to the Lenders making the Facility available that the
Guarantor enters into this Guarantee Agreement.

 

(C) The Guarantor enters into this Guarantee Agreement in favour of the other
parties hereto in order to ensure that the Finance Parties shall receive payment
of all amounts expressed to be payable by the Borrower under the Facility
Agreement, any other Finance Document to which it is a party or the Subsidy
Agreements in the currency and at the place provided therein at its stated or
accelerated maturity and irrespective of the factual or legal circumstances and
motives by reason of which the Borrower may fail to pay the Guarantor’s
Liabilities (as each are defined below).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Guarantee Agreement:

“Agent” means “Agent” (Agent), as this term is defined in the Facility
Agreement.

“Auditor” means “Wirtschaftsprüfer” (Auditor), as this term is defined in the
Facility Agreement.

“Authorisation” means “Genehmigung” (Authorisation), as this term is defined in
the Facility Agreement.

 

1



--------------------------------------------------------------------------------

“Base Financial Statement” means “Basis-Abschlüsse” (Base Financial Statement),
as this term is defined in the Facility Agreement.

“Borrower” means AMD Fab 36 Limited Liability Company & Co. KG.

“Business Day” means “Bankarbeitstag” (Business Day), as this term is defined in
the Facility Agreement.

“Business Plan” means “Geschäftsplan” (Business Plan), as this term is defined
in the Facility Agreement.

“Cash Shortfalls” means “Barmittel-Defizite” (Cash Shortfalls), as this term is
defined in the Facility Agreement.

“Charged Assets” means “Besichertes Vermögen” (Charged Assets), as this term is
defined in the Facility Agreement.

“Collateral Security” means any Security provided or assumed by a person in
favour of the Security Agent securing the Guarantor’s Liabilities, whether
generally or to a limited extent only and whether created or entered into
before, on or after the date of this Guarantee Agreement.

“Commitment” means “Kreditzusage” (Commitment), as this term is defined in the
Facility Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 1 (Form of Compliance Certificate).

“Credit Rating” means “Rating” (Credit Rating), as this term is defined in the
Facility Agreement.

“Dangerous Substance” means “Gefährliche Substanzen” (Dangerous Substance), as
this term is defined in the Facility Agreement.

“Default” means “Kündigungstatbestand” (Default), as this term is defined in the
Facility Agreement.

“Environment” means “Umwelt” (Environment), as this term is defined in the
Facility Agreement.

“Environmental Claim” means “Umweltansprüche” (Environmental Claim), as this
term is defined in the Facility Agreement.

“Environmental Contamination” means each of the following and their
consequences:

 

  (a) any release, discharge, emission, leakage or spillage of any Dangerous
Substance at or from any site owned, leased, occupied or used by the Guarantor
into any part of the Environment; or

 

  (b) any accident, fire, explosion or sudden event at any site owned, leased,
occupied or used by the Guarantor which is directly or indirectly caused by or
attributable to any Dangerous Substance; or

 

2



--------------------------------------------------------------------------------

  (c) any other pollution of the Environment arising at or from any site owned
or occupied by the Guarantor.

“Environmental Law” means “Umweltrecht” (Environmental Law), as this term is
defined in the Facility Agreement.

“Environmental Licence” means “Umweltgenehmigung” (Environmental Licence), as
this term is defined in the Facility Agreement.

“Equipment” means “Anlagen” (Equipment), as this term is defined in the Facility
Agreement.

“EU Notification Approval” means “EU-Genehmigung” (EU Notification Approval), as
this term is defined in the Facility Agreement.

“Event of Default” means “Kündigungsgrund” (Event of Default), as this term is
defined in the Facility Agreement.

“Facility” means “Kredit” (Facility), as this term is defined in the Facility
Agreement.

“Facility Agreement” means a term loan facility agreement of up to
EUR700,000,000 dated 21 April 2004, as amended from time to time, made amongst,
inter alia, the Borrower, the Lenders, Dresdner Bank AG, Niederlassung Luxemburg
as Facility Agent and Dresdner Bank AG in Berlin as Security Agent and Reporting
Agent (the “Facility Agreement”).

“Federal/State Guarantee” means “Bundes/Landesbürgschaft” (Federal/State
Guarantee), as this term is defined in the Facility Agreement.

“Federal/State Guarantor Decision” means “Bürgschaftsentscheidung”
(Federal/State Guarantor Decision), as this term is defined in the Facility
Agreement.

“Federal/State Guarantors” means “Bundes-/Landesbürgen” (Federal/State
Guarantors), as this term is defined in the Facility Agreement.

“Finance Documents” means this Guarantee Agreement, the Facility Agreement, any
Fee Letter, any other Security Document and any other document designated as
such by the Facility Agent and the Borrower and “Finance Document” means any of
them.

“Facility Office” means “Kreditgeschäftsstelle” (Facility Office), as this term
is defined in the Facility Agreement.

“Fee Letters” means “Gebührenvereinbarungen” (Fee Letters), as this term is
defined in the Facility Agreement.

“Finance Party” means “Finanzierungspartei” (Finance Party), as this term is
defined in the Facility Agreement.

“Financial Indebtedness” means “Finanzverbindlichkeit” (Financial Indebtedness),
as this term is defined in the Facility Agreement.

“General Partner” means “Komplementär” (General Partner), as this term is
defined in the Facility Agreement.

 

3



--------------------------------------------------------------------------------

“German Subsidiaries” means, collectively or, where the context requires,
individually, each Subsidiary of the Guarantor incorporated, established or
formed in Germany.

“Group” means “Gruppe” (Group), as this term is defined in the Facility
Agreement.

“Group Consolidated Cash” means for any fiscal month of the Guarantor the amount
of all cash, cash equivalents and short-term investments of the Guarantor and of
all of its Subsidiaries (other than amounts which are “restricted cash” within
the meaning of US GAAP, including cash and cash equivalents which are the
subject of Security in favour of any party (other than Transaction Security);
this exclusion shall however not apply to Security in favour of any relevant
account bank constituted by (i) application of standard terms and conditions of
financial institutions, (ii) other standard and customary terms and conditions
or (iii) operation of law, in each case in respect of accounts which are not
subject to any requirement to maintain a minimum balance on such accounts),
calculated employing the same method applied in calculating the annual audited
and quarterly unaudited consolidated financial statements of the Guarantor in
accordance with the terms of the Guarantee Agreement, less the aggregate amount
of all outstandings under any third-party revolving credit facility agreement
(or third party term loan agreement for borrowed money with an original maturity
of up to one (1) year) of the Guarantor and any member of the Group.

“Group Permitted Business” means, in relation to the Guarantor and the Group
collectively, the design, development, manufacture and marketing of integrated
circuits, together with any activity which is ancillary or incidental to any of
the above.

“Guarantee” means the irrevocable and unconditional guarantee issued by the
Guarantor pursuant to the terms of this Guarantee Agreement.

“Guaranteed Liabilities” means all and any sums that may now be, or might at any
time in the future become, due, owing, incurred or payable, whether actually or
contingently, by the Borrower to the Finance Parties under or pursuant to the
Facility Agreement or any other Finance Document to which the Borrower is a
party including, without limitation, on account of principal, interest, fees,
expenses, indemnity payments, losses or damages and irrespective of:

 

  (a) the capacity (whether as principal, agent, trustee, beneficiary, partner
or otherwise) of the Borrower or any Finance Party;

 

  (b) whether the Borrower is liable as principal debtor or as surety;

 

  (c) whether the Borrower is liable alone or jointly and/or severally with any
other person; and

 

  (d) whether originally owing to a Finance Party or purchased or otherwise
acquired by it in accordance with the terms of the Facility Agreement.

“Guarantor’s Liabilities” means the Guaranteed Liabilities and the Indemnified
Liabilities.

“Indemnified Liabilities” means all and any sums that may now be, or might at
any time in the future become, due, owing, incurred or payable, whether actually
or contingently, by the Borrower under or pursuant to the Subsidy Agreements as
a result of any repayment claim brought by the Federal Republic of Germany or
the Free State of Saxony (Freistaat Sachsen) in connection with any public
allowances or grants (Investitionszuschüsse/ Investitionszulagen) provided to
the Borrower including, without limitation, on account of principal, interest,
fees, expenses, indemnity payments, losses or damages and irrespective of:

 

  (a) the capacity (whether as principal, agent, trustee, beneficiary, partner
or otherwise) of the Borrower or the Security Agent;

 

4



--------------------------------------------------------------------------------

  (b) whether the Borrower is liable as principal debtor or as surety; and

 

  (c) whether the Borrower is liable alone or jointly and/or severally with any
other person.

“Information Memorandum” means “Information Memorandum” (Information
Memorandum), as this term is defined in the Facility Agreement.

“Insolvency” in relation to any person, refers to that person undergoing or
being subject to any winding-up, bankruptcy, receivership, administration,
re-organisation, scheme of arrangement or composition, moratorium, assignment
for the benefit of creditors or any analogous event or proceeding.

“Insurance Adviser” means “Versicherungsberater” (Insurance Adviser), as this
term is defined in the Facility Agreement.

“Insurance Report” means “Versicherungsbericht” (Insurance Report), as this term
is defined in the Facility Agreement.

“Intellectual Property” means “Geistiges Eigentum” (Intellectual Property), as
this term is defined in the Facility Agreement.

“Intellectual Property Rights” means “Immaterialgüterrechte” (Intellectual
Property Rights), as this term is defined in the Facility Agreement.

“Interest Period” means “Zinsperiode” (Interest Period), as this term is defined
in the Facility Agreement.

“Lender” means “Kapitalgeber” (Lender), as this term is defined in the Facility
Agreement.

“Limited Partners” means “Kommanditisten” (Limited Partners), as this term is
defined in the Facility Agreement.

“Loan” means “Kreditbetrag” (Loan), as this term is defined in the Facility
Agreement.

“Majority Lenders” means “Kreditgebermehrheit” (Majority Lenders), as this term
is defined in the Facility Agreement.

“Management Plan” means “Managementplan” (Management Plan), as this term is
defined in the Facility Agreement.

“Material Adverse Effect” means “Wesentliche Nachteilige Veränderung” (Material
Adverse Effect), as this term is defined in the Facility Agreement.

“Material Subsidiaries” means, collectively or, where the context requires,
individually:

 

  (a) the Borrower;

 

  (b) AMD Saxony Limited Liability Company & Co. KG; and

 

5



--------------------------------------------------------------------------------

  (c) any other member of the Group, including its Subsidiaries, which meets any
of the following requirements:

 

  (i) the Guarantor’s and its Subsidiaries’ investment in and advances to such
other member of the Group exceed five (5) per cent. of the total assets of the
Group consolidated as of the end of the most recently completed fiscal year;

 

  (ii) the Guarantor’s and its Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such other member of the Group
exceeds five (5) per cent. of the total assets of the Group consolidated as of
the end of the most recently completed fiscal year; or

 

  (iii) the Guarantor’s and its Subsidiaries’ earnings from continuing
operations before income taxes, extraordinary items and the cumulative effect of
a change in accounting principles of such other member of the Group exceeds five
(5) per cent. of such earnings of the Group consolidated for the most recently
completed fiscal year.

“Month” means “Monat” (Month), as this term is defined in the Facility
Agreement.

“Obligor” means “Verpflichteter” (Obligor), as this term is defined in the
Facility Agreement.

“Original Lenders” means “Ursprüngliche Kreditgeber” (Original Lenders), as this
term is defined in the Facility Agreement.

“Other Surety” means any person (other than the Guarantor, the Borrower or the
Security Agent) who is a party to any Collateral Security.

“Participation” means “Beteiligung” (Participation), as this term is defined in
the Facility Agreement.

“Participation Agreement” means “Beteiligungsvereinbarung” (Participation
Agreement), as this term is defined in the Facility Agreement.

“Partnership Agreement” means “Gesellschaftsvertrag” (Partnership Agreement), as
this term is defined in the Facility Agreement.

“Partnership Interest Pledges” means “Verpfändung der Gesellschaftsanteile”
(Partnership Interest Pledges), as this term is defined in the Facility
Agreement.

“Permitted Business” means “Zulässiger Geschäftsbetrieb” (Permitted Business),
as this term is defined in the Facility Agreement.

“Permitted Indebtedness” means “Zulässige Verbindlichkeiten” (Permitted
Indebtedness), as this term is defined in the Facility Agreement.

“Permitted Security” means “Zulässige Sicherheiten” (Permitted Security), as
this term is defined in the Facility Agreement.

“Project” means “Projekt” (Project), as this term is defined in the Facility
Agreement.

“Project Documents” means “Projektdokumente” (Project Documents), as this term
is defined in the Facility Agreement.

 

6



--------------------------------------------------------------------------------

“Protected Party” means “Geschützte Partei” (Protected Party), as this term is
defined in the Facility Agreement.

“Qualifying Lenders” means “Qualifizierte Kreditgeber” (Qualifying Lenders), as
this term is defined in the Facility Agreement.

“Quarter Date” means “Quartalstag” (Quarter Date), as this term is defined in
the Facility Agreement.

“Relevant GAAP” means:

 

  (a) in respect of the Borrower, German GAAP;

 

  (b) in respect of the Guarantor, US GAAP; and

in respect of any other member of the Group (either alone or including its
Subsidiaries on a consolidated basis) the generally accepted accounting
principles and practices of its jurisdiction of incorporation, formation or
establishment.

“Relevant Subsidiaries” means, collectively or, where the context requires,
individually, the General Partner, AMD Fab 36 Holding GmbH, AMD Fab 36 Admin
GmbH and the Borrower.

“Repeating Representations” means each of the representations set out in Clause
10.2 (Status) to Clause 10.8 (Governing Law and Enforcement) (inclusive), Clause
10.11 (No Default) to Clause 10.23 (No Security) (inclusive) and Clause 10.27
(Management Plans) to Clause 10.32 (Security from the Borrower) (inclusive).

“Reporting Agent” means “Berichtsagentin” (Reporting Agent), as this term is
defined in the Facility Agreement.

“Revolving Credit Agreement” means “Gesellschafter-Barkreditvertrag” (Revolving
Credit Agreement), as this term is defined in the Facility Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Second General Partner” means “Zweiter Komplementär” (Second General Partner),
as this term is defined in the Facility Agreement.

“Security” means “Sicherheiten” (Security), as this term is defined in the
Facility Agreement.

“Security Document” means “Sicherheitendokument” (Security Document), as this
term is defined in the Facility Agreement.

“Signing Date” means “Tag der Unterzeichnung” (Signing Date), as this term is
defined in the Facility Agreement.

“Site” means “Betriebsgrundstück” (Site), as this term is defined in the
Facility Agreement.

“Subordinated Loan” means “Nachrangige Darlehen” (Subordinated Loan), as this
term is defined in the Facility Agreement.

 

7



--------------------------------------------------------------------------------

“Subordinated Loan Agreement” means “Gesellschafter-Tilgungskreditvertrag”
(Subordinated Loan Agreement), as this term is defined in the Facility
Agreement.

“Subordination Agreement” means “Nachrang- und Kapitalbelassungsvereinbarung”
(Subordination Agreement), as this term is defined in the Facility Agreement.

“Subsidiary” means “Tochtergesellschaft” (Subsidiary), as this term is defined
in the Facility Agreement.

“Subsidy Agreement” means “Zuschußvertrag” (Subsidy Agreement), as this term is
defined in the Facility Agreement.

“Tax” means “Steuern” (Tax), as this term is defined in the Facility Agreement.

“Tax Credit” means “Steuergutschrift” (Tax Credit), as this term is defined in
the Facility Agreement.

“Tax Deduction” means “Steuerabzug” (Tax Deduction), as this term is defined in
the Facility Agreement.

“Tax Payment” means “Steuerzahlung” (Tax Payment), as this term is defined in
the Facility Agreement.

“Technical Completion” means “Technische Fertigstellung” (Technical Completion),
as this term is defined in the Facility Agreement.

“Transaction Document” means “Transaktionsdokument” (Transaction Document), as
this term is defined in the Facility Agreement.

“Transaction Security” means “Transaktionssicherheiten” (Transaction Security),
as this term is defined in the Facility Agreement.

“Treaties” means “Abkommen” (Treaties), as this term is defined in the Facility
Agreement.

“US GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), as applicable.

“Utilization Request” means “Ziehungsnotiz” (Utilization Request), as this term
is defined in the Facility Agreement.

 

1.2 Interpretation

 

  (a) Any reference in this Guarantee Agreement to:

 

  (i) the “Security Agent”, “Facility Agent”, the “Borrower” or the “Guarantor”
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees;

 

  (ii) the “Facility Agreement” or any other agreement or instrument is a
reference to the Facility Agreement or other agreement or instrument as amended,
supplemented, restated, novated or otherwise modified from time to time;

 

8



--------------------------------------------------------------------------------

  (iii) a “person” includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) or two or more of the foregoing;

 

  (iv) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (v) unless a contrary indication appears, a time of day is a reference to
Frankfurt am Main time.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) A capitalised term used in this Guarantee Agreement or in any notice given
under or in connection with this Guarantee Agreement and not otherwise defined
herein has the meaning ascribed to such term in the Facility Agreement.

 

2. GUARANTEE

 

(a) The Guarantor hereby irrevocably and unconditionally guarantees the due and
punctual payment in full to the Lenders (acting through the Security Agent),
without set-off or deduction, of the Guaranteed Liabilities in accordance with,
and in the currency or respective currencies in which the same are payable
under, the terms of the relevant Finance Documents. Payment shall be made within
three (3) Business Days of demand to such account in Germany as the Security
Agent shall specify in writing.

 

(b) The Guarantor hereby irrevocably and unconditionally undertakes to
indemnify, within three (3) Business Days of demand by the Borrower or the
Security Agent, the Borrower and any other party to this Guarantee Agreement
against any cost, loss or liability incurred by that party as a result of any
repayment claim brought by the Federal Republic of Germany or the Free State of
Saxony (Freistaat Sachsen) in connection with any public allowances or grants
(Investitionszuschüsse/Investitionszulagen) provided to the Borrower pursuant to
a Subsidy Agreement.

 

3. PAYMENT ON FIRST DEMAND

The Guarantor undertakes to effect payment hereunder promptly upon receipt of
the Security Agent’s first written demand and its confirmation in writing that
the amount claimed corresponds to the Guarantor’s Liabilities.

 

4. PRIMARY OBLIGATION

The Guarantee constitutes the Guarantor’s primary obligation (Garantie) (and not
a surety guarantee obligation (Bürgschaft)) to make payment to the Security
Agent in accordance with the terms of this Guarantee Agreement, under any and
all circumstances, regardless of the validity, legality or enforceability of the
Facility Agreement or any other Finance Document. Demands may be made under this
Guarantee Agreement from time to time and may be enforced irrespective of
whether any steps or proceedings are or will be taken against the Borrower or
any Other Surety to recover amounts claimed under this Guarantee Agreement.

 

9



--------------------------------------------------------------------------------

5. CONTINUING SECURITY

This Guarantee Agreement shall be a continuing security until all of the
Guarantor’s Liabilities have been paid, discharged or performed in full and
shall not be satisfied by any intermediate discharge or payment of or on account
of the Guarantor’s Liabilities or any of them or any settlement of accounts
between the Finance Parties and the Borrower or any Other Surety or the Federal
Republic of Germany, the Free State of Saxony (Freistaat Sachsen), the Agents
and the Borrower.

 

6. UNCONDITIONAL GUARANTEE

 

6.1 Absolute Payment Obligation

The Guarantor’s liability hereunder shall be absolute and unconditional in all
circumstances and shall not be discharged, impaired or otherwise affected by any
defences, exceptions, rights of withholding or counterclaims which may be
available to the Borrower, including without limitation, any one or more of the
following (whether occurring with or without the consent of, or notice to, any
person):

 

  (a) the Facility Agreement or any Collateral Security being or becoming wholly
or partially illegal, void, voidable, subject to a right of rescission
(Anfechtung) or unenforceable for any reason whatsoever;

 

  (b) any absence or insufficiency of corporate resolutions relating to the
Facility Agreement;

 

  (c) any inadequate representation of the Borrower;

 

  (d) any absence of licences or other authorisations or any factual or legal
restrictions or limitations existing or introduced in the country of
incorporation, establishment or formation of the Borrower;

 

  (e) the Security Agent holding, taking, renewing or extending any Collateral
Security at any time;

 

  (f) any variation, amendment, modification, replacement, termination, waiver,
release, discharge, exchange, assignment or transfer of, or other dealing with,
the Facility Agreement, this Guarantee Agreement or any Collateral Security
(however fundamental and including, without limitation, any increase in any
amount due or owing thereunder or in the rate of interest or any other sum
payable thereunder or any prejudice to or loss of any rights of subrogation);

 

  (g) any time, credit or other indulgence being granted to, or any release of
or composition or other arrangement with, the Borrower or any Other Surety;

 

  (h) any inability, omission or neglect (intentional or otherwise) on the part
of the Security Agent to take or perfect, or on the part of the Borrower or any
other person to give, any Collateral Security agreed or intended to be taken or
given or any such inability, omission or neglect on the part of the Security
Agent to enforce the Agreement or any Collateral Security;

 

  (i) any right of set-off (Aufrechnung), right of withholding or retention
(Zurückbehaltungsrecht) or similar rights of the Borrower or any third party on
behalf of the Borrower;

 

10



--------------------------------------------------------------------------------

  (j) any acquiescence, negligence or mistake on the part of an Agent;

 

  (k) the Lenders or any Agent being able to raise any right of combination of
accounts, set-off or similar rights in view of any Guarantor’s Liabilities; and

 

  (l) any other act, fact, event or omission which but for this provision might
operate to discharge, impair or otherwise affect the Guarantor’s liability
hereunder.

 

6.2 Unrestricted Right of Enforcement

The Guarantor’s obligations hereunder are in addition to and not in substitution
for any Collateral Security which the Security Agent may now or hereafter hold.
This Guarantee Agreement may be enforced without the Security Agent first having
recourse to any such Collateral Security and without having to take any steps or
proceedings or exhaust any rights against the Borrower or any Other Surety, or
may be enforced for any balance due to the Security Agent after having resorted
to any one or more such means of obtaining payment and discharge of all or any
part of the Guarantor’s Liabilities.

 

7. TAXES

 

7.1 Indemnity

 

(a) The Guarantor shall (within three (3) Business Days of demand by the
Security Agent) pay to the Protected Party an amount equal to the loss,
liability or cost that that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of withholding Tax, stamp
duty, registration and other similar Taxes by that Protected Party in respect of
a Finance Document.

 

(b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Lender:

 

  (A) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Lender’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if in either case that Tax is imposed on or calculated by reference to the net
income received or receivable (but not any sum deemed to be received or
receivable) by that Lender; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 7.2 (Gross-up); or

 

  (B) would have been compensated for by an increased payment under Clause 7.2
(Gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 7.2 (Gross-up) applied.

 

(c) A Protected Party making, or intending to make, a claim pursuant to
paragraph (a) above shall promptly notify the Security Agent of the event which
will give, or has given, rise to the claim, following which the Security Agent
shall notify the Guarantor.

 

11



--------------------------------------------------------------------------------

(d) A Protected Party shall, on receiving a payment from the Guarantor under
this Clause 7.1, notify the Security Agent.

 

7.2 Gross-Up

 

(a) The Guarantor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b) The Guarantor shall promptly upon becoming aware that the Guarantor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Security Agent accordingly. Similarly, a Lender shall
notify the Security Agent on becoming so aware in respect of a payment payable
to that Lender. If the Security Agent receives such notification from a Lender
it shall notify the Guarantor.

 

(c) If a Tax Deduction is required by law to be made by the Guarantor in respect
of a payment to a Lender, the amount of the payment due from the Guarantor to
that Lender shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.

 

(d) The Guarantor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of any payment which is
capable of attracting a Tax Deduction, if on the date on which the payment falls
due:

 

  (i) the payment relates to a Tax referred to in paragraph (b) of Clause 7.1
(Indemnity);

 

  (ii) the payment could have been made to the relevant Lender without the Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under the Facility Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

 

  (iii) the Guarantor is able to demonstrate that the payment could have been
made to that Lender without the Tax Deduction had that Lender complied with its
obligations under paragraph (g) below, including timely providing the documents
allowing the Guarantor to make the payment without a Tax Deduction.

 

(e) If the Guarantor is required to make a Tax Deduction, the Guarantor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(f) Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Guarantor shall deliver to
the Security Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment has been paid to the relevant
taxing authority.

 

(g) A Lender and the Guarantor shall co-operate in completing any procedural
formalities necessary for the Guarantor to obtain authorisation to make a
payment to that Lender without a Tax Deduction, and such Lender shall provide to
the applicable party or parties on a timely basis the necessary documents
allowing the Guarantor to make the payment without a Tax Deduction.

 

12



--------------------------------------------------------------------------------

(h) Any difference in the amount which is owed by the Guarantor under paragraph
(c) above will not be covered by the Federal/State Guarantee. Any such amount
which is paid by the Guarantor and not recovered by it under Clause 7.3 (Tax
Credit) is deemed to reduce the principal amount owed by the Guarantor in
relation to the Federal/State Guarantor.

 

7.3 Tax Credit

 

(a) If the Guarantor makes a Tax Payment and the relevant Lender determines
that:

 

  (i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (ii) that Lender has obtained, utilised and retained that Tax Credit, or could
have obtained, utilised or retained that Tax Credit had it claimed such benefit
according to the applicable procedural rules within the provisions of paragraph
(c) below,

the Lender shall pay an amount to the Guarantor which that Lender determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been required to be made by the Guarantor.
Upon the request of the Guarantor, the relevant Lender will use its reasonable
endeavours (to the extent commercially practicable and legally permitted) to
recover such Tax Credit.

 

(b) If such a Tax Credit by reference to which a Lender has made a payment to
the Guarantor under paragraph (a) above is subsequently disallowed or cancelled,
the Guarantor must reimburse any payment made under paragraph (a) above to the
relevant Lender.

 

(c) If the Guarantor makes a Tax Payment, the relevant Lender shall take
reasonable steps to claim a Tax Credit unless in the opinion of that Lender the
making of such claim might have an adverse effect on its business, operations,
property, condition or prospects (financial or otherwise). The Guarantor shall
bear any costs incurred by a Lender in making such a claim.

 

7.4 Original Lenders’ Confirmation

 

(a) Each Original Lender confirms to the Guarantor, the Security Agent and the
Facility Agent on the date of this Guarantee Agreement that it is a Qualifying
Lender.

 

(b) A Lender shall promptly give notice to the Guarantor (through the Security
Agent) if it becomes aware of any change in the position from that set out in
paragraph (a) above.

 

8. CURRENCY INDEMNITY

If any amount is received by the Security Agent in a currency other than that in
which the relevant obligation or liability of the Guarantor was payable (the
“Required Currency”) (whether pursuant to a judgment, in the Insolvency of the
Guarantor or otherwise), such obligation or liability shall be discharged only
to the extent that an Agent is able, upon receipt of such amount, to purchase
the Required Currency with such other currency in accordance with the usual
banking procedures of the Security Agent. If the amount in the Required Currency
which may be so purchased is, after deducting any costs of exchange and any
other related costs, less than the amount of the relevant obligation or
liability, the Guarantor shall, as a separate and independent obligation and
notwithstanding any time or other indulgence granted to the Guarantor or any
other act, matter or thing, forthwith pay to the Security Agent the amount of
the shortfall.

 

13



--------------------------------------------------------------------------------

9. CLAIMS BY GUARANTOR

 

9.1 Limitation on Exercise of Rights

So long as any Guarantor’s Liability remains outstanding or capable of arising
the Guarantor waives all rights of subrogation and indemnity against the
Borrower and any Other Surety and agrees that it shall not exercise any rights
which it may have by reason of performance by it of its obligations hereunder
and under the other Finance Documents and it shall not, except as may be
directed by the Security Agent:

 

  (a) make or enforce any claim or right against the Borrower or any Other
Surety whether in respect of any payment hereunder or otherwise and whether by
way of defence, set off, counterclaim, subrogation, contribution, indemnity or
otherwise, except as specifically permitted under the Subordination Agreement;

 

  (b) claim the benefit of any set-off, counterclaim, proof, dividend,
composition or payment to which an Agent may now or hereafter be entitled from
or against the Borrower or any Other Surety, except as specifically permitted
under the Subordination Agreement;

 

  (c) claim the benefit of or participate in any Collateral Security now or
hereafter held by the Security Agent or any share therein;

 

  (d) prove or claim in competition to the Security Agent in the Insolvency of
the Borrower or any Other Surety so as to diminish any distribution, dividend or
payment which, but for such proof or claim, the Security Agent would be entitled
to receive and the Guarantor shall not claim or receive the benefit of any
distribution, dividend or payment arising out of or relating thereto;

 

  (e) call on an Agent to sue or take proceedings against the Borrower or any
Other Surety or raise a defence, set-off or counterclaim of the Guarantor, the
Borrower or any Other Surety in reduction of the Guarantor’s liability
hereunder;

 

  (f) otherwise have or exercise any rights of subrogation or as surety in
competition with an Agent.

 

9.2 Payments under the Project Documents

Subject to the terms of the Subordination Agreement, nothing contained in this
Guarantee Agreement shall prevent the Guarantor from receiving any payments due
to it pursuant to the Project Documents.

 

10. REPRESENTATIONS AND WARRANTIES

 

10.1 Representations and Warranties

 

(a) The Guarantor makes the representations and warranties set out in Clause
10.11 (No Default), Clause 10.13 (Good Title to Assets), Clause 10.14
(Intellectual Property Rights), Clause 10.21 (Taxation) to Clause 10.23 (No
Security or Guarantees) (inclusive), paragraphs (b) to (d) (inclusive) of Clause
24 (Information Memorandum) to Clause 10.28 (Change in Business) (inclusive),
Clause 10.30 (Material Disclosures) and Clause 10.32 (Security from the
Borrower) below on behalf of itself, and makes all other representations and
warranties set out in this Clause 10, except where noted otherwise, on behalf of
itself and each of its Subsidiaries.

 

14



--------------------------------------------------------------------------------

(b) The Finance Parties have entered into the Facility Agreement in reliance on
these representations and warranties.

 

10.2 Status

 

(a) The Guarantor and each Relevant Subsidiary is a corporation, limited
liability company or a limited partnership (KG), duly incorporated, established
or formed and validly existing under the law of the jurisdiction of its place of
incorporation, establishment or formation.

 

(b) The Guarantor and each Relevant Subsidiary has the power to own its assets
and carry on its business as it is currently being conducted.

 

(c) As of the Signing Date, one hundred (100) per cent. of the capital
partnership interests (Kapitalanteile) in the Borrower are held by the Limited
Partners.

 

(d) The Limited Partners who are members of the Group have an aggregate minimum
holding of at least fifty-one (51) per cent. of the capital in the Borrower and
neither Limited Partner that is a member of the Group holds partner or equity
interests in any other person (except that AMD Fab 36 Admin GmbH is a
wholly-owned subsidiary of AMD Fab 36 Holding GmbH).

 

(e) AMD Fab 36 Holding GmbH and the General Partner are wholly-owned
subsidiaries of the Guarantor.

 

10.3 No Winding-Up

Save as otherwise disclosed in writing to the Facility Agent, no administrator,
receiver, insolvency trustee, bankruptcy examiner, liquidator or similar officer
or official has been appointed with respect to the Guarantor, any Material
Subsidiary or any Relevant Subsidiary or any of their assets and (to the best of
its knowledge and belief) no petition by a third party or proceeding for any
such appointment is pending nor has any resolution for any such appointment been
passed.

 

10.4 Binding Obligations

The obligations expressed to be assumed by the Guarantor and each Relevant
Subsidiary in each Transaction Document to which it is a party are, subject to
any general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 4 (Conditions of
Utilisation) of the Facility Agreement and the conditions precedent set forth in
the Finance Documents, legal, valid, binding and enforceable obligations.

 

10.5 Non-Conflict with Other Obligations

The entry into and performance by the Guarantor and any other member of the
Group that is a party to a Transaction Documents of, and the transactions
contemplated by, the Transaction Documents to which the Guarantor and/or such
other member of the Group is a party do not and will not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) its constitutional documents;

 

  (c)

any material agreement or instrument binding upon it or any material part of its
assets,

 

15



--------------------------------------------------------------------------------

nor (except as provided in any Security Documents to which the Guarantor and/or
such other member of the Group is a party) result in the creation of, or oblige
the Guarantor or such other member of the Group or any of its Subsidiaries to
create, any Security (other than Permitted Security) over any material part of
its or any of its Subsidiaries’ assets.

 

10.6 Power and Authority

Each of the Guarantor and any other member of the Group that is a party to a
Transaction Document has the power to enter into, perform and deliver, and has
taken all necessary action to authorise its entry into, performance and delivery
of, the Transaction Documents to which it is a party and the transactions
contemplated by those Transaction Documents.

 

10.7 Validity and Admissibility in Evidence

All Authorisations (not including the EU Notification Approval) required by each
of the Guarantor and any other member of the Group that is a party to a
Transaction Document:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party;

 

  (b) to make the Transaction Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation, establishment or formation; and

 

  (c) to enable it to create any Security expressed to be created by it by or
pursuant to, or as the case may be, any Security expressed to have been created
by it and to be evidenced in, any Security Document to which it is a party and
to ensure that such Security has the priority and ranking it is expressed to
have,

have been obtained or effected and are in full force and effect, save for
(i) any filings, registrations or notarisations required in relation to the
Security Documents to which it is a party, which filings, registrations or
notarisations will be made promptly after execution of the relevant documents
and in any event within applicable time limits, or (ii) such filings,
registrations or notarisations which have been obtained and effected.

 

10.8 Governing Law and Enforcement

 

(a) The choice of German law as the governing law of the Finance Documents to
which each of the Guarantor and any other member of the Group is a party (or, in
respect of any Security Document to which it is a party, the choice of the
relevant governing law of that Security Document) will be recognised and
enforced in its jurisdiction of incorporation, establishment or formation,
subject to the requirements for or exceptions to the recognition and enforcement
of provisions governed by foreign laws generally applicable in such
jurisdiction.

 

(b) Any judgment obtained in Germany in relation to the Finance Document to
which each of the Guarantor and any other member of the Group is a party (or, in
respect of any Security Document to which it is a party, any judgment obtained
in the courts which are expressed to have jurisdiction to hear disputes under
that Security Document) will be recognised and enforced in its jurisdiction of
incorporation, establishment or formation, subject to the requirements for or
exceptions to the enforcement of foreign judgments generally applicable in such
jurisdiction.

 

16



--------------------------------------------------------------------------------

10.9 Deduction of Tax

To the extent that a payment by the Guarantor or any other member of the Group
under a Finance Document to which it is a party is made to a Qualifying Lender
and such Qualifying Lender has provided all the documentation required under
applicable laws and regulations, neither the Guarantor nor such other member of
the Group is required under the law of its jurisdiction of incorporation,
establishment or formation to make any deduction for or on account of Tax from
any such payment.

 

10.10 No Filing or Stamp Taxes

Under the law of the jurisdiction of incorporation, establishment or formation
of the Guarantor and any other member of the Group that is a party to a Finance
Document, it is not necessary that the Finance Documents to which it is a party
be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Finance Documents to which it is a party or the transactions
contemplated therein.

 

10.11 No Default

 

(a) No Event of Default is continuing or might reasonably be expected to result
from the making of any Utilisation.

 

(b) No other event or circumstance is outstanding which constitutes any material
default under any other agreement or instrument which is binding on the
Guarantor or to which its assets are subject which would amount to an aggregate
liability of over twenty million (20,000,000) Euro arising under such agreement
or instrument from such default (save to the extent that any liabilities are
being contested in good faith).

 

10.12 Information

 

(a) Any written information (excluding that referred to in Clause 10.24
(Information Memorandum)) and any financial information (including in relation
to the Credit Ratings) provided by the Guarantor and/or any German Subsidiary to
any Finance Party in connection with the Transaction Documents was true,
accurate and complete in all material respects as at the date it was provided
and was not misleading in any material respect.

 

(b) To the extent that the information referred to in paragraph (a) above
contained any opinions, forecasts, projections and/or conclusions, such
opinions, forecasts, projections and/or conclusions were fair, based on
reasonable assumptions and were made in good faith; provided however, that the
Guarantor and the German Subsidiaries make no representation or warranty in
relation to any information provided by a third party and denoted as such.

 

10.13 Good Title to Assets

The Borrower has, subject to Permitted Security, good and marketable title to or
valid leases or licences of or is otherwise entitled to use all material assets
(including the Equipment acquired as at the date of this representation, but not
including Intellectual Property which is subject to the provisions of Clause
17.14 (Intellectual Property Rights) of the Facility Agreement) necessary to
carry on its business as it is being conducted.

 

17



--------------------------------------------------------------------------------

10.14 Intellectual Property Rights

 

(a) To the best of its knowledge and belief, the Guarantor has legal rights to
use all the Intellectual Property which is material to its business and, unless
otherwise disclosed by an Obligor in writing to the Facility Agent or, after the
Signing Date, through the Guarantor giving notice of its SEC filings, to the
best of its knowledge and belief, the Guarantor does not, in carrying on its
business, infringe any Intellectual Property Rights of any third party in any
material respect.

 

(b) To the best of its knowledge and belief, unless otherwise disclosed by an
Obligor in writing to the Facility Agent or, after the Signing Date, through the
Guarantor giving notice of its SEC filings, the Guarantor has registered and has
taken all requisite actions (including payment of fees) required to maintain in
full force and effect any registered Intellectual Property Rights owned by the
Guarantor which are material in the context of its business or which are
required to be registered under applicable law.

 

10.15 Creation of Security

 

(a) Each of the Guarantor and any other member of the Group that is a party to a
Security Document is, or at the time of execution (and the fulfilment of any
conditions included therein) of the Security Documents to which it is a party
will be, subject to any Permitted Security, the absolute owner (Eigentümer) of
all the material assets over which it purports to create Security by or pursuant
to or as evidenced in the Security Documents to which it is a party.

 

(b) Each Security Document to which each of the Guarantor and any other member
of the Group that is a party to a Security Document is or is to be a party
creates, or upon such execution (and the fulfilment of any conditions included
therein) will create, the Security which that Security Document purports to
create or, if that Security Document purports to evidence Security, accurately
evidences, or upon such execution (and the fulfilment of any conditions included
therein) will so evidence, Security which has been validly created.

 

(c) The partner or equity interests (Gesellschaftsanteile) of each of the
Guarantor and any other member of the Group that is a party to a Security
Document which are or are to be subject to any Security created by or pursuant
to, or evidenced in, any of the Security Documents to which it is or is to be a
party have been or will be duly authorised and validly issued and are or will be
fully paid in, as specified in the “Milestones” set out in the Partnership
Agreement, and non-assessable.

 

10.16 Insurance

 

(a) Each of the Guarantor and the Relevant Subsidiaries maintains or is the
beneficiary of insurance on and in relation to its business and assets (and in
particular, the Borrower maintains the Required Insurance on and in relation to
the Site) with reputable underwriters or insurance companies against such risks
and to such extent as is usual for prudent companies carrying on a business such
as that carried on by it in its jurisdiction of incorporation, establishment or
formation.

 

(b) There has been no omission to disclose a fact which must be disclosed by
applicable law or pursuant to contract, which might in either case entitle an
insurer to avoid or otherwise reduce its liability under any policy relating to
insurance as referred to in paragraph (a) above.

 

18



--------------------------------------------------------------------------------

10.17 Pari Passu Ranking

The payment obligations under the Finance Documents to which each of the
Guarantor and any other member of the Group is a party rank at least pari passu
with the claims of all its unsecured and unsubordinated creditors except for
obligations mandatorily preferred by law applying to creditors or certain types
of creditors generally.

 

10.18 No Proceedings Pending or Threatened

Except as otherwise disclosed by an Obligor in writing to the Facility Agent or,
after the Signing Date, through the Guarantor giving notice of its SEC filings,
no material litigation, arbitration or administrative proceedings of or before
any court, arbitral body or agency in relation to an Obligor, the Project or any
Transaction Document to which such Obligor is a party which, if adversely
determined, might reasonably be expected to have a Material Adverse Effect have
been started or (to the best of that Obligor’s knowledge and belief) threatened
against it.

 

10.19 Environmental Compliance

 

(a) Save as otherwise disclosed by an Obligor in writing to the Facility Agent
or, after the Signing Date, through the Guarantor giving notice of its SEC
filings, it has obtained all requisite Environmental Licences as then required
in relation to it business, where failure to do so would or might reasonably be
expected to have a Material Adverse Effect, and has at all times, unless
otherwise disclosed by an Obligor in writing to the Facility Agent or, after the
Signing Date, through the Guarantor giving notice of its SEC filings, complied
in all material respects with:

 

  (i) all applicable Environmental Laws as then required in relation to its
business;

 

  (ii) the terms and conditions of such Environmental Licences; and

 

  (iii) all other covenants, conditions, restrictions and agreements binding on
it directly or indirectly concerned with any Environmental Contamination,

in each case where failure to do so would or might reasonably be expected to
have a Material Adverse Effect.

 

(b) Save otherwise disclosed by an Obligor in writing to the Facility Agent or,
after the Signing Date, through the Guarantor giving notice of its SEC filings,
there are to its knowledge no events or circumstances that have occurred which
may prevent or interfere with the compliance in any material respect in the
future of it with all applicable Environmental Laws required in relation to its
business, the terms of all Environmental Licences referred to in paragraph
(a) above and all covenants, conditions, restrictions and agreements referred to
in such paragraph and which would or might reasonably be expected to have a
Material Adverse Effect.

 

10.20 Environmental Claims

Save as otherwise disclosed by an Obligor in writing to the Facility Agent or,
after the Signing Date, through the Guarantor giving notice of its SEC filings,
no Environmental Claim in relation to its business has been started or (to the
best of its knowledge and belief) threatened against it which may reasonably be
expected to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

10.21 Taxation

 

(a) The Borrower has duly and punctually paid and discharged all Taxes imposed
upon it or its assets and due within the time period allowed without incurring
penalties; save to the extent that:

 

  (i) payment is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

(b) The Guarantor has duly and punctually paid and discharged all German Taxes
imposed upon it or its assets and due within the time period allowed without
incurring penalties; save to the extent that:

 

  (i) payment is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

(c) Neither Obligor is materially overdue in the filing of any Tax returns in
Germany or the United States.

 

(d) No claims are being asserted against either Obligor, nor is either Obligor
aware of any claims that are reasonably likely to be asserted against it, with
respect to any Taxes which might have a Material Adverse Effect.

 

10.22 No Indebtedness

Save for any Permitted Indebtedness, the Borrower has:

 

  (a) no Financial Indebtedness; and

 

  (b) no other indebtedness, except for any which has been incurred in the
ordinary course of its business.

 

10.23 No Security or Guarantees

Save for any Permitted Security:

 

  (a) no Security exists over all or any of the Borrower’s assets; and

 

  (b) no arrangement or transaction as described in paragraph (b) of Clause 20.3
(Negative Pledge) of the Facility Agreement has been entered into by the
Borrower and is outstanding.

 

10.24 Information Memorandum

 

(a) The information provided by the Guarantor or any German Subsidiary in
relation to any member of the Group in the Information Memorandum was true,
accurate and complete in all material respects as at the date on which it was
provided to the Facility Agent and, as supplemented by the Guarantor’s SEC
filings, was not misleading or incomplete in any material respect.

 

20



--------------------------------------------------------------------------------

(b) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the Information Memorandum; and

 

  (ii) no information has been given or withheld by the Guarantor or on its
behalf,

since the date of the Information Memorandum that results in the information
contained therein about any member of the Group being untrue or misleading in
any material respect.

 

(c) All opinions, forecasts, projections and conclusions contained in the
Information Memorandum in relation to any member of the Group were fair, based
on reasonable assumptions and were made in good faith.

 

(d) Notwithstanding anything to the contrary contained in this Clause 10.24:

 

  (i) the Guarantor makes no representation or warranty in relation to:

 

  (A) any information provided by a third party and denoted as such; and

 

  (B) such information contained in the “Key Lending Considerations” section of
the Information Memorandum; and

 

  (ii) in relation to the “Risks and Mitigants” section of the Information
Memorandum, the Guarantor only makes representations and warranties in relation
to factual information set out therein.

 

10.25 Base Financial Statements

 

(a) The Base Financial Statements:

 

  (i) were prepared in accordance with the Relevant GAAP consistently applied;
and

 

  (ii) (in the case of quarterly unaudited financial statements) fairly
represent its financial condition and operations as at the date to which they
were prepared and during the relevant financial period for which they were
prepared, subject to normal year end adjustments, and take account of all
material liabilities (contingent or otherwise), and all anticipated losses, as
at the date to which they were prepared, unless expressly disclosed to the
Facility Agent in writing to the contrary before the date of this Guarantee
Agreement.

 

(b) There has been no Material Adverse Effect since the date on which its latest
Base Financial Statements were prepared.

 

10.26 Business Plan

 

(a) The Business Plan has been prepared using accounting policies, practices and
procedures consistent, in all material respects, with German GAAP as at the date
of the Business Plan.

 

(b) The information in the Business Plan was true, accurate and complete in all
material respects as at the date on which it was provided to the Facility Agent
and was not misleading in any material respect.

 

21



--------------------------------------------------------------------------------

(c) The Guarantor does not regard as unreasonable, or to any material extent,
unattainable, any of the opinions, forecasts, projections or conclusions set out
in the Business Plan as at the date thereof.

 

(d) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the Business Plan; and

 

  (ii) no information has been given or withheld by the Guarantor or on its
behalf,

since the date of the Business Plan that results in the information contained
therein being untrue or misleading in any material respect; provided however,
the Guarantor makes no representation or warranty in relation to any information
provided by a third party and denoted as such.

 

(e) All the opinions, forecasts, projections and conclusions contained in the
Business Plan were fair, based on reasonable assumptions and were made in good
faith.

 

(f) To the best of its knowledge and belief, the Guarantor has made full
disclosure of all material facts of which it was aware at the time relating to
the Project to all persons responsible for the preparing of the Business Plan.

 

10.27 Management Plans

 

(a) The information in the most recent Management Plan was true, accurate and
complete in all material respects as at the date on which it was provided to the
Facility Agent and was not misleading in any material respect.

 

(b) The Guarantor regards (as at the date that the most recent Management Plan
is delivered to the Facility Agent) as neither unreasonable, nor to any material
extent unattainable, any of the opinions, forecasts, projections or conclusions
set out in that Management Plan.

 

(c) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the most recent Management Plan;
and

 

  (ii) no information has been given or withheld by the Guarantor or on its
behalf,

since the date that the most recent Management Plan was delivered to the
Facility Agent that results in the information contained therein being untrue or
misleading in any material respect; provided however, it makes no representation
or warranty in relation to any information provided by a third party and denoted
as such.

 

(d) As at the date that the most recent Management Plan was delivered to the
Facility Agent, all the opinions, forecasts, projections and conclusions
contained therein were fair, based on reasonable assumptions and were made in
good faith.

 

(e) To the best of its knowledge and belief, the Guarantor has made full
disclosure of all material facts of which it was aware at the time relating to
the Project to all persons responsible for the preparing of each Management
Plan.

 

22



--------------------------------------------------------------------------------

10.28 Change in Business

 

(a) The Borrower has not made, or taken any steps to make, any substantial
change to the Permitted Business.

 

(b) The Guarantor has not made, or taken any steps to make, any substantial
change to the Group Permitted Business.

 

10.29 Material Adverse Effect

Neither the Guarantor nor any of its Subsidiaries has entered into any agreement
or obligation:

 

  (a) which could have a Material Adverse Effect; or

 

  (b) the performance of which in accordance with its terms would result in a
breach of any provision of any Finance Document by either Obligor.

 

10.30 Material Disclosures

The Guarantor has disclosed in writing to the Facility Agent all material
information in its possession relating to the Project, including all Project
Documents and other material agreements.

 

10.31 Compliance with Laws and Regulations

The Guarantor and each Relevant Subsidiary have at all times complied in all
material respects with any law or regulation applicable to it where failure to
do so could reasonably be expected to result in a Material Adverse Effect.

 

10.32 Security from the Borrower

The Guarantor has not taken from the Borrower or any Other Surety any Security
in respect of the Guarantor’s liability hereunder or in respect of any other
obligation or liability which the Borrower has or may at any time have to the
Guarantor as a result of performance by the Guarantor of its obligations under
this Guarantee Agreement.

 

10.33 Time for Making Representations and Warranties

 

(a) The representations and warranties set out in this Clause 10 are made by the
Guarantor on the Signing Date.

 

(b) The Repeating Representations are deemed to be made by the Guarantor by
reference to the facts and circumstances then existing (except as otherwise
provided therein) on the date of each Utilisation Request, on the first day of
each Interest Period and, prior to the date of first Utilisation, on each
Quarter Date.

 

11. INFORMATION UNDERTAKINGS

 

11.1 Financial Statements

During the term of this Guarantee Agreement, the Guarantor shall supply to the
Facility Agent in sufficient numbers for all the Lenders and the Federal/State
Guarantor:

 

  (a) as soon as the same become available, but in any event within ninety
(90) days after the end of each of its fiscal years:

 

  (i) its audited consolidated financial statements for that financial year;

 

23



--------------------------------------------------------------------------------

  (ii) the audited unconsolidated financial statements of the General Partner
for that financial year (excluding the year ending 31 December 2003); and

 

  (iii) the audited unconsolidated financial statements of each Limited Partner
that is a member of the Group for that financial year (excluding the year ending
31 December 2003),

each comprising of its balance sheet, profit and loss account and cash flow
statement, (and in the case of the Guarantor, together with a description of the
business, market and financial developments of the Guarantor as required to be
delivered by the Guarantor in its periodic SEC filings);

 

  (b) as soon as the same become available, but in any event within sixty
(60) days (or, if in respect of the last fiscal quarter of a financial year,
within ninety (90) days) after the end of each fiscal quarter in each of its
financial years, its unaudited consolidated financial statements for that fiscal
quarter, comprising of its balance sheet, profit and loss account and cash flow
statement; and

 

  (c) as soon as the same become available, but in any event within thirty
(30) days after the end of each Month, and for the first time in relation to the
Month ending immediately prior to the date of Technical Completion and to be
provided on such date, reports on the Group Consolidated Cash of the Guarantor
(calculated in accordance with US GAAP) substantially in the form set out in
Schedule 2 (Form of Monthly Consolidated Cash Reports).

 

11.2 Compliance Certificate

 

(a) The Guarantor shall supply to the Facility Agent, with each set of financial
statements delivered pursuant to paragraphs (a) and (b) of Clause 11.1
(Financial Statements), a Compliance Certificate setting out (in reasonable
detail), in each case as at the date to which those financial statements were
drawn up, computations as to compliance with Clause 12 (Financial Covenants) if
compliance with such financial covenants is required pursuant to the terms of
this Guarantee Agreement.

 

(b) The Guarantor shall ensure that each Compliance Certificate shall be signed
by:

 

  (i) the chief financial officer, director of treasury or treasurer of the
Guarantor, in the case of financial statements of the Guarantor;

 

  (ii) a senior duly authorised officer, in the case of financial statements of
the General Partner; or

 

  (iii) a senior duly authorised officer, in the case of financial statements of
such Limited Partner that is a member of the Group,

as the case may be, and, if required to be delivered with the audited financial
statements delivered pursuant to paragraph (a) of Clause 11.1 (Financial
Statements), confirmed by the Auditors.

 

24



--------------------------------------------------------------------------------

11.3 Requirements as to Financial Statements

 

(a) Each set of financial statements and statements delivered by the Guarantor
pursuant to paragraph (a) of Clause 11.1 (Financial Statements) shall be audited
and accompanied by an audit report without material qualification by the
Auditors.

 

(b) Each set of financial statements delivered by the Guarantor pursuant to
paragraphs (a) and (b) of Clause 11.1 (Financial Statements) shall be certified
by:

 

  (i) the chief financial officer, director of treasury or treasurer of the
Guarantor, in the case of financial statements of the Guarantor;

 

  (ii) a senior duly authorised officer, in the case of financial statements of
the General Partner; or

 

  (iii) a senior duly authorised officer, in the case of financial statements of
such Limited Partner that is a member of the Group,

as the case may be, as fairly representing its financial condition as at the
date as at which those financial statements were drawn up (in the case of
unaudited financial statements, subject to normal year end adjustments).

 

(c) The Guarantor must notify the Facility Agent of any material change to the
basis on which the audited or unaudited financial statements delivered by it
pursuant to paragraph (a) or (b) above are prepared from those applied in the
preparation of the relevant Base Financial Statements (including, without
limitation, any change in US GAAP but excluding any change resulting only from
the exercise by the Guarantor or the General Partner, as the case may be, of a
right to choose an alternative treatment under US GAAP).

 

(d) If the Guarantor notifies the Facility Agent of a change in accordance with
paragraph (c) above, then the Guarantor and the Facility Agent shall enter into
negotiations in good faith for a period of not more than thirty (30) days with a
view to agreeing:

 

  (i) whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Guarantee Agreement; and

 

  (ii) if so, any amendments to this Guarantee Agreement (including appropriate
changes to the financial covenants set out in Clause 12.2 (Adjusted Tangible Net
Worth) and Clause 12.3 (EBITDA)) and applicable definitions which may be
necessary to ensure that the change does not result in any material alteration
in the commercial effect of those terms, and if any amendments are agreed they
shall take effect and be binding on each of the parties hereto in accordance
with their terms.

 

11.4 Information: Miscellaneous

The Guarantor shall supply (or shall cause the Borrower to supply, in which case
the obligations of the Guarantor under this Clause 11.4 shall be deemed to have
been satisfied) to the Facility Agent (in sufficient copies for all the Lenders,
if the Facility Agent so requests) and, in the case of paragraph (e) below, to
the Federal/State Guarantors, each case in relation to the Guarantor:

 

  (a) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against the Guarantor and which might, if adversely determined,
reasonably be expected to involve potential or alleged liability in excess of
fifty million (50,000,000) Euro (or its equivalent in other currencies on the
date of their determination);

 

25



--------------------------------------------------------------------------------

  (b) promptly upon becoming aware of them, the details of any insurance claims,
claims made under the Project Documents or material changes to the Project which
might reasonably be expected to involve potential or alleged liability of the
Borrower in excess of five million (5,000,000) Euro (or its equivalent in other
currencies on the date of their being determined or made);

 

  (c) promptly upon becoming aware of them, any conflicts or breaches of any law
or regulation applicable to it which would or might reasonably be expected to
have a Material Adverse Effect;

 

  (d) promptly upon becoming aware of them, the details of any collective labour
dispute which is current, threatened or pending against the Guarantor which
would or might reasonably be expected to have a Material Adverse Effect;

 

  (e) promptly upon becoming aware of them, (i) the details of any change in the
Credit Rating or in the rating of the Facility (if any) or in the published
outlook of either and (ii) any relevant information (if possible, together with
any relevant documents in connection therewith) with a likely or expected
outcome leading to a downgrade of the Guarantor’s Credit Rating;

 

  (f) promptly upon filing them, notice of any SEC filings;

 

  (g) promptly, details of any changes to the Borrower’s, the Guarantor’s and/or
the General Partner’s accounting periods and all changes of the Borrower’s or
any Relevant Subsidiary’s articles of association or equivalent constitutional
documents;

 

  (h) promptly, such further information regarding the financial condition,
business and operations of the Borrower, the Guarantor and/or the General
Partner as any Finance Party (through the Facility Agent) may reasonably
request;

 

  (i) promptly, the details of any amendments, variations, novations,
supplements or terminations of any Transaction Document to which a Finance Party
is not a party; and

 

  (j) as soon as the same become available, but in any event within sixty
(60) days (or, if in respect of the last fiscal quarter of a financial year,
within ninety (90) days) after the end of each fiscal quarter in each of its
financial years, a report on the number of microprocessors sold by the
Guarantor,

and shall ensure that senior management is available once a year for the purpose
of a meeting with the Lenders and the Facility Agent in relation thereto.

 

11.5 Notification of Default

 

(a) The Guarantor shall notify the Facility Agent of any Default (and the steps,
if any, being taken to remedy it) promptly upon a senior executive officer of
the Guarantor becoming aware of its occurrence.

 

(b) Promptly upon a request by the Facility Agent, the Guarantor shall supply to
the Facility Agent a certificate signed by two senior officers on its behalf
certifying that to the best of its knowledge and belief no Default is continuing
(or if a Default is continuing, specifying the Default and the steps, if any,
being taken to remedy it).

 

26



--------------------------------------------------------------------------------

12. FINANCIAL COVENANTS

The covenants in this Clause 12 will remain in force from the date of this
Guarantee Agreement until all of the Guarantor’s Liabilities have been paid,
discharged or performed in full and as long as any Commitment is in force.

 

12.1 Financial Definitions

In this Clause 12:

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Guarantor, the Guarantor’s net income after provision for income taxes
for such fiscal period, as determined on a consolidated basis in accordance with
US GAAP and reported on the financial statements of the Guarantor (as such
financial statements are required to be delivered to the Facility Agent
hereunder), but excluding any unaudited year end financial statements, for such
period, excluding any and all of the following included in such net income:

 

  (a) gain arising from the sale of any capital assets;

 

  (b) gain arising from any write-up in the book value of any asset;

 

  (c) gain arising from the acquisition of debt or equity securities of the
Guarantor or any Subsidiary of the Guarantor or from cancellation or forgiveness
of any debt of the Guarantor or any Subsidiary of the Guarantor (excluding any
debt which is limited in recourse to property of the Guarantor or a Subsidiary
of the Guarantor to the extent the amount of such debt exceeds the book value of
such property as would be shown on a consolidated balance sheet of the Guarantor
prepared in accordance with US GAAP);

 

  (d) earnings of any person to which assets of the Guarantor or any Subsidiary
of the Guarantor have been sold, transferred or disposed of, or into which the
Guarantor or any Subsidiary of the Guarantor have been merged, or which has been
a party with the Guarantor or a Subsidiary of the Guarantor to any consolidation
or any other form or reorganisation, prior to the date of such transaction;

 

  (e) gain arising from extraordinary items, as determined in accordance with
US GAAP, or from any other non-recurring transaction;

 

  (f) interest income;

 

  (g) non-cash restructuring charges;

 

  (h) compensation expense related to awards of equity instruments to employees
of any member of the Group, as reflected on the Guarantor’s statement of
operations for such fiscal period as is required pursuant to the Financial
Accounting Standard Board’s Statement of financial Accounting Standard No. 123R
(Revised 2004), Share Based Payment; and

 

  (i) any amounts reflected in the Guarantor’s financial statements under
“Equity in net income (loss) of Spansion Inc.” or equivalent line item.

 

27



--------------------------------------------------------------------------------

“Adjusted Tangible Assets” means all of the Guarantor’s assets, determined on a
consolidated basis in accordance with US GAAP, except:

 

  (a) deferred assets, other than prepaid insurance and prepaid taxes;

 

  (b) patents, copyrights, trademarks, trade names, franchises, goodwill and
other similar intangibles;

 

  (c) unamortised debt discount and expense;

 

  (d) assets of the Guarantor or any Subsidiary of the Guarantor constituting
Intercompany Accounts; and

 

  (e) fixed assets to the extent of any write-up in the book value thereof
resulting from a revaluation effective after the Signing Date.

“Adjusted Tangible Net Worth” means, at any relevant time, (a) the book value
(after deducting related depreciation, obsolescence, amortisation, valuation and
other proper reserves as determined in accordance with US GAAP) at which the
Adjusted Tangible Assets would be shown on a balance sheet of the Guarantor at
such time prepared on a consolidated basis in accordance with US GAAP less
(b) the amount at which the Guarantor’s liabilities would be shown on such
consolidated balance sheet, including as liabilities all reserves for
contingencies and other potential liabilities which would be required to be
shown on such balance sheet; provided that any and all contributions under the
Participations shall not be treated as indebtedness at any time.

“EBITDA” means, on a consolidated basis for any period, Adjusted Net Earnings
from Operations for such period plus, to the extent deducted in computing such
Adjusted Net Earnings from Operations, the sum of:

 

  (a) income tax expense;

 

  (b) interest expense; and

 

  (c) depreciation and amortisation expense.

“Intercompany Accounts” means all assets and liabilities, howsoever arising,
which are due to the Borrower from, which are due from the Borrower to, or which
otherwise arise from any transaction by the Borrower with, the Guarantor or any
Subsidiary of the Guarantor.

 

28



--------------------------------------------------------------------------------

12.2 Adjusted Tangible Net Worth

From and after the first date, if any, on which Group Consolidated Cash is less
than:

 

Amount

  

if Moody’s

Rating is at least

       

if Standard & Poor’s

Rating is at least

USD500,000,000

   B1 or lower    and    B+ or lower

USD425,000,000

   Ba3    and    BB-

USD400,000,000

   Ba2    and    BB

USD350,000,000

   Ba1    and    BB+

USD300,000,000

   Baa3 or better    and    BBB- or better

the Guarantor will maintain Adjusted Tangible Net Worth, determined as of the
last day of each preceding fiscal quarter, of not less than the amounts set out
below:

 

Measurement Date on

fiscal quarter ending

   Amount

December 2005

   USD1,500,000,000

March 2006 and on the last day of each fiscal quarter thereafter

   USD1,750,000,000

 

29



--------------------------------------------------------------------------------

12.3 EBITDA

From and after the first date, if any, on which Group Consolidated Cash is less
than:

 

Amount

  

if Moody’s

Rating is at least

       

if Standard & Poor’s

Rating is at least

USD500,000,000

   B1 or lower    and    B+ or lower

USD425,000,000

   Ba3    and    BB-

USD400,000,000

   Ba2    and    BB

USD350,000,000

   Ba1    and    BB+

USD300,000,000

   Baa3 or better    and    BBB- or better

the Guarantor will maintain EBITDA as of the last day of each preceding fiscal
period set forth below an amount not less than the amount set forth below
opposite the date of such preceding fiscal period:

 

Period

  

Amount

for the four consecutive fiscal quarters ending December 2005 and for the four
fiscal quarters ending on each fiscal quarter thereafter    USD 850,000,000, and
USD750,000,000 on an annualized basis for the two most recent fiscal quarters
ending prior to December 31, 2006

 

12.4 Financial Testing

The financial covenants set out in this Clause 12 shall be tested by reference
to each of the financial statements and each Compliance Certificate delivered
pursuant to Clause 11.1 (Financial Statements) and Clause 11.2 (Compliance
Certificate).

 

13. GENERAL UNDERTAKINGS

The undertakings in this Clause 13 remain in force from the date of this
Guarantee Agreement until all of the Guarantor’s Liabilities have been paid,
discharged or performed in full and as long as any Commitment is in force.

 

13.1 Authorisations

 

(a) The Guarantor shall promptly:

 

  (i) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

30



--------------------------------------------------------------------------------

  (ii) supply certified copies to the Facility Agent of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Transaction
Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Transaction Document to which it is a party.

 

(b) The Guarantor shall:

 

  (i) ensure that it has the right and is duly qualified to conduct its business
as it is conducted from time to time in all applicable jurisdictions in which
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect on the Guarantor;

 

  (ii) obtain, comply with and do all that is necessary to maintain in full
force and effect any Authorisation which is necessary for the conduct of its
business or the business of the Group as a whole where failure to do so could
reasonably be expected to result in a Material Adverse Effect on the Guarantor;
and

 

  (iii) upon the Facility Agent’s written request supply the Facility Agent with
copies of any such Authorisations.

 

13.2 Compliance with Laws

The Guarantor shall comply in all material respects with any law or regulation
applicable to it where failure to comply could reasonably be expected to result
in a Material Adverse Effect on the Guarantor.

 

13.3 Change of Business

The Guarantor shall not make, or take any steps to make, any substantial change
to the general nature of its business from that of engaging in the Group
Permitted Business.

 

13.4 Record Keeping

The Guarantor shall:

 

  (a) keep proper records and books of account in respect of its business in
accordance with US GAAP; and

 

  (b) permit reasonable access to the Facility Agent and/or any professional
advisers (who are each bound by professional or other confidentiality
obligations) appointed by the Facility Agent to examine its records and books of
account.

 

13.5 Constitutional Documents

 

(a) The Guarantor shall not request, permit or make any change to the
constitutional documents of the Borrower or request, permit or make any change
to any Participation Agreement in relation to the partnership interests in the
Borrower, without the prior written consent of the Facility Agent, where such
change relates to:

 

  (i) the substitution, the role, the compensation or other rights to receive
payments of the General Partner, the Second General Partner or a silent partner;

 

31



--------------------------------------------------------------------------------

  (ii) the voting rights of partners;

 

  (iii) majority requirements;

 

  (iv) the legal form of the Borrower; or

 

  (v) restrictions on pledges or transfers of partnership interests or
Participations.

 

(b) In respect of any other change or proposed change to the constitutional
documents of the Borrower and any agreements entered into by the General Partner
and/or any Limited Partner that is a member of the Group in relation to the
Borrower, the Guarantor will provide the Facility Agent with information in
relation thereto and also provide the Facility Agent with copies of any such
changes to the constitutional documents of the Borrower and/or such agreements.

 

13.6 Insurance

 

(a) The Guarantor shall:

 

  (i) maintain or ensure that the Borrower maintains insurance in relation to
the Site, on the Borrower’s business and the Borrower’s assets and all such
insurance as may be required by contract with reputable underwriters or
insurance companies against such risks and to such extent as is usual for
prudent companies carrying on a business such as that carried on by the Borrower
in Germany; and

 

  (ii) maintain insurance in relation to its business and its assets and all
such insurance as may be required by contract with reputable underwriters or
insurance companies against such risks and to such extent as is usual for
prudent companies carrying on a business such as that carried on by the
Guarantor in the United States.

 

(b) Without limiting paragraph (a)(i) above, the Guarantor shall effect and
maintain insurance or ensure that insurance is effected and maintained by the
Borrower in relation to the Project, on the Borrower’s business and the
Borrower’s assets as deemed sufficient by the Insurance Adviser and as described
in the Insurance Report.

 

(c) The Guarantor shall:

 

  (i) ensure that all premiums are paid and that all other things are done as
are necessary (to the extent as is usual for prudent companies carrying on a
business such as that carried on by the Borrower in Germany) to maintain the
insurances that the Borrower has taken out in relation to the Borrower’s
business, its assets and the Site and will procure that all insurance policies
or certificates of insurance that the Borrower maintains in relation to the Site
and its assets shall contain loss payee provisions acceptable to the Facility
Agent and the Security Agent noting the Security Agent’s interest thereon and
naming the Security Agent as loss payee; and

 

  (ii) pay all premiums and do all other things as are necessary (to the extent
as is usual for prudent companies carrying on a business such as that carried on
by the Guarantor in the United States) to maintain the insurances that it has
taken out in relation to its business, its assets and, on behalf of the
Borrower, the Site and the Borrower’s assets and will procure that all insurance
policies or certificates of insurance that it maintains in relation to the Site
and the Borrower’s assets shall contain loss payee provisions acceptable to the
Facility Agent and the Security Agent noting the Security Agent’s interest
thereon and naming the Security Agent as loss payee.

 

32



--------------------------------------------------------------------------------

(d) The Guarantor shall supply the Facility Agent on request with copies of each
receipt or other evidence satisfactory to the Facility Agent for all premiums
and other amounts payable by the Guarantor under the insurances effected and
maintained by it pursuant to paragraph (a) and (b) above and shall, in any
event, use all reasonable endeavours to procure that the insurer in respect of
such insurances relating to the Project undertakes to the Facility Agent to
notify it should any renewal fee or other sum payable by the Guarantor not be
paid when due.

 

(e) Upon request, the Guarantor shall supply the Facility Agent with a copy of
all insurance policies or certificates of insurance in its possession relating
to the Project evidencing compliance with paragraph (a) and (b) above or (in the
absence of the same) such other evidence of the existence of any Project related
insurance referred to in paragraph (a) above as may be reasonably acceptable to
the Facility Agent and shall, in any event, notify the Facility Agent of any
material changes to any such Project related insurance made from time to time.

 

13.7 Intellectual Property

The Guarantor shall:

 

  (a) make such registrations and pay such fees and other amounts as are
necessary to keep those registered Intellectual Property Rights owned by or
registered in the name of the Guarantor which are material to the Guarantor’s or
the Borrower’s business in force, and to record its interest and/or that of the
Borrower in those Intellectual Property Rights;

 

  (b) observe and comply with all material obligations and laws to which it in
its capacity as registered proprietor, beneficial owner, user, licensor or
licensee of the Intellectual Property Rights (or any part thereof) is subject
where failure to do so might reasonably be expected to have a Material Adverse
Effect;

 

  (c) do all acts as are reasonably practicable (including, without limitation,
the institution of legal proceedings) to maintain, protect and safeguard the
Intellectual Property necessary for its business and that of the Borrower as a
whole; and

 

  (d) enter into and maintain such licence agreements, and obtain such
authorisations, as are necessary for it or the Borrower to use all such
Intellectual Property Rights which are material to its business or that of the
Borrower where failure to do so, after having taken all reasonable action to
enter into and maintain such licence agreements and obtain such authorisations,
would or might reasonably be expected to have a Material Adverse Effect.

 

13.8 Environmental Compliance

The Guarantor shall obtain and maintain all requisite Environmental Licences
required in relation to its business and comply in all material respects with:

 

  (a) all applicable Environmental Laws relating to the Group Permitted
Business;

 

  (b) the terms and conditions of all Environmental Licences required in
relation to the Group Permitted Business and applicable to it; and

 

33



--------------------------------------------------------------------------------

  (c) all other covenants, conditions, restrictions and agreements entered into
by or binding on the Guarantor directly or indirectly concerned with any
Environmental Contamination required in relation to the Group Permitted
Business,

in each case where failure to do so would or might reasonably be expected to
have a Material Adverse Effect.

 

13.9 Environmental Claims

The Guarantor shall inform the Facility Agent in writing as soon as reasonably
practicable upon its becoming aware of:

 

  (a) any Environmental Claim which has been commenced or threatened against any
Material Subsidiary or Relevant Subsidiary; or

 

  (b) any facts or circumstances which will or are reasonably likely to result
in any Environmental Claim being commenced or threatened against any Material
Subsidiary or Relevant Subsidiary,

where the claim might, if determined against that Material Subsidiary or
Relevant Subsidiary, reasonably be expected to have a Material Adverse Effect.

 

13.10 Taxation

 

(a) The Guarantor shall duly and punctually pay and discharge all Taxes imposed
upon it or its assets and due in Germany and, in respect of material Taxes
imposed by non-German Tax authorities, in each case, within the time period
allowed without incurring penalties, save to the extent that:

 

  (i) payment is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

(b) The Guarantor shall not be materially overdue in the filing of any Tax
returns in Germany or the United States.

 

(c) The Guarantor shall ensure that it continues to be a company resident for
Tax purposes in the United States.

 

13.11 Security

 

(a) Save as otherwise permitted by the terms of the Finance Documents, the
Guarantor shall ensure that any Security expressed to be created by it by or
pursuant to, or, as the case may be, expressed to have been created by it and to
be evidenced in, any Security Document to which it is a party remains in full
force and effect with the ranking and priority it is expressed to have.

 

(b) Save as otherwise permitted by the terms of the Finance Documents, the
Guarantor shall not do or omit to do anything or knowingly permit or cause
anything to be done or omitted to be done which would or could adversely affect
any Security expressed to be created by any Obligor by or pursuant to, or any
Security expressed to have been created by any Obligor and to be evidenced in,
any Security Document to which it is a party.

 

34



--------------------------------------------------------------------------------

(c) The Guarantor shall take all such action as the Facility Agent or the
Security Agent may reasonably request for the purpose of perfecting any such
Security.

 

(d) The Guarantor shall, if the Security Agent lawfully and in accordance with
the terms of the Finance Documents exercises any power (whether of sale or other
disposal or otherwise) or right with respect to the Charged Assets, permit the
exercise of such power or right.

 

(e) The Guarantor has granted or will grant and has caused or will cause to be
granted the Security as set out in the Federal/State Guarantor Decision to the
Security Agent or the Finance Parties, as the case may be.

 

35



--------------------------------------------------------------------------------

13.12 Pari Passu Ranking

The Guarantor shall ensure that its payment obligations under the Finance
Documents will rank at least pari passu with the claims of all its unsecured and
unsubordinated creditors except for obligations mandatorily preferred by law
applying to creditors or certain types of creditors generally.

 

13.13 Transaction Documents

The Guarantor shall comply in all material respects with and perform all of its
obligations under the Transaction Documents to which it is a party.

 

13.14 Amendments to Transaction Documents

The Guarantor shall not amend, vary, novate, supplement or terminate any
Transaction Document to which it is a party and to which a Finance Party is not
a party delivered to the Facility Agent pursuant to Clause 4 (Conditions of
Utilisation) of the Facility Agreement, or waive any right thereunder, except
for:

 

  (a) any of the foregoing which is expressly consented to in writing by the
Facility Agent acting on the instructions of the Majority Lenders or, pursuant
to Clause 33.2 (Exceptions) of the Facility Agreement, all Lender consent; or

 

  (b) any amendment, variation or waiver which is of a minor or technical nature
or would not adversely affect the rights of the Finance Parties under the
Finance Documents.

 

13.15 Project Documents

Except as otherwise specifically provided in the Project Documents or required
by or permitted under any Finance Document, the Guarantor shall not, and the
Guarantor shall ensure that each of its Relevant Subsidiaries shall not, assign
any of its rights or transfer any of its rights or obligations under the Project
Documents.

 

13.16 Auditors

The Guarantor shall at all times have its accounts and those of the Relevant
Subsidiaries audited by the Auditors.

 

13.17 Partnership and Shareholder Interests

 

(a) The Guarantor shall ensure that each of AMD Fab 36 Holding GmbH and the
General Partner at all times shall remain a wholly-owned Subsidiary of the
Guarantor and shall cause AMD Fab 36 Admin GmbH at all times to be a
wholly-owned Subsidiary of AMD Fab 36 Holding GmbH.

 

(b) The Guarantor shall cause each of AMD Fab 36 Holding GmbH and AMD Fab 36
Admin GmbH to retain its partner or equity interests (Gesellschaftsanteile) in
the partnership of the Borrower or in the Participations at all times at the
level of the aggregate minimum holding of at least fifty-one (51) per cent. of
the capital in the Borrower and to hold no partner or equity interests
(Gesellschaftsanteile) in any other person (except that AMD Fab 36 Admin GmbH is
a wholly-owned subsidiary of AMD Fab 36 Holding GmbH).

 

36



--------------------------------------------------------------------------------

(c) The Guarantor shall not hold at any time any partner or equity interests
(Gesellschaftsanteile) in the partnership of the Borrower or in the
Participations or other interests or participations in the Borrower directly,
and shall hold any such partner or equity interests (Gesellschaftsanteile) in
the partnership of the Borrower or in the Participations indirectly only
through:

 

  (i) the interest of the General Partner as general partner (or, subsequent to
a substitution, through AMD Fab 36 Admin GmbH as general partner); and

 

  (ii) the interests of AMD Fab 36 Holding GmbH and AMD Fab 36 Admin GmbH as the
Limited Partners, and

all such interests and participations will be pledged to the Lenders under the
Partnership Interest Pledges.

 

13.18 The Federal/State Guarantee

The Guarantor will comply and will procure that each Relevant Subsidiary will
comply with all the terms of the Federal/State Guarantee Decision which directly
apply to it.

 

13.19 Cash Shortfalls

The Guarantor shall at all times make payments to the Borrower, or otherwise
provide funds to the Borrower, in each case without delay in the amount of any
Cash Shortfalls, by way of equity contributions, Subordinated Loans or, as the
case may be, prepayment for products and/or services (not in excess, however, of
the Guarantor’s obligations under this Guarantee Agreement, the Subordinated
Loan Agreements, the Revolving Credit Agreement and the Partnership Agreement,
and not giving rise to any right of any person (with the exception of the
Borrower (to the extent that it is still a member of the Group)) to enforce the
relevant funding arrangements).

 

13.20 Material Adverse Effect

The Guarantor shall not enter into any agreement or obligation:

 

  (a) which could have a Material Adverse Effect; or

 

  (b) the performance of which in accordance with its terms would result in a
breach of any provision of any Finance Document by any Obligor.

 

13.21 Security from the Borrower

The Guarantor will not take from the Borrower or any Other Surety any Security
in respect of the Guarantor’s liability hereunder or in respect of any other
obligation or liability which the Borrower has or may at any time have to the
Guarantor as a result of performance by the Guarantor of its obligations under
this Guarantee Agreement. If any such Security is taken from the Borrower or any
Other Surety, and any monies or other property or assets is received or
recovered by the Guarantor in pursuance of, or in breach of, any of the
provisions of Clause 9 (Claims by Guarantor), it shall be held on trust
(treuhänderisch halten) for the Security Agent to secure the Guarantor’s
liability hereunder, and upon request by the Security Agent the Guarantor will
forthwith deposit such Security with the Security Agent or as it may direct or
pay or transfer such monies or other property or assets to the Security Agent
for application in or towards the discharge of the Guarantor’s Liabilities.

 

37



--------------------------------------------------------------------------------

13.22 Borrower’s Undertakings

The Guarantor will ensure that the Borrower complies with all its obligations
under Clause 16 (Costs and Expenses), Clause 20 (General Undertakings) (in
particular, those under Clause 20.35 (Subsidies)) and Clause 35 (The Federal
State Guarantee) of the Facility Agreement.

 

14. SET-OFF

The Security Agent may (in addition to any other right to which it may be
entitled), if an Event of Default has occurred and is continuing or the Loans
have been accelerated, without notice to the Guarantor or any other person,
set-off and apply any credit balance (or any part thereof in such amounts as it
may elect) on any account (whether such account is subject to notice or not and
whether matured or not and in whatever currency) of the Guarantor with it and
any other monies owing by it to the Guarantor against any liabilities (whether
present or future, actual or contingent) of the Guarantor to it, and it may
purchase with the monies standing to the credit of any such account such other
currencies as may be necessary for this purpose.

 

15. MISCELLANEOUS

Neither Agent is obliged to furnish to the Guarantor any information in respect
of the Facility Agreement and/or the Guarantor’s Liabilities.

 

16. NOTICES

 

16.1 Communications in Writing

Any communication to be made under or in connection with this Guarantee
Agreement shall be made in writing and, unless otherwise stated, may be made by
fax, letter or telex.

 

16.2 Addresses

The address, fax number and telex number (and the department or officer, if any,
for whose attention the communication is to be made) of the Guarantor, the
Security Agent and the Facility Agent for any communication or document to be
made or delivered under or in connection with this Guarantee Agreement is:

 

  (a) in the case of the Guarantor:

 

Address:    One AMD Place M-S 68       Sunnyvale, California 94088   
Fax number:    +1 408 774 7399    Attention:    General Counsel;   

 

38



--------------------------------------------------------------------------------

  (b) in the case of the Security Agent:

 

Address:    Koppenstrasse 93       10877 Berlin    Fax Number:    +49 30 3153
2317    Attention:    Hans-Jürgen Dittmann;   

 

  (c) in the case of the Facility Agent:

 

Address:    Dresdner Bank AG, Niederlassung Luxemburg    6a, route de Trèves   
   L-2633 Senningerberg    Fax Number:    +352 346868 3222    Attention:   
Agency       Albertine Prellwitz, Katja Paul    Copies:       Fax Number:   
+352 346868 565    Attention:    Loan Administration       Andrea Stockemer, Eva
Gottschalk-Schmitt,   

or any substitute address, fax number, telex number or department or officer as
the Guarantor may notify to an Agent (or an Agent may notify to the Guarantor,
if a change is made by such Agent) by not less than five (5) Business Days’
notice.

 

16.3 Delivery

 

(a) Any communication or document made or delivered by one person to another
under or in connection with this Guarantee Agreement will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five (5) Business Days after being sent by international courier addressed to it
at that address; or

 

  (iii) if by way of telex, when despatched, but only if, at the time of
transmission, the correct answerback appears at the start and at the end of the
sender’s copy of the notice,

and, if a particular department or officer is specified as part of its address
details provided under Clause 16.2 (Addresses), if addressed to that department
or officer.

 

(b) Any communication or document to be made or delivered to an Agent will be
effective only when actually received by it and then only if it is expressly
marked for the attention of the department or officer identified as part of its
address details provided under Clause 16.2 (Addresses) (or any substitute
department or officer as it may specify for this purpose).

 

16.4 Language

 

(a) Any notice and any other document given under or in connection with this
Guarantee Agreement must be in English, unless otherwise required by applicable
laws or regulations or the Federal/State Guarantor.

 

39



--------------------------------------------------------------------------------

(b) Whichever language is chosen or required for a particular notice or any
particular document given under or in connection with this Guarantee Agreement
shall prevail over that of any accompanying translation.

 

17. FURTHER ASSURANCE

The Guarantor confirms that it has taken, and will continue to take, all
necessary steps to ensure that any amount claimed by an Agent from it hereunder
can be transferred to it immediately, free of any deduction, cost or charges
whatsoever.

 

18. PARTIAL INVALIDITY

If, at any time, any provision of this Guarantee Agreement is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

 

19. AMENDMENTS

No amendment or modification of or to any provision of this Guarantee Agreement,
including, without limitation, this Clause 19, shall be effective unless the
same shall be in writing and signed by or on behalf of each party hereto.

 

20. COUNTERPARTS

This Guarantee Agreement may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Guarantee Agreement.

 

21. ASSIGNMENT

 

21.1 Successor and Assigns

This Guarantee Agreement shall be binding upon and inure to the benefit of the
parties to this Guarantee Agreement and their respective successors and
permitted assigns.

 

21.2 The Guarantor

The Guarantor shall not assign or otherwise transfer the benefit of this
Guarantee Agreement or any of its rights, duties or obligations under this
Guarantee Agreement without the prior written consent of the Security Agent.

 

21.3 The Agents

Each Agent may assign or transfer all or any part of the benefits of this
Guarantee Agreement and any of its rights, duties and obligations under this
Guarantee Agreement without the consent of the Guarantor and for such purposes
each Agent may disclose, in accordance with the terms of the Facility Agreement,
to a potential assignee or transferee such information about the Guarantor, this
Guarantee Agreement and the transactions contemplated by this Guarantee
Agreement as it considers appropriate.

 

40



--------------------------------------------------------------------------------

21.4 Change in Status

This Guarantee Agreement shall remain binding on the Guarantor notwithstanding
any change in the constitution of an Agent, the Guarantor or the Borrower or its
absorption in, amalgamation with or merger into, or the acquisition of all or
part of its undertaking by any other person, to the intent that the security
created by this Guarantee Agreement shall remain valid and effective in all
respects in favour of any assignee or successor in title of an Agent in the same
manner as if such assignee or successor in title had been named as a party to
this Guarantee Agreement instead of, or in addition to, such Agent and (as the
case may be) on or in respect of the obligations and liabilities of any
successor entity to the Guarantor or the Borrower in the same manner as if such
successor entity had been named in this Guarantee Agreement instead of, or in
addition to, the Guarantor or the Borrower respectively.

 

22. CONFIDENTIALITY

 

(a) Except as otherwise set out in Clause 21.3 (The Agents), this Guarantee
Agreement and the contents and existence of the same are strictly confidential
and, without the prior written consent of the other parties hereto, shall not be
disclosed to, or relied upon by, any person except as required by law or to
comply with the applicable rules or requests of any regulatory body or to its
employees or legal or financial advisers who have a need to know this
information and who are made aware of and agree to be bound by the obligations
under this paragraph.

 

(b) Notwithstanding the foregoing or anything to the contrary in this Guarantee
Agreement or any other written or oral understanding or agreement to which the
parties hereto are parties or by which they are bound, each party to this
Guarantee Agreement shall be permitted to disclose the tax treatment and tax
structure of the transactions set forth herein and in the other Finance
Documents. This permission to disclose includes the ability of each party to
consult, without limitation of any kind, any tax advisor regarding the tax
treatment or tax structure of the transactions set forth herein and in the other
Finance Documents. The parties acknowledge that this written authorisation does
not constitute a waiver by any party of any privilege held by such party
pursuant to the attorney-client privilege or the confidentiality privilege of
Section 7525 (a) of the US Internal Revenue Code of 1986, as amended, or
pursuant to any similar laws and regulations in any relevant other jurisdiction.

 

23. GOVERNING LAW

This Guarantee Agreement is governed by German law.

 

24. ENFORCEMENT

 

24.1 Jurisdiction of German courts

The District Court of Frankfurt am Main has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Guarantee Agreement (including
a dispute regarding the existence, validity or termination of this Guarantee
Agreement).

 

24.2 Process Agent

The Guarantor irrevocably appoints the Borrower of Wilschdorfer Landstrasse 101,
01109 Dresden, Germany as its agent to receive and acknowledge on its behalf
service of any writ, summons, order, judgment or other notice of legal process
in Germany. If for any reason the agent named above (or its successor) no longer
serves as agent of the Guarantor for this purpose, the Guarantor shall promptly
appoint a successor agent approved by the Agents and notify both Agents thereof.
Until an Agent receives such notification, it shall be entitled to treat the
agent named above (or its said successor) as the agent of the Guarantor for the
purposes of this Clause. The Guarantor agrees that any such legal process shall
be sufficiently served on it if delivered to such agent for service at its
address for the time being in Germany whether or not such agent gives notice
thereof to the Guarantor.

This Guarantee Agreement has been entered into on the date stated at the
beginning of this Guarantee Agreement.

 

41



--------------------------------------------------------------------------------

SCHEDULE 1

Form of Compliance Certificate

 

To: Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent

 

From: Advanced Micro Devices, Inc.

Dated:

Dear Sirs

Guarantee agreement dated 21 April 2004 (the “Guarantee Agreement”)

 

1. We refer to the Guarantee Agreement. This is a Compliance Certificate.*

 

2. Save where the context requires otherwise, terms defined in the Guarantee
Agreement have the same meanings when used in this certificate.

 

3. In particular, we refer to Clause 11.1 (Financial Statements) and Clause 12
(Financial Covenants) of the Guarantee Agreement. We also refer to the quarterly
financial statements for the fiscal quarter ended [insert date] delivered to you
on [insert date] in accordance with paragraph (b) of Clause 11.1 (Financial
Covenants).

 

4. We confirm that on the basis of the financial information contained in the
above quarterly financial statements, as at [[the end of the fiscal
quarter]/[the end of the fiscal year]] set out below, the following financial
ratios or amounts calculated in accordance with and as required by Clause 12
(Financial Covenants) were as follows:

 

Covenant

   Amount in USD  

Adjusted Tangible Net Worth as at [state fiscal quarter]

   [             ]

(Clause 12.2 (Adjusted Tangible Net Worth)).

  

Covenant

   Amount in USD  

EBITDA as at [state fiscal quarter]

   [             ]

(Clause 12.3 (EBITDA)).

  

Accordingly, we confirm that the financial covenants set out in Clause 12
(Financial Covenants) [have/have not] been complied with during the period in
question.

 

--------------------------------------------------------------------------------

* To be issued only if compliance is required pursuant to paragraph (a) of
Clause 11.2 (Compliance Certificate).

 

42



--------------------------------------------------------------------------------

Signed:                                                  

[[Chief Financial Officer]/[Director of Treasury]/[Treasurer]]

of

Advanced Micro Devices, Inc.

 

[insert applicable certification language]

 

for and on behalf of

Ernst & Young

 

43



--------------------------------------------------------------------------------

SCHEDULE 2

Form of Monthly Consolidated Cash Reports

 

To: Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent

 

From: Advanced Micro Devices, Inc.

Dated:

Dear Sirs

Guarantee agreement dated 21 April 2004 (the “Guarantee Agreement”)

 

1. We refer to the Guarantee Agreement. This is a Compliance Certificate.

 

2. Save where the context requires otherwise, terms defined in the Guarantee
Agreement have the same meanings when used in this certificate.

 

3. In particular, we refer to paragraph (c) of Clause 11.1 (Financial Covenants)
of the Guarantee Agreement and to the reports for the Month ended [insert date]
delivered to you on [insert date] pursuant thereto.

 

4. We confirm the accuracy of the figures and financial information reported
below:

 

Group Consolidated Cash

   Amount in USD      [             ]

 

Signed:                                                          

[name of duly authorised officer]

of

Advanced Micro Devices, Inc.

Attachment:

Monthly report containing unaudited Group cash balances.*

 

--------------------------------------------------------------------------------

* NB. As previously provided by the Guarantor.

 

44



--------------------------------------------------------------------------------

SIGNATORIES

The Guarantor

ADVANCED MICRO DEVICES, INC.

 

by:  

 

Name, title:  

The Borrower

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

 

by:  

 

Name, title:  

The Security Agent

DRESDNER BANK AG in BERLIN

 

by:  

 

Name, title:  

The Facility Agent

DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG

 

by:  

 

Name, title:  

 

45



--------------------------------------------------------------------------------

Schedule 4

Security Transfer of Fixed Assets (Sicherungsübereignung Anlagevermögen)



--------------------------------------------------------------------------------

SIGNATURES

TO AMENDMENT AGREEMENT

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

 

by:  

s/ Hans Deppe

AMD FAB 36 HOLDING GMBH

 

by:  

s/ Thomas M. McCoy

ADVANCED MICRO DEVICES, INC.

 

by:  

s/ Hollis O’Brien

THE MANDATED LEAD ARRANGERS

ABN AMRO BANK N.V.

 

by:  

s/ Noden

    

s/ Siater

COMMERZBANK AKTIENGESELLSCHAFT

 

by:  

s/ Messerschmidt

    

s/ Martusewicz

DEUTSCHE BANK LUXEMBOURG S.A.

 

by:  

s/ Philippi

    

s/ Walther

 

I



--------------------------------------------------------------------------------

DRESDNER KLEINWORT,

THE INVESTMENT BANKING DIVISION OF DRESDNER BANK AG

 

By:

 

s/ Bürgelin

    

s/ Haak

KFW

 

by:  

s/ Eitel

    

s/Schiller-Dirbach

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE

 

by:  

s/ Schemann

    

s/ Rohmann

LANDESBANK SACHSEN GIROZENTRALE

 

by.  

s/ Petzold

    

s/ Spangler

THE FACILITY AGENT

DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG

 

by:  

s/ Prellwitz

    

s/ Skoeld

THE SECURITY AGENT AND REPORTING AGENT

DRESDNER BANK AG IN BERLIN

 

by:  

s/ Wallmann

    

s/ Ziemer



--------------------------------------------------------------------------------

THE LENDERS

ABN AMRO BANK N.V., NIEDERLASSUNG DEUTSCHLAND

 

by:  

s/ van Riel

    

s/ Grunwald

ALLIED IRISH BANK PLC

 

by:  

s/ McCathy

BAYERISCHE LANDESBANK

 

by:  

s/ Jetschin

    

s/ Stüper

BHF-BANK AKTIENGESELLSCHAFT

 

by:  

s/ Brähler

    

s/ Dahlheimer

COMMERZBANK AKTIENGESELLSCHAFT

 

by:  

s/ Messerschmidt

    

s/ Martusewicz

DEUTSCHE BANK AG, LONDON

 

by:  

s/ Greenborg

    

s/ Vidra

DEUTSCHE BANK LUXEMBOURG S.A.

 

by:  

s/ Belhoste

    

s/ Heinemann



--------------------------------------------------------------------------------

DRESDNER BANK AG in BERLIN

 

by:  

s/ Wallmann

    

s/ Ziemer

DZ BANK AG

 

by:  

s/ Hoepp

    

s/ Weiss

HVB BANQUE LUXEMBOURG SOCIETE ANONYME

 

by:  

s/ Möller

    

s/ Heincke

IKB INTERNATIONAL S.A.

 

by:  

s/ Winnen

    

s/ Szczycinski

KBC BANK DEUTSCHLAND AG

 

by:  

s/ Kleffmann

    

s/ Mahnken

KFW

 

by:  

s/ Eitel

    

s/Schiller-Dirbach

LANDESBANK BADEN-WÜRTTEMBERG

 

by:  

s/ Franz

    

s/ Enders



--------------------------------------------------------------------------------

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE

 

by:  

s/ Schemann

    

s/ Rohmann

LANDESBANK RHEINLAND-PFALZ

 

by:  

s/ Sielemann

    

s/ Beiße-Schmoch

LANDESBANK SACHSEN GIROZENTRALE

 

by:  

s/ Petzold

    

s/ Spangler

NATEXIS BANQUES POPULAIRES, ZWEIGNIEDERLASSUNG DEUTSCHLAND

 

by:  

s/ Augagneur

    

s/ Mövius

NRW BANK

 

by:  

s/ Kohlbrodt

    

s/ Holthaus